 



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.26
Legacy Baytech Park
Lease Agreement
Basic Lease Information

         
Lease Date:
  May 24, 2006    
 
        Landlord:   LEGACY PARTNERS I SAN JOSE, LLC,     a Delaware limited
liability company
 
        Landlord’s Address:   c/o Legacy Partners Commercial, Inc.     4000 East
Third Avenue, Suite 600     Foster City, California 94404-4805
 
        Tenant:   Endwave Corporation, a Delaware corporation
 
       
Tenant’s Address:
  776 Palomar Avenue    
 
  Sunnyvale, California 94085    
 
        Premises:   Approximately 32,805 rentable square feet as shown on
Exhibit A
 
       
Premises Address:
  130 Baytech Drive         San Jose, California 95134-2302
 
       
 
  Building                     :   Approximately 32,805 rentable square feet
 
  Lot:   APN 015-030-93
 
  Legacy Baytech Park (“Park”):   Approximately 187,742 rentable square feet
 
        Term:   The commencement date of the Lease (“Commencement Date”) shall
occur on August 15, 2006 unless the Tenant Improvements are not Substantially
Complete (as each term is defined in Exhibit B) on or before such date, in which
case, the Commencement Date shall be the date the Tenant Improvements are
Substantially Complete; provided, however, if Tenant occupies the Premises prior
to Substantial Completion of the Tenant Improvements for the purpose of doing
business, then the Commencement Date shall be the date Tenant occupies the
Premises. The expiration date of the Lease (“Expiration Date”) shall occur on
that date which is sixty (60) months following the Commencement Date.
 
       
Base Rent (¶3):
       

      Months of Term   Base Rent Per Month 01 – 12   $[ * ] 13 – 24   $[ * ] 25
– 26   $[ * ] 37 – 48   $[ * ] 49 – 60   $[ * ]

         
Advance Rent (¶3):
  [ * ]    
 
       
Security Deposit (¶4):
  [ * ]    

     
Tenant’s Share of Operating Expenses (¶6.1):
  17.47% of the Park
Tenant’s Share of Tax Expenses (¶6.2):
  17.47% of the Park
Tenant’s Share of Common Area Utility Costs (¶7.2):
  17.47% of the Park
Tenant’s Share of Utility Expenses (¶7.1):
  17.47% of the Park

          Permitted Uses (¶9):   The Premises shall be used solely for office,
research and development, software, storage, light assembly, marketing and for
no other purpose without Landlord’s prior written consent, but only to the
extent permitted by the City of San Jose, California, and all agencies and
governmental authorities having jurisdiction thereof.
 
        Parking Spaces:   One Hundred Twenty-Three (123) non-exclusive and
non-designated spaces in the Park
 
        Broker (¶33):   Marty Morici, Colliers International for Tenant    
Commercial Property Services (CPS) for Landlord
 
       
Exhibits:
  Exhibit A -   Premises, Building, Lot and/or Park
 
  Exhibit B -   Tenant Improvements
 
  Exhibit C -   Rules and Regulations
 
  Exhibit D -   Intentionally omitted
 
  Exhibit E -   Tenant’s Initial Hazardous Materials Disclosure Certificate
 
  Exhibit F -   Change of Commencement Date — Example
 
  Exhibit G -   Sign Criteria
 
       
Addenda:
  Addendum 1 -   Option to Extend the Lease Term
 
  Addendum 2 -   Letter of Credit

 i.

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page
1.
  Premises     1  
2.
  Occupancy; Adjustment of Commencement Date     1  
3.
  Rent     1  
4.
  Security Deposit     2  
5.
  Condition of Premises; Tenant Improvements     2  
6.
  Additional Rent     2  
7.
  Utilities and Services     4  
8.
  Late Charges     4  
9.
  Use of Premises     4  
10.
  Alterations; and Surrender of Premises     5  
11.
  Repairs and Maintenance     6  
12.
  Insurance     7  
13.
  Limitation of Liability and Indemnity     8  
14.
  Assignment and Subleasing     8  
15.
  Subordination     9  
16.
  Right of Entry     10  
17.
  Estoppel Certificate     10  
18.
  Tenant’s Default     10  
19.
  Remedies for Tenant’s Default     11  
20.
  Holding Over     11  
21.
  Landlord’s Default     12  
22.
  Parking     12  
23.
  Transfer of Landlord’s Interest     12  
24.
  Waiver     12  
25.
  Casualty Damage     12  
26.
  Condemnation     13  
27.
  Environmental Matters/Hazardous Materials     13  
28.
  Financial Statements     14  
29.
  General Provisions     14  
30.
  Signs     15  
31.
  Mortgagee Protection     16  
32.
  Warranties of Tenant     16  
33.
  Brokerage Commission     16  
34.
  Quiet Enjoyment     16  
35.
  Cubicles     16  

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 ii.

 



--------------------------------------------------------------------------------



 



Lease Agreement
The Basic Lease Information and this Lease are, and shall be construed as, a
single instrument.
1. Premises
Landlord leases the Premises to Tenant upon the terms and conditions contained
herein. Tenant shall have the right to use, on a non-exclusive basis, parking
areas and ancillary facilities located within the Common Areas of the Park,
subject to the terms of this Lease. For purposes of this Lease, (i) as of the
Lease Date, the rentable square footage area of each of the Premises, the
Building and the Park shall be deemed to be the number of rentable square feet
as set forth in the Basic Lease Information, (ii) the rentable square footage of
the Premises may include a proportionate share of certain areas used in common
by all occupants of the Building and/or the Park (for example corridors, common
rest-rooms, an electrical room or telephone room) and (iii) the number of
rentable square feet of any of the Building and the Park may subsequently change
after the Lease Date commensurate with any physical modifications to any of the
foregoing by Landlord (but not as a result of calculation using another standard
of measurement), and Tenant’s Share shall accordingly change. The term “Project”
means and collectively refers to the Building, Common Areas, Lot and Park.
2. Occupancy; Adjustment of Commencement Date
     2.1 If Landlord, for any reason whatsoever, cannot deliver possession of
the Premises to Tenant on the Commencement Date in the condition specified in
Section 5 and Exhibit B hereof, Landlord shall neither be subject to any
liability nor shall the validity of this Lease be affected; provided, the Term
and the obligation to pay Rent shall commence on the date the Premises are in
the condition required by Section 5 and Exhibit B and possession is actually
tendered to Tenant and the Expiration Date shall be extended commensurately. If
the commencement date and/or the expiration date of this Lease is other than the
Commencement Date and Expiration Date specified in the Basic Lease Information,
the parties shall execute a written amendment to this Lease, substantially in
the form of Exhibit F hereto specifying the actual commencement date, expiration
date and the date on which Tenant is to commence paying Rent. Tenant shall
execute and return such amendment to Landlord within fifteen (15) days after
Tenant’s receipt thereof. The word “Term” means the initial term of this Lease
and any valid extension(s) thereof.
     2.2 If Landlord permits Tenant to occupy the Premises prior to the actual
Commencement Date, such occupancy shall be at Tenant’s sole risk and subject to
all the provisions of this Lease (including Tenant’s obligation to pay Rent).
Additionally, Landlord shall have the right to impose additional reasonable
conditions on Tenant’s early occupancy. As set forth in Section 13 of Exhibit B
hereto, Tenant may access the Premises prior to the Completion Date (as defined
in Exhibit B) to perform Tenant’s Pre-Occupancy Work (as defined in Exhibit B).
     2.3 Tenant shall have a one-time option (the “Termination Option”) to
terminate this Lease, effective as of the last day of the forty-second (42nd)
full calendar month of the Lease Term (“Effective Date”). In the event this
Lease is not terminated effective as of the Effective Date, this Lease shall
continue in full force and effect. The Termination Option is granted subject to
the following terms and conditions:
          2.3.1 Tenant delivers to Landlord a written notice of Tenant’s
election to exercise the Termination Option (“Termination Notice”), which notice
is given not less than three hundred sixty five (365) days prior to the
Effective Date (the “Termination Date”);
          2.3.2 Tenant shall not have been in default of its obligations under
this Lease beyond any applicable cure periods at any time during the Lease Term;
and
          2.3.3 Tenant pays to Landlord, concurrently with Tenant’s exercise of
the Termination Option and delivery to Landlord of the Termination Notice as
required above, a cash lease termination fee (collectively, the “Fee”) in the
aggregate amount of (a) a sum equal to the unamortized portion of the costs of
the improvements and alterations made by Landlord to the Premises; (b) a sum
equal to the unamortized portion of the brokerage commissions paid by Landlord
in connection with this Lease and (c) an additional fee in the amount of Sixty
Thousand Dollars ($60,000). If the Termination Notice is not given as and when
required by the provisions of this Section 2.2 set forth above and the sums
required by the provisions of this Section 2.2 set forth above are not paid
concurrently with Tenant’s delivery to Landlord of the Termination Notice, then
Tenant’s Termination Option as provided for herein shall forever terminate and
be of no further force or effect. At all times during the period from the date
the Termination Notice is given through the Termination Date Tenant shall be
fully obligated to perform all obligations required to be performed by it under
the Lease as and when required by this Lease, including, without limitation, the
payment of Base Rent and Tenant’s Share of Direct Expenses.
          2.3.4 If Tenant timely and properly exercises the Termination Option,
(i) all Rent payable under this Lease shall be paid through and apportioned as
of the Termination Date (in addition to payment by Tenant of the Fee);
(ii) neither party shall have any rights, estates, liabilities, or obligations
under this Lease for the period accruing after the Termination Date, except
those which, by the provisions of this Lease, expressly survive the expiration
or termination of the Lease; (iii) Tenant shall surrender and vacate the
Premises and deliver possession thereof to Landlord on or before the Termination
Date in the condition required under this Lease for surrender of the Premises;
and (iv) Landlord and Tenant shall enter into a written agreement reflecting the
termination of this Lease upon the terms provided for herein, which agreement
shall be executed within thirty (30) days after Tenant exercises the Termination
Option and delivers to Landlord the Termination Notice and Fee required above.
It is the parties’ intention that nothing contained herein shall impair,
diminish or otherwise prevent Landlord from recovering from Tenant such
additional sums as may be necessary for payment of Tenant’s Share of Operating
Expenses, Tax Expenses, Common Area Utility Costs, and Utility Expenses and any
other sums due and payable under this Lease (provided such sums relate to items
accrued prior to the expiration or earlier termination of the Lease), including
without limitation, any sums required to repair any damage to the Premises
and/or restore the Premises to the condition required under the provisions of
this Lease.
          2.3.5 The Termination Option shall automatically terminate and become
null and void upon the earlier to occur of (i) the default by Tenant beyond any
applicable cure periods of its obligations under this Lease at any time during
the Lease Term; (ii) the termination of Tenant’s right to possession of the
Premises; or (iii) the failure of Tenant to timely or properly exercise the
Termination Option as contemplated herein. This Termination Option is personal
to Tenant, and any Affiliate (as defined in Section 14.8 below) and may not be
assigned, voluntarily or involuntarily, to any party or entity, separate from or
as part of the Lease.
3. Rent
On the date that Tenant executes this Lease, Tenant shall deliver to Landlord
the original executed Lease, the Advance Rent (which shall be applied against
Rent payable for the first month(s) Tenant is required to pay Rent), the
Security Deposit, and all insurance certificates required to be delivered under
Section 12 and Exhibit B of this Lease. Tenant agrees to pay Landlord without
prior notice or demand, abatement, offset, deduction or claim, in advance at
Landlord’s Address, on the Commencement Date and thereafter on the
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

1



--------------------------------------------------------------------------------



 



first (1st) day of each month throughout the Term (i) Base Rent and (ii) as
Additional Rent, Tenant’s Share of Operating Expenses, Tax Expenses, Common Area
Utility Costs, and Utility Expenses. The term “Rent” means the aggregate of all
these amounts. If Landlord permits Tenant to occupy the Premises without
requiring Tenant to pay rental payments for a period of time, the waiver of the
requirement to pay rental payments shall only apply to the waiver of Base Rent.
If any rental payment date (including the Commencement Date) falls on a day of
the month other than the first day of such month or if any rental payment is for
a period which is shorter than one (1) month, then the rental for any such
fractional month shall be a proportionate amount of a full calendar month’s
rental based on the proportion that the number of days in such fractional month
bears to the number of days in the calendar month during which the fractional
month occurs. All other payments or adjustments required to be made under the
terms of this Lease that require proration on a time basis shall be prorated in
the same manner. To the extent not already paid as part of the Advance Rent any
prorated Rent shall be paid on the Commencement Date, and any prorated Rent for
the final calendar month shall be paid on the first day of the calendar month in
which the date of expiration or termination occurs.
4. Security Deposit
Simultaneously with Tenant’s execution and delivery of this Lease, Tenant shall
deliver to Landlord, as a Security Deposit for the faithful performance by
Tenant of its obligations under this Lease, the amount specified in the Basic
Lease Information. If Tenant is in default hereunder, Landlord may, but without
obligation to do so, use all or any portion of the Security Deposit to cure the
default or to compensate Landlord for all damages sustained by Landlord in
connection therewith. Tenant shall, immediately on demand, pay to Landlord a sum
equal to the portion of the Security Deposit so applied or used to replenish the
amount of the Security Deposit held to increase such deposit to the amount
initially deposited with Landlord. At the expiration or earlier termination of
this Lease, within the time period(s) prescribed by California Civil Code
Section 1950.7 (or any successor law), Landlord shall return the Security
Deposit to Tenant, less such amounts as are reasonably necessary, as determined
by Landlord, to remedy Tenant’s default(s) hereunder or to otherwise restore the
Premises to a clean and safe condition, reasonable wear and tear excepted. If
the cost to restore the Premises exceeds the amount of the Security Deposit,
Tenant shall promptly deliver to Landlord any and all of such excess sums.
Landlord shall not be required to segregate the Security Deposit from other
funds, and, unless required by law, interest shall not be paid on the Security
Deposit. Tenant shall not have any use of, or right of offset against, the
Security Deposit.
5. Condition of Premises; Tenant Improvements
Tenant agrees (i) to accept the Premises on the Commencement Date (and by taking
possession of the Premises Tenant shall be deemed to have accepted the Premises)
as then being suitable for Tenant’s intended use and in good operating order,
condition and repair in its then existing “AS IS” condition, except as otherwise
set forth in Exhibit B hereto and (ii) that except as expressly set forth in
this Lease, neither Landlord nor any of Landlord’s agents, representatives or
employees has made any representations as to the suitability, fitness or
condition of the Premises for the conduct of Tenant’s business or for any other
purpose, including without limitation, any storage incidental thereto. The
Tenant Improvements (defined in Exhibit B) shall be installed in accordance with
the terms and provisions of Exhibit B. Notwithstanding the foregoing, within
five (5) business days after the Substantial Completion (as such term is defined
in Exhibit B hereto) of the Tenant Improvements representatives of Landlord and
Tenant shall make a joint inspection of the Tenant Improvements and the results
of such inspection shall be set forth in a written list specifying the
incomplete items as well as those items for which corrections need to be made
(the “Punchlist Items”). Landlord and Tenant shall promptly (by no later than
three (3) business days thereafter) and in good faith approve the written list
of Punchlist Items. Landlord, at its sole cost and expense, shall use
commercially reasonable efforts to cause the Punchlist Items to be completed
and/or corrected, as applicable, within thirty (30) days following the approval
by Landlord and Tenant of the written list of Punchlist Items. Upon completion
of the Punchlist Items to Tenant’s reasonable satisfaction Tenant shall promptly
notify Landlord in writing that such items have been completed to Tenant’s
reasonable satisfaction.
6. Additional Rent
Landlord and Tenant intend that this Lease be a “triple net lease.” The costs
and expenses described in this Section 6 and all other sums, charges, costs and
expenses specified in this Lease other than Base Rent are to be paid by Tenant
to Landlord as additional rent (collectively, “Additional Rent”).
     6.1 Operating Expenses:
          6.1.1 Definition of Operating Expenses: Tenant shall pay to Landlord
Tenant’s Share of all Operating Expenses as Additional Rent. The term “Operating
Expenses” means the total amounts paid or payable by Landlord in connection with
the ownership, management, maintenance, repair and operation of the Premises and
Project, except as expressly excluded from the definition of Operating Expenses.
The term “Common Areas” means (a) all areas and facilities within the Park
exclusive of the Premises and other portions of the Park leasable exclusively to
other tenants and (b) the areas within the Building which are not leased
exclusively to any tenant in the Building. The Common Areas include, but are not
limited to, interior lobbies, main electric room, telecommunications closets,
mezzanines, parking areas, access and perimeter roads, sidewalks, and landscaped
areas (and Tenant acknowledges and agrees that the size and shape of the Common
Areas may be altered in the event the parcel or subdivision map referenced below
in this Section 6.1.1 is recorded). Operating Expenses may include, but are not
limited to, Landlord’s cost of: (i) repairs to, and maintenance of, the roof
membrane, the non-structural portions of the roof and the non-structural
elements of the perimeter exterior walls of the Building; (ii) maintaining the
Common Areas of the Building and Park; (iii) annual insurance premium(s) for any
and all insurance Landlord elects to obtain, including without limitation, “all
risk” or “special purpose” coverage, earthquake and flood for the Project,
rental value insurance, and subject to Section 25 below, any deductible; (iv)
(a) modifications and/or new improvements to any portion of the Project
occasioned by any rules, laws or regulations effective subsequent to the Lease
Date; (b) reasonably necessary replacement improvements to any portion of the
Project after the Commencement Date amortized as set forth below; and (c) new
improvements to the Project that are intended to reduce operating costs or
improve life/safety conditions; provided, if such costs are of a capital nature,
then such costs or allocable portions thereof shall be amortized on a
straight-line basis over the estimated useful life of the capital item in
accordance with real estate industry standards, as reasonably determined by
Landlord (but in no event less than ten (10) years), together with reasonable
interest on the unamortized balance; (v) the management and administration of
the Project, including, without limitation, a property management fee,
accounting, auditing, billing, postage, salaries and benefits for employees,
whether located on the Project or off-site, payroll taxes and legal and
accounting costs and all fees, licenses and permits related to the ownership,
operation and management of the Project; (vi) preventative maintenance and
repair contracts including, but not limited to, contracts for elevator systems
(if any), heating, ventilation and air conditioning systems and lifts for
disabled persons; (vii) security and fire protection services for any portion of
the Project, if and to the extent, in Landlord’s sole discretion, such services
are provided; (viii) the creation and modification of any licenses, easements or
other similar undertakings with respect to the Project, including, without
limitation, the cost of the creation, management and operation of an owner’s
association to manage and operate the Park at any time and from time to time
(the “Association”); (ix) supplies, materials, equipment, rental equipment and
other similar items used in the operation and/or maintenance of the Project and
any reasonable reserves established for replacement or repair of any Common Area
improvements or equipment; (x) any and all levies, charges, fees and/or
assessments payable to the Association or any other applicable owner’s
association or similar body; (xi) any barrier removal work or other required
improvements, alterations or work to any portion of the Project generally
required under the ADA (defined below) (the “ADA Work”); provided, if such ADA
Work is required under the ADA due to Tenant’s use of the Premises or any
Alteration (defined below) (other
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

2



--------------------------------------------------------------------------------



 



than the initial Tenant Improvements) made to the Premises by or on behalf of
Tenant, then the cost of such ADA Work shall be borne solely by Tenant and shall
not be included as part of the Operating Expenses; and (xii) the repairs and
maintenance items set forth in Section 11.2 below. Landlord shall have the
right, from time to time, to equitably allocate and prorate some or all of the
Operating Expenses among different tenants and/or different buildings of the
Project and/or on a building by building basis and Tenant acknowledges and
agrees that Landlord shall have the right, in its sole and absolute discretion,
to record a parcel or subdivision map with respect to the Park or a portion of
the Park, the recordation of which may have the effect of increasing or
decreasing Tenant’s Share of Operating Expenses. In either of such events,
Tenant’s Share of Operating Expenses shall be commensurately revised to reflect
any such increases or decreases that may result therefrom.
          6.1.2 Operating Expense Exclusions: The term “Operating Expenses”
shall not include: (i) costs (including permit, license, and inspection fees)
incurred in renovating, improving or decorating vacant space or space for other
tenants within the Project; (ii) costs incurred because Landlord or another
tenant actually violated the terms and conditions of any lease within the
Project; (iii) legal and auditing fees (other than those fees reasonably
incurred in connection with the maintenance and operation of any portion the
Project), leasing commissions, advertising expenses, and other costs incurred in
connection with the original leasing of the Project or future re-leasing of any
portion of the Project; (iv) depreciation of the Building or any other
improvements situated within the Project; (v) any items for which Landlord is
actually reimbursed; (vi) costs of repairs or other work necessitated by
casualty (excluding any deductibles) and/or costs of repair or other work
necessitated by the exercise of the right of eminent domain to the extent
insurance proceeds or a condemnation award, as applicable, is actually received
by Landlord for such purposes; provided, such costs of repairs or other work
shall be paid by the parties in accordance with the provisions of Sections 25
and 26, below; (vii) other than any interest charges for capital improvements
referred to in Section 6.1.1(iv) hereinabove, any interest or payments on any
financing for the Building or the Park, interest and penalties incurred as a
result of Landlord’s late payment of any invoice (provided that Tenant pays
Tenant’s Share of Operating Expenses and Tax Expenses to Landlord when due as
set forth herein), and any bad debt loss, rent loss or reserves for same;
(viii) costs associated with the investigation and/or remediation of Hazardous
Materials (hereafter defined) present in, on or about any portion of the
Project, unless such costs and expenses are the responsibility of Tenant as
provided in Section 27 hereof, in which event such costs and expenses shall be
paid solely by Tenant in accordance with Section 27 hereof; (ix) Landlord’s cost
for the repairs and maintenance items set forth in Section 11.3; (x) overhead
and profit increment paid to Landlord or to subsidiaries or affiliates of
Landlord for goods and/or services in the Project to the extent the same exceeds
the costs of such by unaffiliated third parties on a competitive basis; or any
costs included in Operating Expenses representing an amount paid to any entity
related to Landlord which is in excess of the amount which would have been paid
in the absence of such relationship; (xi) any payments under a ground lease or
master lease; (xii) any costs, fines, or penalties incurred due to violations by
Landlord of any governmental rule or authority, this Lease or any other lease in
the Project, or due to Landlord’s gross negligence or willful misconduct;
(xiii) the cost of correcting any building code or other violations, which
written violations were actually known to Landlord prior to the Commencement
Date of this Lease; (xiv) the cost of containing, removing, or otherwise
remediating any contamination of the Project (including the underlying land and
ground water) by any Hazardous Materials (including, without limitation,
asbestos and “PCB’s”) in the event such contamination is not the responsibility
or liability of Tenant under Section 27 of this Lease; (xv) management costs to
the extent they exceed commercially reasonable management fees at comparable
properties or business parks; (xvi) costs for sculpture, paintings, or other
objects of art (and insurance thereon or extraordinary security in connection
therewith); and (xvii) any costs which may be incurred by Landlord to bring the
Project into compliance with the ADA in effect prior to the Commencement Date,
except to the extent such non-compliance results from Tenant’s particular use of
the Premises.
     6.2 Tax Expenses: Tenant shall pay to Landlord Tenant’s Share of all Tax
Expenses applicable to the Project. Prior to delinquency, Tenant shall pay any
and all taxes and assessments levied upon Tenant’s Property (defined below in
Section 10) located or installed in or about the Premises by, or on behalf of
Tenant. To the extent any such taxes or assessments are not separately assessed
or billed to Tenant, then Tenant shall pay the amount thereof as invoiced by
Landlord. Tenant shall also reimburse and pay Landlord, as Additional Rent,
within ten (10) days after demand therefor, one hundred percent (100%) of
(i) any increase in real property taxes attributable to any and all Alterations
(defined below in Section 10), Tenant Improvements, fixtures, equipment or other
improvements of any kind whatsoever placed in, on or about the Premises for the
benefit of, at the request of, or by Tenant, and (ii) taxes and assessments
levied or assessed upon or with respect to the possession, operation, use or
occupancy by Tenant of the Premises or any other portion of the Project. “Tax
Expenses” means, without limitation, any form of tax and assessment (general,
special, supplemental, ordinary or extraordinary), commercial rental tax,
payments under any improvement bond or bonds, license fees, license tax,
business license fee, rental tax, transaction tax or levy imposed by any
authority having the direct or indirect power of tax (including any
governmental, school, agricultural, lighting or other improvement district) as
against any legal or equitable interest of Landlord in the Premises, Project or
Park or any other tax, fee, or excise, however described, including, but not
limited to, any tax resulting from the recordation of any parcel or subdivision
map with respect to the Park and/or any tax imposed in substitution (partially
or totally) of any tax previously included within the definition of Tax
Expenses. “Tax Expenses” shall not include (a) any franchise, estate,
inheritance, net income, or excess profits tax imposed upon Landlord, (b) any
penalty or fee imposed solely as a result of Landlord’s failure to pay Tax
Expenses when due, and (c) any items included as Operating Expenses. In the
event that a parcel or subdivision map with respect to the Park or a portion of
the Park is recorded by Landlord, Tenant’s Share of Tax Expenses shall be
commensurately revised to reflect any increases or decreases that may result
from the impact of such parcel or subdivision map.
     6.3 Payment of Expenses: Landlord shall estimate Tenant’s Share of the
Operating Expenses and Tax Expenses for the calendar year in which the Lease
commences. Commencing on the Commencement Date, one-twelfth (1/12th) of this
estimated amount shall be paid by Tenant to Landlord, as Additional Rent, and
thereafter on the first (1st) day of each month throughout the remaining months
of such calendar year. Thereafter, Landlord may estimate such expenses for each
calendar year during the Term of this Lease and Tenant shall pay one-twelfth
(1/12th) of such estimated amount as Additional Rent on the first (1st) day of
each month throughout the Term. Tenant’s obligation to pay Tenant’s Share of
Operating Expenses and Tax Expenses shall survive the expiration or earlier
termination of this Lease.
     6.4 Annual Reconciliation: By June 30th of each calendar year, Landlord
shall furnish Tenant with an accounting of actual and accrued Operating Expenses
and Tax Expenses; provided, failure by Landlord to give such accounting by such
date shall not constitute a waiver by Landlord of its right to collect any
underpayment by Tenant at any time. Within thirty (30) days of Landlord’s
delivery of such accounting, Tenant shall pay to Landlord the amount of any
underpayment. Landlord shall credit the amount of any overpayment by Tenant
toward the next estimated monthly installment(s) falling due, or if the Term of
the Lease has expired, refund the amount of overpayment to Tenant as soon as
possible thereafter, and no later than thirty (30) days following the
finalization of such accounting. If the Term of the Lease expires prior to the
annual reconciliation of expenses Landlord shall have the right to reasonably
estimate Tenant’s Share of such expenses, and deduct any underpayment from
Tenant’s Security Deposit. Failure by Landlord to accurately estimate Tenant’s
Share of such expenses or to otherwise perform such reconciliation shall not
constitute a waiver of Landlord’s right to collect any underpayment at any time
during the Term or after the expiration or earlier termination of this Lease.
     6.5 Audit: After delivery to Landlord of at least thirty (30) days prior
written notice, Tenant, at its sole cost and expense through any accountant
designated by it, shall have the right to examine and/or audit the books and
records evidencing such expenses for the previous one (1) calendar year, during
Landlord’s reasonable business hours but not more frequently than once during
any calendar year. Tenant may not compensate any such accountant on a
contingency fee basis. The results of any such audit (and
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

3



--------------------------------------------------------------------------------



 



any negotiations between the parties related thereto) shall be maintained
strictly confidential by Tenant and its accounting firm and shall not be
disclosed, published or otherwise disseminated to any other party other than to
Landlord and its authorized agents, unless required by applicable law. Landlord
and Tenant each shall use its commercially reasonable efforts to cooperate in
such negotiations and to promptly resolve any discrepancies between Landlord and
Tenant in the accounting of such expenses. If through such audit it is
determined that there is a discrepancy of more than five percent (5%), then
Landlord shall reimburse Tenant for the reasonable accounting costs and expenses
incurred by Tenant in performing such audit, including Tenant’s in-house or
outside auditors or accountants.
7. Utilities and Services
     Tenant shall pay the cost of all (i) water, sewer use, sewer discharge fees
and sewer connection fees, gas, electricity, telephone, telecommunications,
cabling and other utilities billed or metered separately to the Premises and
(ii) refuse pickup and janitorial service to the Premises.
     7.1 Utility Expenses: Tenant shall pay to Landlord Tenant’s Share of any
utility fees, use charges, or similar services that are not billed or metered
separately to Tenant (collectively, “Utility Expenses”). If Landlord reasonably
determines that Tenant’s Share of Utility Expenses is not commensurate with
Tenant’s use of such services, Tenant shall pay to Landlord the amount which is
attributable to Tenant’s use of the utilities or similar services, as reasonably
estimated and determined by Landlord, based upon factors such as size of the
Premises and intensity of use of such utilities by Tenant such that Tenant shall
pay the portion of such charges reasonably consistent with Tenant’s use of such
utilities and similar services. Tenant shall also pay Tenant’s Share of any
assessments, charges and fees included within any tax bill for the Lot on which
the Premises are situated, including without limitation, entitlement fees,
allocation unit fees and sewer use fees. Notwithstanding anything to the
contrary in this Section 7, if Tenant disputes Landlord’s determination of
Tenant’s Share of Utility Expenses, Landlord shall, at Tenant’s sole cost and
expense, have the right, in its sole and absolute discretion, to perform all
work necessary to separately meter (with PG&E meters if such utility is gas or
electric) the utility usage of the Premises.
     7.2 Common Area Utility Costs: Tenant shall pay to Landlord Tenant’s Share
of any Common Area utility fees, charges and expenses (collectively, “Common
Area Utility Costs”). Tenant shall pay to Landlord one-twelfth (1/12th) of the
estimated amount of Tenant’s Share of the Common Area Utility Costs on the
Commencement Date and thereafter on the first (1st) day of each month throughout
the Term. Any reconciliation thereof shall be substantially in the same manner
as set forth in Section 6.4 above. Tenant acknowledges and agrees that Tenant’s
Share of Common Area Utility Costs may increase or decrease in the event of the
recordation of a parcel or subdivision map with respect to the Park or a portion
of the Park.
     7.3 Miscellaneous: Tenant acknowledges that the Premises may become subject
to the rationing of utility services or restrictions on utility use as required
by a public utility company, governmental agency or other similar entity having
jurisdiction thereof. Tenant agrees that its tenancy and occupancy hereunder
shall be subject to such rationing restrictions as may be imposed upon Landlord,
Tenant, the Premises, or other portions of the Project, and Tenant shall in no
event be excused or relieved from any covenant or obligation to be kept or
performed by Tenant by reason of any such rationing or restrictions.
8. Late Charges
The sums and charges set forth in this Section 8 shall be “Additional Rent”.
Tenant acknowledges that late payment (the second (2nd) day of each month or any
time thereafter) of Rent and all other sums due hereunder, will cause Landlord
to incur costs not contemplated by this Lease. Such costs may include, without
limitation, processing and accounting charges, and late charges that may be
imposed on Landlord by the terms of any note secured by any encumbrance against
the Premises, and late charges and penalties due to the late payment of real
property taxes on the Premises. Therefore, if any installment of Rent or any
other sum payable by Tenant is not received by Landlord when due, Tenant shall
promptly pay to Landlord a late charge, as liquidated damages, in an amount
equal to ten percent (10%) of such delinquent amount plus interest thereon at
ten percent (10%) per annum for every month or portion thereof that such sums
remain unpaid. Notwithstanding the foregoing, Landlord waives the late charge
for the first (1st) instance during the Term in which Tenant fails to timely pay
Rent, and interest shall not commence to accrue until the third (3rd) day
following Landlord’s giving to Tenant its notice of default. If Tenant delivers
to Landlord two (2) checks for which there are not sufficient funds, Landlord
may require Tenant to replace such check with a cashier’s check for the amount
of such check and all other charges payable hereunder. The parties agree that
this late charge and the other charges referenced above represent a fair and
reasonable estimate of the costs that Landlord will incur by reason of such late
payment by Tenant, excluding attorneys’ fees and costs. Acceptance of any late
charge or other charges shall not constitute a waiver by Landlord of Tenant’s
default with respect to the delinquent amount, nor prevent Landlord from
exercising any of the other rights and remedies available to Landlord for any
other default of Tenant under this Lease.
9. Use of Premises
     9.1 Compliance with Laws, Recorded Matters, and Rules and Regulations: The
Premises shall be used solely for the permitted uses specified in the Basic
Lease Information and for no other uses without Landlord’s prior written
consent. Landlord’s consent shall not be unreasonably conditioned, withheld or
delayed so long as the proposed change in use (i) does not involve the use of
Hazardous Materials other than as expressly permitted under the provisions of
Section 27 below, (ii) does not require any additional parking spaces, and
(iii) is compatible and consistent with the other uses then being made in the
Project, as reasonably determined by Landlord. The use of the Premises by Tenant
and its employees, representatives, agents, invitees, licensees, subtenants,
customers or contractors (collectively, “Tenant’s Representatives”) shall be
subject to, and at all times in compliance with, (a) any and all applicable
laws, rules, codes, ordinances, statutes, orders and regulations as same exist
from time to time throughout the Term (collectively, the “Laws”), including
without limitation, the requirements of the Americans with Disabilities Act, a
federal law codified at 42 U.S.C. 12101 et seq., including, but not limited to
Title III thereof, all regulations and guidelines related thereto and all
requirements of Title 24 of the State of California (collectively, the “ADA”),
(b) any and all instruments, licenses, restrictions, easements or similar
instruments, conveyances or encumbrances which are at any time required to be
made by or given by Landlord relating to the initial development of the Project
and/or the construction, from time to time, of any additional improvements in
the Project, including without limitation, any Tenant Improvements
(collectively, “Development Documents”), (c) any and all documents, easements,
covenants, conditions and restrictions, and similar instruments, together with
any and all amendments and supplements thereto made, from time to time, each of
which has been or hereafter is recorded in any official or public records with
respect to the Premises or any other portion of the Project (collectively,
“Recorded Matters”), and (d) any and all by laws, rules and regulations set
forth in Exhibit C hereto, any other reasonable rules and regulations now or
hereafter promulgated by Landlord, and any rules, restrictions and/or
regulations imposed by the Association or any other applicable owners
association or similar entity (collectively, “Rules and Regulations”). Landlord
reserves to itself the right, from time to time, (1) to grant, without the
consent of Tenant, such easements, rights and dedications that Landlord deems
reasonably necessary, whether in connection with the recordation of a parcel or
subdivision map or otherwise; (2) to cause the recordation of parcel or
subdivision maps and/or restrictions, so long as such easements, rights,
dedications, maps and restrictions, as applicable, do not materially and
adversely interfere with Tenant’s operations in the Premises; and (3) to create
the Association. Tenant agrees to sign promptly any documents reasonably
requested by Landlord to effectuate any such easements, rights, dedications,
maps or restrictions, to acknowledge creation of the Association or as otherwise
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

4



--------------------------------------------------------------------------------



 



reasonably requested by Landlord. Tenant agrees to, and does hereby, assume full
and complete responsibility (x) to ensure that the Premises, including without
limitation, the Tenant Improvements, are in compliance with all applicable Laws
throughout the Term and (y) for the payment of all costs, fees and expenses
associated with any modifications, improvements or other Alterations to the
Premises and/or any other portion of the Project occasioned by the enactment of,
or changes to, any Laws arising from Tenant’s particular use of the Premises or
Alterations or other improvements made to the Premises regardless of when such
Laws became effective. Tenant shall have no right to initiate, submit an
application for, or otherwise request, any land use approvals or entitlements
with respect to the Premises or any other portion of the Project. Tenant shall
not be responsible for any violation or non-compliance of Laws with regard to
the Premises to the extent such violation or non-compliance of Laws exists prior
to the Commencement Date; provided, however, from and after the Commencement
Date, Tenant shall be solely responsible for (y) the payment of all costs, fees
and expenses associated with any modifications, improvements or other
Alterations to the Premises and/or any other portion of the Project occasioned
by the enactment of, or changes to, any Laws arising from Tenant’s particular
use of the Premises or Alterations made to the Premises regardless of when such
Laws became effective and (z) the payment of capital expenditures as part of
Operating Expenses to the extent set forth in Section 6.1.1 above.
     9.2 Prohibition on Use: Tenant shall not use the Premises or permit
anything to be done in or about the Premises nor keep or bring anything therein
which will increase the existing rate of or affect any policy of insurance upon
the Building or any of its contents, or cause a cancellation of any insurance
policy. No auctions may be conducted in, on or about any portion of the Premises
or the Project without Landlord’s prior written consent thereto. Tenant shall
not do or permit anything to be done in or about the Premises which will
obstruct or interfere with the rights of Landlord or other tenants or occupants
of any portion of the Project. The Premises shall not be used for any unlawful
purpose. Tenant shall not cause, maintain or permit any private or public
nuisance in, on or about any portion of the Premises or the Project, including,
but not limited to, any offensive odors, noises, fumes or vibrations. Tenant
shall not damage or deface or otherwise commit or suffer to be committed any
waste in, upon or about the Premises or any other portion of the Project. Tenant
shall not place or store, nor permit any other person or entity to place or
store, any property, equipment, materials, supplies or personal property outside
of the Premises. Tenant shall not permit any animals, including, but not limited
to, any household pets, to be brought or kept in or about the Premises. Tenant
shall neither install any radio or television antenna, satellite dish, microwave
or other device on the roof or exterior walls of the Building or any other
portion of the Project nor make any penetrations of or to the roof of the
Building. Tenant shall not interfere with radio, telecommunication, or
television broadcasting or reception from or in the Building or elsewhere.
Tenant shall place no loads upon the floors, walls, or ceilings in excess of the
maximum designed load permitted by the applicable Uniform Building Code or which
may damage the Building or outside areas within the Project.
10. Alterations; and Surrender of Premises
     10.1 Alterations: Tenant shall be permitted to make, at its sole cost and
expense, non-structural alterations and additions to the interior of the
Premises without obtaining Landlord’s prior written consent, provided said
alterations are not part of Tenant’s Wi-Fi Network (defined hereinbelow), do not
affect the Building systems and the cost of such alterations does not exceed
Fifty Thousand Dollars ($50,000) each job and One Hundred Thousand Dollars
($100,000) cumulatively each calendar year (the “Permitted Improvements”).
Tenant, however, shall first notify Landlord of such Permitted Improvements so
that Landlord may post a Notice of Non-Responsibility on the Premises. Except
for the Permitted Improvements, Tenant shall neither install any signs,
fixtures, or improvements, nor make or permit any other alterations or additions
(individually, an “Alteration”, and collectively, “Alterations”) to the Premises
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld so long as any such Alteration does not affect the
Building systems, structural integrity or structural components of the Premises
or Building. If any such Alteration is expressly permitted by Landlord, Tenant
shall deliver at least ten (10) days prior written notice to Landlord, from the
date Tenant commences construction, sufficient to enable Landlord to post and
record a Notice of Non-Responsibility. Tenant shall obtain all permits or other
governmental approvals prior to commencing any work and deliver a copy of same
to Landlord. All Alterations shall be (i) at Tenant’s sole cost and expense in
accordance with plans and specifications which have been previously submitted to
and approved in writing by Landlord, and shall be installed by a licensed,
insured (and bonded, at Landlord’s option) contractor (reasonably approved by
Landlord) in compliance with all applicable Laws, Development Documents,
Recorded Matters, and Rules and Regulations and (ii) performed in a good and
workmanlike manner and so as not to obstruct access to any portion of the
Project or any business of Landlord or any other tenant. Landlord’s approval of
any plans, specifications or working drawings for Tenant’s Alterations shall
neither create nor impose any responsibility or liability on the part of
Landlord for their completeness, design sufficiency, or compliance with any
Laws. As Additional Rent, Tenant shall reimburse Landlord, within ten (10) days
after demand, for actual and reasonable legal, engineering, architectural,
planning and other expenses incurred by Landlord in connection with Tenant’s
Alterations, plus Tenant shall pay to Landlord a fee equal to five percent (5%)
of the total cost of the Alterations. If Tenant makes any Alterations, Tenant
shall carry “Builder’s All Risk” insurance, in an amount approved by Landlord
and such other insurance as Landlord may require. All such Alterations shall be
insured by Tenant in accordance with Section 12 of this Lease immediately upon
completion. Tenant shall keep the Premises and the Lot on which the Premises are
situated free from any liens arising out of any work performed, materials
furnished or obligations incurred by or on behalf of Tenant. Tenant shall, prior
to commencing any Alterations, (a) cause its contractor(s) and/or major
subcontractor(s) to provide insurance as reasonably required by Landlord, and
(b) provide such assurances to Landlord, including without limitation, waivers
of lien, surety company performance bonds (for projects estimated to cost in
excess of $150,000) as Landlord shall require to assure payment of the costs
thereof to protect Landlord and the Project from and against any mechanic’s,
materialmen’s or other liens.
          10.1.1 Wi-Fi Network: Without limiting the generality of the
foregoing, in the event Tenant desires to install wireless intranet, Internet
and communications network (“Wi-Fi Network“) in the Premises for the use by
Tenant and its employees, then the same shall be subject to the provisions of
this Section 10.1.1 (in addition to the other provisions of this Section 10). In
the event Landlord consents to Tenant’s installation of such Wi-Fi Network,
Tenant shall, in accordance with Section 10.2 below, remove the Wi-Fi Network
from the Premises prior to the termination of the Lease. Tenant shall use the
Wi-Fi Network so as not to cause any interference to other tenants in the
Building or to other tenants at the Park or with any other tenant’s
communication equipment, and not to damage the Building or Park or interfere
with the normal operation of the Building or Park and Tenant hereby agrees to
indemnify, defend and hold Landlord harmless from and against any and all
claims, costs, damages, expenses and liabilities (including attorneys’ fees)
arising out of Tenant’s failure to comply with the provisions of this
Section 10.1.1, except to the extent same is caused by the gross negligence or
willful misconduct of Landlord and which is not covered by the insurance carried
by Tenant under this Lease (or which would not be covered by the insurance
required to be carried by Tenant under this Lease). Should any interference
occur, Tenant shall take all necessary steps as soon as reasonably possible and
no later than three (3) calendar days following such occurrence to correct such
interference. If such interference continues after such three (3) day period,
Tenant shall immediately cease operating such Wi-Fi Network until such
interference is corrected or remedied to Landlord’s reasonable satisfaction.
Tenant acknowledges that Landlord has granted and/or may grant telecommunication
rights to other tenants and occupants of the Building and to telecommunication
service providers and in no event shall Landlord be liable to Tenant for any
interference of the same with such Wi-Fi Network. Landlord makes no
representation that the Wi-Fi Network will be able to receive or transmit
communication signals without interference or disturbance. Tenant shall (i) be
solely responsible for any damage caused as a result of the Wi-Fi Network,
(ii) promptly pay any tax, license or permit fees charged pursuant to any laws
or regulations in connection with the installation, maintenance or use of the
Wi-Fi Network and comply with all precautions and safeguards recommended by all
governmental authorities, and (iii) pay for all necessary repairs, replacements
to or maintenance of the Wi-Fi Network. Should Landlord be required to retain
professionals to research any interference issues that may arise and to confirm
Tenant’s compliance with the terms of this Section 10.11, Landlord shall retain
such professionals at commercially reasonable rates, and Tenant shall reimburse
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

5



--------------------------------------------------------------------------------



 



Landlord within thirty (30) days following submission to Tenant of an invoice
from Landlord, which costs shall not exceed $1,000 per year (except in the event
of a default by Tenant hereunder). This reimbursement obligation is independent
of any rights or remedies Landlord may have in the event of a breach of default
by Tenant under this Lease.
     10.2 Surrender of Premises: At the expiration of the Term or earlier
termination of this Lease, except as provided below in Section 10.2.1, Tenant
shall surrender the Premises to Landlord (a) in good condition and repair
(damage by acts of God, casualty, and normal wear and tear excepted), but with
all interior walls cleaned, any carpets cleaned, all floors cleaned and waxed,
all non-working light bulbs and ballasts replaced and all roll-up doors and
plumbing fixtures in good condition and working order, and (b) in accordance
with Section 27 hereof. Normal wear and tear shall not include any damage or
deterioration that would have been prevented by proper maintenance by Tenant, or
Tenant otherwise performing all of its obligations under this Lease, or any
damage or deterioration due to or associated with prolonged hours, non-office
use, unusually heavy people loads (defined as more than one person per two
hundred (200) rentable square feet), unusually heavy utility use, unusually
heavy floor loads, or other unusual occupancy factors. Except as set forth below
in Section 10.2.1, on or before the expiration or earlier termination of this
Lease, Tenant shall remove (i) all of Tenant’s Property (defined below) and
Tenant’s signage from the Premises and other portions of the Project, (ii) any
Alterations Landlord may require Tenant, by notice to Tenant given at or about
the time of Landlord’s granting of consent to their installation, to remove, and
Tenant shall repair any damage caused by all of such removal activities, at
Tenant’s sole expense. “Tenant’s Property” means all equipment, trade fixtures,
furnishings, all telephone, data, and other cabling and wiring (including any
cabling and wiring associated with the Wi-Fi Network, if any) installed or
caused to be installed by Tenant (including any cabling and wiring, installed
above the ceiling of the Premises or below the floor of the Premises),
inventories, goods and personal property of Tenant. Any of Tenant’s Property not
so removed by Tenant as required herein shall be deemed abandoned and may be
stored, removed, and disposed of by Landlord at Tenant’s expense, and Tenant
waives all claims against Landlord for any damages resulting from Landlord’s
retention and disposition of such property; provided, however, Tenant shall
remain liable to Landlord for all costs incurred in storing and disposing of
such abandoned property of Tenant. Landlord may elect to take responsibility to
remove any such wiring or cabling installed above the ceiling or beneath the
floors of the Premises, in which case Tenant shall pay Landlord for the actual
cost incurred by Landlord therefor, (together with a five percent (5%)
supervision/administration fee) within thirty (30) days after being billed for
the same. All Alterations except those which Landlord requires Tenant to remove,
shall remain in the Premises as the property of Landlord. Tenant shall
indemnify, defend and hold the Indemnitees (hereafter defined) harmless from and
against any and all Claims (defined below) (x) arising from any delay by Tenant
in so surrendering the Premises including, without limitation, any Claims made
against Landlord by any succeeding tenant or prospective tenant founded on or
resulting from such delay and (y) suffered by Landlord due to lost opportunities
to lease any portion of the Premises to any such succeeding tenant or
prospective tenant.
          10.2.1 Restoration Obligation. Notwithstanding anything to the
contrary in this Section 10, prior to Tenant’s surrender of the Premises, Tenant
shall have the obligation to restore the area of the Premises in which Tenant’s
lab shall be located to its original condition at the time of Lease execution,
including, but not limited to, restoring smooth surface ceiling tiles and ESD
flooring to Building Standard finishes, removal of lab equipment electrical
stubbed to the distribution panel, and demolition of lab partitions; provided,
however, Tenant shall not be required to remove any dedicated heating,
ventilating and air conditioning (“HVAC”) unit(s) serving the lab; rather,
Tenant shall have the right to leave the HVAC unit on the roof but shall remove
all electrical components related to the HVAC, ductwork, diffusers and any other
components related to the HVAC and make any necessary repairs to the Premises,
to the reasonable satisfaction of Landlord. Such work shall be at Tenant’s sole
cost and expense and shall be performed prior to the expiration or earlier
termination of the Term of the Lease.
11. Repairs and Maintenance
     11.1 Tenant’s Repairs and Maintenance Obligations: Except for those
portions of the Building to be maintained by Landlord, as provided in
Sections 11.2 and 11.3 below, Tenant shall, at its sole cost and expense, keep
and maintain all parts of the Premises and such portions of the Building as are
within the exclusive control of Tenant in good, clean and safe condition and
repair, promptly making all necessary repairs and replacements, whether ordinary
or extraordinary, with materials and workmanship of the same character, kind and
quality as the original thereof, all of the foregoing in accordance with the
applicable provisions of Section 10 hereof, and to the reasonable satisfaction
of Landlord including, but not limited to, repairing any damage (and replacing
any property so damaged) caused by Tenant or any of Tenant’s Representatives, or
due to or associated with prolonged hours, non-office use, unusually heavy
people loads (defined as more than one person per two hundred (200) rentable
square feet), unusually heavy utility use, unusually heavy floor loads, or other
unusual occupancy factors, and restoring the Premises and other portions of the
Project to the condition existing prior to the occurrence of such damage.
Without limiting any of the foregoing, Tenant shall be solely responsible for
promptly maintaining, repairing and replacing (a) all mechanical systems,
heating, ventilation and air conditioning (“HVAC”) systems serving the Premises,
(b) all plumbing work and fixtures, (c) electrical wiring systems, fixtures and
equipment exclusively serving the Premises, (d) all interior lighting
(including, without limitation, light bulbs and/or ballasts) and exterior
lighting exclusively serving the Premises or adjacent to the Premises, (e) all
glass, windows, window frames, window casements, skylights, interior and
exterior doors, door frames and door closers, (f) all roll-up doors, ramps and
dock equipment, including without limitation, dock bumpers, dock plates, dock
seals, dock levelers and dock lights, (g) all tenant signage, (h) lifts for
disabled persons serving the Premises, (i) sprinkler systems, fire protection
systems and security systems, except to the extent maintained by Landlord, and
(j) all partitions, fixtures, equipment, interior painting, interior walls and
floors, and floor coverings of the Premises and every part thereof (including,
without limitation, any demising walls contiguous to any portion of the
Premises). Tenant shall maintain throughout the Term a current contract with a
vendor qualified to repair and maintain the HVAC systems serving the Premises,
which vendor shall be reasonably approved by Landlord. Additionally, Tenant
shall be solely responsible for the performance of the regular removal of trash
and debris. Notwithstanding the foregoing, Landlord shall have the right, but
not the obligation, exercisable at any time, to directly contract with an HVAC
vendor to perform the preventive maintenance on the mechanical and/or HVAC
equipment, including, without limitation, the right to obtain a semi-annual HVAC
condition report, in which event the costs and expenses associated with such
services and/or report shall be part of the definition of Operating Expenses
herein. Should Landlord elect to directly contract for such HVAC condition
report, then Tenant, upon receipt of such report, shall promptly make all
repairs and/or replacements indicated on such report. So long as Tenant does not
utilize the generator currently located at the Building or request its use,
Tenant shall have no responsibility for any repairs or maintenance of such
generator at the Building.
     11.2 Maintenance by Landlord: Subject to Tenant’s obligation under
Section 6 to reimburse Landlord, in the form of Additional Rent, for Tenant’s
Share of the cost and expense of the following described items, Landlord shall
repair and maintain the following items: fire protection services; the roof and
roof coverings (provided that Tenant installs no additional air conditioning or
other equipment on the roof that damages the roof coverings, in which event
Tenant shall pay all costs relating to the presence of such additional
equipment); any elevator that serves the Premises; the plumbing and mechanical
systems serving the Building, including the boiler for the Building but
excluding the plumbing, mechanical and electrical systems exclusively serving
the Premises; any rail spur and rail crossing; exterior painting of the
Building; and the parking areas, pavement, landscaping, sprinkler systems,
sidewalks, driveways, curbs, and lighting systems in the Common Areas. If
Landlord elects to perform any repair or restoration work required to be
performed by Tenant, Tenant shall reimburse Landlord upon demand for all costs
and expenses incurred by Landlord in connection therewith. Tenant shall promptly
report, in writing, to Landlord any defective condition known to it which
Landlord is required to repair.
     11.3 Landlord’s Repairs and Maintenance Obligations: Subject to the
provisions of Sections 25 and 26, and except for repairs rendered necessary by
the intentional or negligent acts or omissions of Tenant or any of Tenant’s
Representatives or
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

6



--------------------------------------------------------------------------------



 



Tenant’s failure to perform its obligations under Section 11.1 above, Landlord
shall, at Landlord’s sole cost and expense, keep in good repair the structural
portions of the floors, foundations and exterior perimeter walls of the Building
(exclusive of glass and exterior doors), and the structural portions of the roof
of the Building (excluding the roof membrane).
     11.4 Tenant’s Failure to Perform Repairs and Maintenance Obligations: If
Tenant refuses or neglects to repair and maintain the Premises and the other
areas properly as required herein and to the reasonable satisfaction of
Landlord, (i) Landlord may, but without obligation to do so, at any time make
such repairs or maintenance without Landlord having any liability to Tenant for
any loss or damage that may accrue to Tenant’s Property or to Tenant’s business
by reason thereof, except to the extent any damage is caused by the willful
misconduct or gross negligence of Landlord or its authorized agents and
representatives and (ii) Tenant shall pay to Landlord, as Additional Rent,
Landlord’s costs and expenses incurred therefor. Tenant’s obligations under this
Section 11 shall survive the expiration of the Term or earlier termination
thereof. Tenant hereby waives any right to repair at the expense of Landlord
under any applicable Laws now or hereafter in effect.
12. Insurance
     12.1 Types of Insurance: Tenant shall maintain in full force and effect at
all times during the Term, at Tenant’s sole cost and expense, for the protection
of Tenant and Landlord, as their interests may appear, policies of insurance
issued by carriers reasonably acceptable to Landlord and its lender which afford
the following coverages: (i) worker’s compensation and employer’s liability, as
required by law; (ii) commercial general liability insurance (occurrence form)
providing coverage against any and all claims for bodily injury and property
damage occurring in, on or about the Premises arising out of Tenant’s and
Tenant’s Representatives’ use or occupancy of the Premises and such insurance
shall (a) include coverage for blanket contractual liability, fire damage,
premises, personal injury, completed operations and products liability, and
(b) have a combined single limit of not less than Two Million Dollars
($2,000,000) per occurrence with a Three Million Dollar ($3,000,000) aggregate
limit and excess/umbrella insurance in the amount of Three Million Dollars
($3,000,000) (if Tenant has other locations which it owns or leases, the policy
shall include an aggregate limit per location endorsement); (iii) comprehensive
automobile liability insurance with a combined single limit of at least
$1,000,000 per occurrence for claims arising out of any company owned
automobiles; (iv) “all risk” or “special purpose” property insurance, including
without limitation, sprinkler leakage, covering damage to or loss of any of
Tenant’s Property and the Tenant Improvements (including the Cubicles and
Equipment (as defined in Section 35)) located in, on or about the Premises, and
in addition, coverage for flood and business interruption of Tenant, together
with, if the property of any of Tenant’s invitees, vendors or customers is to be
kept in the Premises, warehouser’s legal liability or bailee customers insurance
for the full replacement cost of the property belonging to such parties and
located in the Premises. Such insurance shall be written on a replacement cost
basis (without deduction for depreciation) in an amount equal to one hundred
percent (100%) of the full replacement value of the aggregate of the items
referred to in this clause (iv); and (v) such other insurance or higher limits
of liability as is then customarily required for similar types of buildings
within the general vicinity of the Project or as may be reasonably required by
any of Landlord’s lenders.
     12.2 Insurance Policies: Insurance required to be maintained by Tenant
shall be written by companies (i) licensed to do business in the State of
California, (ii) domiciled in the United States of America, and (iii) having a
“General Policyholders Rating” of at least A:X (or such higher rating as may be
required by a lender having a lien on the Premises) as set forth in the most
current issue of “A.M. Best’s Rating Guides.” Any deductible amounts under any
of the insurance policies required hereunder shall not exceed Five Thousand
Dollars ($5,000). Tenant shall deliver to Landlord certificates of insurance and
true and complete copies of any and all endorsements required herein for all
insurance required to be maintained by Tenant hereunder at the time of execution
of this Lease by Tenant. Tenant shall, at least fifteen (15) days prior to
expiration of each policy, furnish Landlord with certificates of renewal or
“binders” thereof. Each certificate shall expressly provide that such policies
shall not be cancelable or otherwise subject to material modification except
after thirty (30) days prior written notice to the parties named as additional
insureds as required in this Lease (except for cancellation for nonpayment of
premium, in which event cancellation shall not take effect until at least ten
(10) days’ notice has been given to Landlord). Tenant shall have the right to
provide insurance coverage which it is obligated to carry pursuant to the terms
of this Lease under a blanket insurance policy, provided such blanket policy
expressly affords coverage for the Premises and Landlord as required by this
Lease.
     12.3 Additional Insureds and Coverage: Each of Landlord, Landlord’s
property management company or agent, and Landlord’s lender(s) having a lien
against the Premises or any other portion of the Project shall be named as
additional insureds or loss payees (as applicable) under all of the policies
required in Section 12.1(ii) and, with respect to the Tenant Improvements, in
Section 12.1(iv) hereof. All such policies shall provide for severability of
interest. All insurance to be maintained by Tenant shall, except for workers’
compensation and employer’s liability insurance, be primary, without right of
contribution from insurance maintained by Landlord. Any umbrella/excess
liability policy (which shall be in “following form”) shall provide that if the
underlying aggregate is exhausted, the excess coverage will drop down as primary
insurance. The limits of insurance maintained by Tenant shall not limit Tenant’s
liability under this Lease. It is the parties’ intention that the insurance to
be procured and maintained by Tenant as required herein shall provide coverage
for any and all damage or injury arising from or related to Tenant’s operations
of its business and/or Tenant’s or Tenant’s Representatives’ use of the Premises
and any of the areas within the Project. Notwithstanding anything to the
contrary contained herein, to the extent Landlord’s cost of maintaining
insurance with respect to the Building and/or any other buildings within the
Project is increased as a result of Tenant’s acts, omissions, Alterations,
improvements, use or occupancy of the Premises, Tenant shall pay one hundred
percent (100%) of, and for, each such increase as Additional Rent.
     12.4 Failure of Tenant to Purchase and Maintain Insurance: If Tenant fails
to obtain and maintain the insurance required herein throughout the Term,
Landlord may, but without obligation to do so, purchase the necessary insurance
and pay the premiums therefor. If Landlord so elects to purchase such insurance,
Tenant shall promptly pay to Landlord as Additional Rent, the amount so paid by
Landlord, upon Landlord’s demand therefor. In addition, Landlord may recover
from Tenant and Tenant agrees to pay, as Additional Rent, any and all Claims
which Landlord may incur due to Tenant’s failure to obtain and maintain such
insurance.
     12.5 Waiver of Subrogation: Landlord and Tenant mutually waive their
respective rights of recovery against each other for any loss of, or damage to,
either party’s property to the extent that such loss or damage is insured by an
insurance policy required to be in effect at the time of such loss or damage.
Each party shall obtain any special endorsements, if required by its insurer,
whereby the insurer waives its rights of subrogation against the other party.
This provision is intended to waive fully, and for the benefit of the parties
hereto, any rights and/or claims which might give rise to a right of subrogation
in favor of any insurance carrier.
     12.6 Landlord’s Insurance: Landlord shall maintain in full force and effect
during the Term of this Lease, subject to reimbursement as provided in
Section 6, policies of insurance which afford such coverages as are commercially
reasonable and as is consistent with other properties in Landlord’s or
Landlord’s affiliates’ portfolio. Notwithstanding the foregoing, Landlord shall
obtain and keep in force during the Term of this Lease, as an item of Operating
Expenses, a policy or policies in the name of Landlord, with loss payable to
Landlord and to the holders of any mortgages, deeds of trust or ground leases on
the Premises (“Lender(s)”), (i) on an “all risk” or “special form” basis,
insuring loss or damage to the Building, including all improvements, fixtures
(other than trade fixtures) and permanent additions (ii) insuring loss or damage
to the Tenant Improvements (but not any of Tenant’s Personal Property (as
defined in Exhibit B) or the Nitrogen Tank) caused by earthquake. Except as set
forth above with respect to earthquake coverage for the Tenant Improvements, all
alterations, additions and improvements made to the Premises by Tenant
(including the Tenant Improvements and the Nitrogen Tank) shall be insured by
Tenant rather than by Landlord. Subject to the foregoing, the amount of the “all
risk” or “special
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

7



--------------------------------------------------------------------------------



 



form” insurance procured by Landlord shall be equal to at least ninety percent
(90%) of the full replacement cost of the Building (excluding the cost of
excavation and installation of footings), including all improvements and
permanent additions as the same shall exist from time to time, or the amount
required by Lenders. At Landlord’s option, Landlord shall insure against all
risks of direct physical loss or damage to the Building (including, without
limitation, the perils of flood and earthquake), including coverage for any
additional costs resulting from debris removal and reasonable amounts of
coverage for the enforcement of any ordinance or law regulating the
reconstruction or replacement of any undamaged sections of the Building required
to be demolished or removed by reason of the enforcement of any building,
zoning, safety or land use laws as the result of a covered cause of loss. If any
such insurance coverage procured by Landlord has a deductible clause, the
deductible shall not exceed reasonable amounts and as is then consistent with
Landlord’s or its affiliates’ portfolio, and in the event of any casualty, the
amount of such deductible shall be an item of Operating Expenses as so limited.
Notwithstanding anything to the contrary contained herein, to the extent the
cost of maintaining insurance with respect to the Building is increased as a
result of Tenant’s acts, omissions, alterations, improvements (including,
without limitation, the Tenant Improvements), use or occupancy of the Premises,
Tenant shall pay one hundred percent (100%) of, and for, such increase(s) as
Additional Rent.
13. Limitation of Liability and Indemnity
Except to the extent of Claims (defined below) resulting from the gross
negligence or willful misconduct of Landlord or its authorized representatives,
Tenant agrees to protect, defend (with counsel reasonably acceptable to
Landlord) and hold Landlord and Landlord’s lenders, partners, members, property
management company (if other than Landlord), agents, directors, officers,
employees, representatives, contractors, successors and assigns and each of
their respective partners, members, directors, officers, employees,
representatives, agents, contractors, heirs, successors and assigns
(collectively, the “Indemnitees”) harmless and indemnify the Indemnitees from
and against all liabilities, damages, demands, penalties, costs, claims, losses,
judgments, charges and expenses (including reasonable attorneys’ fees, costs of
court and expenses necessary in the prosecution or defense of any litigation
including the enforcement of this provision) (collectively, “Claims”) arising
from or in any way related to, directly or indirectly, (i) Tenant’s or Tenant’s
Representatives’ use of the Premises and other portions of the Project, (ii) the
conduct of Tenant’s business, (iii) from any activity, work or thing done,
permitted or suffered by Tenant in or about the Premises, and/or (iv) Tenant’s
failure to perform any covenant or obligation of Tenant under this Lease. Tenant
agrees that the obligations of Tenant herein shall survive the expiration or
earlier termination of this Lease.
Except to the extent of Claims resulting from the gross negligence or willful
misconduct of Landlord or its authorized representatives, to the fullest extent
permitted by law, Tenant agrees that neither Landlord nor any of the Indemnitees
shall at any time or to any extent whatsoever be liable, responsible or in any
way accountable for any loss, liability, injury, death or damage to persons or
property which at any time may be suffered or sustained by Tenant or by any
person(s) whomsoever who may at any time be using, occupying or visiting the
Premises or any other portion of the Project, including, but not limited to, any
acts, errors or omissions of any other tenants or occupants of the Project.
Tenant shall not, in any event or circumstance, be permitted to offset or
otherwise credit against any payments of Rent required herein for matters for
which Landlord may be liable hereunder.
14. Assignment and Subleasing
     14.1 Prohibition: Except in connection with a Transfer (defined below) to
an Affiliate, Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, hypothecate, encumber, grant any license or concession, pledge
or otherwise transfer this Lease or any interest herein, permit any assignment
or other transfer of this Lease by operation of law, sublet the Premises or any
part thereof, or permit the use of the Premises by any persons other than Tenant
and Tenant’s Representatives (collectively, “Transfers” and any entity to whom
any Transfer is made or sought to be made is sometimes referred to as a
“Transferee”). No consent to any Transfer shall constitute a waiver of the
provisions of this Section 14, and all subsequent Transfers may be made only
with the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed, but which consent shall be
subject to the provisions of this Section 14.
     14.2 Request for Consent: If Tenant seeks to make a Transfer, Tenant shall
notify Landlord, in writing (“Tenant’s Notice”), and deliver to Landlord at
least thirty (30) days prior to the proposed commencement date of the Transfer
(“Proposed Effective Date”) the following: (i) a description of the portion of
the Premises to be transferred (the “Subject Space”); (ii) all of the terms of
the proposed Transfer, including without limitation, the Proposed Effective
Date, the name and address of the proposed Transferee, and a copy of the
existing or proposed assignment, sublease or other agreement governing the
proposed Transfer; (iii) current financial statements of the proposed Transferee
certified by an officer, member, partner or owner thereof, and audited financial
statements for the previous three (3) most recent consecutive fiscal years if
available; and (iv) such other information as Landlord may then reasonably
require. Within twenty (20) days after Landlord’s receipt of the Tenant’s Notice
(the “Landlord Response Period”) Landlord shall notify Tenant, in writing, of
its determination with respect to such requested proposed Transfer and
Landlord’s election as set forth in Section 14.5. If Landlord does not elect to
recapture pursuant to Section 14.5 and Landlord does consent to the requested
proposed Transfer, Tenant may thereafter assign its interests in and to this
Lease or sublease all or a portion of the Premises to the same party and on the
same terms as set forth in the Tenant’s Notice.
     14.3 Criteria for Consent: Tenant agrees that, among other circumstances
for which Landlord could reasonably withhold consent to a proposed Transfer, it
shall be reasonable for Landlord to withhold its consent where (a) Tenant is in
default of its obligations under this Lease beyond applicable notice and cure
periods or at any time during the Term of this Lease Tenant has been in Chronic
Default, (b) the use to be made of the Premises by the proposed Transferee is
prohibited, or differs from the uses permitted, under this Lease, (c) the
proposed Transferee or its business is subject to compliance with additional
requirements of the ADA beyond those requirements which are applicable to
Tenant, (d) the proposed Transferee does not intend to occupy the Premises, (e)
Landlord reasonably disapproves of the proposed Transferee’s business operating
ability or history, reputation or creditworthiness or the character of the
business to be conducted at the Premises, (f) the proposed Transferee is a
governmental agency or unit or an existing tenant in the Project, (g) the
proposed Transfer would cause Landlord to violate another agreement or
obligation to which Landlord is a party or otherwise subject, (h) either the
proposed Transferee, or any person or entity which directly or indirectly,
controls, is controlled by, or is under common control with, the proposed
Transferee: (1) is negotiating with Landlord to lease space in the Building at
such time or (2) has negotiated with Landlord during the four (4) month period
immediately preceding the Tenant’s Notice, (i) the rent proposed to be charged
by Tenant to the proposed Transferee during the term of such Transfer,
calculated using a present value analysis, is less than seventy percent (70%) of
the rent then being quoted by Landlord, at the proposed time of such Transfer,
for comparable space in the Building or any other Building in the Project for a
comparable term, calculated using a present value system, or (j) the proposed
Transferee will use, store or handle Hazardous Materials (defined below) of a
type, nature or quantity not then being used by Tenant.
     14.4 Effectiveness of Transfer and Continuing Obligations: Prior to the
date on which any Transfer approved by Landlord becomes effective, Tenant shall
deliver to Landlord (i) a counterpart of the fully executed Transfer document,
(ii) an executed Hazardous Materials Disclosure Certificate substantially in the
form of Exhibit E hereto (the “Transferee HazMat Certificate”), and
(iii) Landlord’s standard form of Consent to Assignment or Consent to Sublease,
as applicable (provided, Landlord shall make reasonable modifications to such
standard forms so long as all other conditions of Landlord’s consent to a
Transfer are satisfied), executed by Tenant and the Transferee in which each of
Tenant and the Transferee confirms its obligations under this Lease. Failure or
refusal of a
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

8



--------------------------------------------------------------------------------



 



Transferee to execute any such consent instrument shall not release or discharge
the Transferee from its obligation to do so or from any liability as provided
herein. The voluntary, involuntary or other surrender of this Lease by Tenant,
or a mutual cancellation by Landlord and Tenant, shall not work a merger, and
any such surrender or cancellation shall, at the option of Landlord, either
terminate all or any existing subleases or operate as an assignment to Landlord
of any or all of such subleases. Each approved assignee shall assume and be
deemed to assume this Lease and shall be and remain liable jointly and severally
with Tenant for payment of Rent and for the due performance of, and compliance
with all the terms, covenants, conditions and agreements herein contained on
Tenant’s part to be performed or complied with, for the Term of this Lease. Each
approved subtenant shall confirm its understanding that its sublease is
subordinate to this Lease. No Transfer shall affect the continuing primary
liability of Tenant (which, following assignment, shall be joint and several
with the assignee) under this Lease whether occurring before or after such
Transfer, and Tenant shall not be released from performing any of the terms,
covenants and conditions of this Lease. An assignee of Tenant shall become
directly liable to Landlord for all obligations of Tenant hereunder. The
acceptance of any Rent by Landlord from any other person (whether or not such
person is an occupant of the Premises) shall not be deemed to be a waiver by
Landlord of any provision of this Lease or to be a consent to any Transfer. For
purposes hereof, if Tenant is a business entity other than a public company
traded on a nationally recognized stock exchange, direct or indirect transfer of
fifty percent (50%) or more of the ownership interest of the entity (whether in
a single transaction or in the aggregate through more than one transaction)
shall be deemed a Transfer and shall be subject to this Section 14. Any and all
options, rights of refusal, improvement allowances and other similar rights
granted to Tenant in this Lease, if any, shall not be assignable by Tenant
(except to an Affiliate) unless expressly authorized in writing by Landlord. Any
Transfer made without Landlord’s prior written consent, shall, at Landlord’s
option, be null, void and of no effect, and shall, at Landlord’s option,
constitute a material default by Tenant of this Lease. As Additional Rent,
Tenant shall promptly (a) pay to Landlord each time it requests a Transfer
(except to an Affiliate), a fee in the amount of one thousand dollars ($1,000)
and (b) reimburse Landlord for reasonable and actual legal and other expenses
incurred by Landlord in connection with any actual or proposed Transfer.
     14.5 Recapture: If the Transfer (i) by itself or taken together with then
existing or pending Transfers covers or totals, as the case may be, more than
fifty percent (50%) of the rentable square feet of the Premises, or (ii) is for
a term which by itself or taken together with then existing or pending Transfers
is greater than seventy-five percent (75%) of the period then remaining in the
Term of this Lease as of the time of the Proposed Effective Date, then Landlord
shall have the right, to be exercised by giving written notice to Tenant, to
recapture the Subject Space described in the Tenant’s Notice. If such recapture
notice is given, it shall serve to terminate this Lease with respect to the
proposed Subject Space, or, if the proposed Subject Space covers all the
Premises, it shall serve to terminate the entire Term of this Lease, in either
case, as of the Proposed Effective Date. If this Lease is terminated with
respect to less than the entire Premises, Rent shall be adjusted on the basis of
the proportion of rentable square feet retained by Tenant to the rentable square
feet originally demised and this Lease as so amended shall continue thereafter
in full force and effect.
     14.6 Transfer Premium: If Landlord consents to a Transfer, as a condition
thereto, Tenant shall pay to Landlord monthly, as Additional Rent, at the same
time as the monthly installments of Rent are payable hereunder, fifty percent
(50%) of any Transfer Premium. The term “Transfer Premium” shall mean all rent,
additional rent and other consideration received by Tenant from such Transferee,
after deducting all commercially reasonable attorneys’ fees, brokerage
commissions and tenant improvement costs incurred by Tenant in connection with
such Transfer, which either initially or over the term of the Transfer exceeds
the Rent or pro rata portion of the Rent, as the case may be, for the Subject
Space.
     14.7 Waiver: Notwithstanding any Transfer, or any indulgences, waivers or
extensions of time granted by Landlord to any Transferee, or failure by Landlord
to take action against any Transferee, Tenant agrees that Landlord may, at its
option, proceed against Tenant without having taken action against or joined
such Transferee, except that Tenant shall have the benefit of any indulgences,
waivers and extensions of time granted to any such Transferee.
     14.8 Affiliated Companies/Restructuring of Business Organization: The
assignment or subletting by Tenant of all or any portion of this Lease or the
Premises to (i) a parent or subsidiary of Tenant, or (ii) any person or entity
which controls, is controlled by or under the common control with Tenant, or
(iii) any entity which purchases all or substantially all of the assets of
Tenant or Tenant’s parent corporation, or (iv) any entity into which Tenant or
Tenant’s parent corporation is merged or consolidated (all such persons or
entities described in clauses (i) (ii), (iii) and (iv) being sometimes herein
referred to as “Affiliates”) shall not be deemed a Transfer under the Section 14
(hence, the aforesaid events shall not be subject to obtaining Landlord’s prior
consent; Landlord shall not have any right to receive any Transfer Premium in
connection therewith; and Landlord shall not have the recapture rights described
in Section 14.5 above), provided in all instances that;
          14.8.1 any such Affiliate was not formed as a subterfuge to avoid the
obligations of this Section 14;
          14.8.2 Tenant shall give Landlord prior written notice of any such
assignment or sublease to an Affiliate (provided, if Tenant is prohibited by law
from giving Landlord prior written notice, then Tenant shall provide written
notice to Landlord within ten (10) days following such assignment or sublease);
          14.8.3 the successor Tenant has as of the effective date of any such
assignment or sublease a tangible net worth and net assets, in the aggregate,
computed in accordance with generally accepted accounting principles (but
excluding goodwill as an asset), which is sufficient to meet the obligations of
Tenant under this Lease, as reasonably determined by Landlord;
          14.8.4 any such assignment or sublease shall be subject to all of the
terms and provisions of this Lease, and each assignee (i.e. any such Affiliate),
other than in the case of an Affiliate resulting from a merger or consolidation
as described in Section 14.8(iv) above, shall assume, in a written document
reasonably satisfactory to Landlord and delivered to Landlord upon or prior to
the effective date of such assignment, all the obligations of Tenant under this
Lease (and each subtenant shall acknowledge and agree that any such sublease is
subordinate to the terms of this Lease); and
          14.8.5 Tenant (except in the case of an Affiliate resulting from the
acquisition of all or substantially all of the assets of Tenant described in
Section 14.8(iii) or from a merger or consolidation as described in
Section 14.8(iv) above) and any guarantor shall remain fully liable for all
obligations to be performed by Tenant under this Lease.
15. Subordination
To the fullest extent permitted by law, this Lease, the rights of Tenant under
this Lease and Tenant’s leasehold interest shall be subject and subordinate at
all times to: (i) all ground leases or underlying leases which may now exist or
hereafter be executed affecting the Building, the Lot, or any other portion of
the Project, and (ii) the lien of any mortgage or deed of trust which may now or
hereafter exist for which the Building, the Lot, ground leases or underlying
leases, any other portion of the Project or Landlord’s interest or estate
therein is specified as security. Notwithstanding the foregoing, Landlord or any
such ground lessor, mortgagee, or any beneficiary (any such ground lessor,
mortgagee or beneficiary referred to herein as a “Holder”) shall have the right
to require this Lease be superior to any such ground leases or underlying leases
or any such liens, mortgage or deed of trust. If any ground lease or underlying
lease terminates for any reason or any mortgage or deed of trust is foreclosed
or a conveyance in lieu of foreclosure is made for any reason, Tenant shall
attorn to and become the Tenant of the successor in interest to Landlord,
provided such successor in interest agrees that it will not disturb Tenant’s
use, occupancy or quiet enjoyment of the Premises if Tenant is not in material
default beyond any applicable
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

9



--------------------------------------------------------------------------------



 



cure period under this Lease. The successor in interest to Landlord following
foreclosure, sale or deed in lieu thereof shall not be: (a) liable for any act
or omission of any prior lessor or with respect to events occurring prior to
acquisition of ownership; (b) subject to any offsets or defenses which Tenant
might have against any prior lessor; (c) bound by prepayment of more than one
(1) month’s Rent; or (d) liable to Tenant for any Security Deposit not actually
received by such successor in interest to the extent any portion of such
Security Deposit has not already been forfeited by, or refunded to, Tenant.
Landlord shall be liable to Tenant for all or any portion of the Security
Deposit not forfeited by, or refunded to Tenant, until and unless Landlord
transfers such Security Deposit to the successor in interest. Tenant covenants
and agrees to execute (and acknowledge if required by Landlord, any lender or
ground lessor) and deliver, within five (5) days of a written demand or request
by Landlord and in the form reasonably requested by Landlord and/or a Holder,
any additional documents evidencing the priority or subordination of this Lease
with respect to any such ground leases or underlying leases or the lien of any
such mortgage or deed of trust.
Tenant waives the provisions of any current or future statute, rule or law which
may give or purport to give Tenant any right or election to terminate or
otherwise adversely affect this Lease and the obligations of the Tenant
hereunder in the event of any foreclosure proceeding or sale.
Tenant hereby acknowledges that as of the date of execution of this Lease, there
is a deed of trust encumbering Landlord’s interest in the Park in favor of
Redwood Capital Finance Company, LLC, a Delaware limited liability company (the
“Current Lender”). Tenant shall within ten (10) days following a written request
made by Landlord at any time, execute, notarize and deliver to Landlord a
subordination, non-disturbance and attornment agreement (i) in the form attached
to this Lease as Exhibit H and incorporated herein by this reference (the
“SNDA”) or (ii) in such other form as may then be reasonably required by the
Current Lender or other current or future Holder. Landlord shall endeavor to
cause the Current Lender and any other current or future Holder to execute,
notarize and deliver to Tenant the SNDA or such other form of subordination,
non-disturbance and attornment agreement, as applicable, but Landlord shall not
be in default under this Lease and shall have no liability to Tenant whatsoever
if Landlord is unable to obtain and deliver to Tenant the SNDA or such other
form of subordination, non-disturbance and attornment agreement executed by the
Current Lender or other current or future Holder, as applicable.
16. Right of Entry
Landlord and its agents shall have the right to enter the Premises at all
reasonable times, upon reasonable prior notice using commercially reasonable
efforts to provide such notice not less than twenty four (24) hours in advance,
for purposes of inspection, exhibition, posting of notices, investigation,
replacements, repair, maintenance and alteration. It is further agreed (except
in the event of an emergency in which case no notice shall be required) that
Landlord shall have the right to use any and all means Landlord deems necessary
to enter the Premises in an emergency. Landlord shall have the right to place
(i) “for rent” or “for lease” signs (during the last eight (8) months of the
Term) on the outside of the Premises, the Building and in the Common Areas, and
(ii) “for sale” signs on the outside of the Building and in the Common Areas.
Tenant hereby waives any Claim from damages or for any injury or inconvenience
to or interference with Tenant’s business, or any other loss occasioned thereby
except for any Claim for any of the foregoing arising out of the gross
negligence or willful misconduct of Landlord or its authorized representatives.
17. Estoppel Certificate
Each party (“Responding Party”) shall execute (and acknowledge if required by
any lender or ground lessor) and deliver to the other party upon its request
(the “Requesting Party”), within ten (10) days after such request, a statement
in writing certifying that this Lease is unmodified and in full force and effect
(or, if modified, stating the nature of such modification), the date to which
the Rent and other charges are paid in advance, if any, acknowledging that there
are not, to the Responding Party’s knowledge, any uncured defaults on the part
of the Requesting Party hereunder or specifying such defaults as are claimed,
and such other matters as may be reasonably required. Any such statement may be
conclusively relied upon by Landlord and any prospective purchaser or
encumbrancer of the Building or other portions of the Project, and by Tenant,
its transferees, investors, lenders or other interested parties. Failure to
deliver such statement within such time shall be conclusive upon the Responding
Party that (a) this Lease is in full force and effect, without modification
except as may be represented by the Requesting Party; (b) there are no uncured
defaults in the Requesting Party’s performance; and (c) not more than one
month’s Rent has been paid in advance.
18. Tenant’s Default
The occurrence of any one or more of the following events shall, at Landlord’s
option, constitute a material default by Tenant of the provisions of this Lease:
     18.1 The abandonment of the Premises by Tenant, as abandonment is
statutorily defined in California Civil Code Section 1951.3 or all similar or
successor laws;
     18.2 The failure by Tenant to make any payment of Rent, Additional Rent or
any other payment required hereunder within three (3) business days after
Landlord’s delivery to Tenant of written notice that said payment is due or past
due; provided, any such written notice shall be in lieu of, and not in addition
to, any notice required under California Code of Civil Procedure Sections 1161
et. seq. and all similar or successor laws;
     18.3 Except as otherwise provided in Section 19.4 hereof, the failure by
Tenant to observe, perform or comply with any of the conditions, covenants or
provisions of this Lease (except failure to make any payment of Rent and/or
Additional Rent and any other payment or charge required hereunder) and such
failure is not cured within (i) thirty (30) days of the date on which Landlord
delivers written notice of such failure to Tenant for all failures other than
with respect to (a) Hazardous Materials (defined in Section 27 hereof),
(b) Tenant making the repairs, maintenance and replacements required under the
provisions of Section 11.1 hereof, or (c) the timely delivery by Tenant of a
subordination, non-disturbance and attornment agreement (an “SNDA”), a
counterpart of a fully executed Transfer document and a consent thereto
(collectively, the “Transfer Documents”), an estoppel certificate and insurance
certificates, (ii) ten (10) days of the date on which Landlord delivers written
notice of such failure to Tenant for all failures in any way related to
Hazardous Materials or Tenant failing to timely make the repairs, maintenance or
replacements required by Section 11.1, and (iii) the time period, if any,
specified in the applicable sections of this Lease with respect to
subordination, assignment and sublease, estoppel certificates and insurance.
However, Tenant shall not be in default of its obligations hereunder if such
failure (other than any failure of Tenant to timely and properly make the
repairs, maintenance, or replacements required by Section 11.1, or timely
deliver an SNDA, the Transfer Documents, an estoppel certificate or insurance
certificates, for which no additional cure period shall be given to Tenant)
cannot reasonably be cured within such thirty (30) or ten (10) day period, as
applicable, and Tenant promptly commences, and thereafter diligently proceeds
with same to completion, all actions necessary to cure such failure as soon as
is reasonably possible, but in no event shall the completion of such cure be
later than ninety (90) days after the date on which Landlord delivers to Tenant
written notice of such failure, unless Landlord, acting reasonably and in good
faith, otherwise expressly agrees in writing to a longer period of time based
upon the circumstances relating to such failure as well as the nature of the
failure and the nature of the actions necessary to cure such failure. Any such
written notice shall be in lieu of, and not in addition to, any notice required
under California Code of Civil Procedure Sections 1161, et seq. and all similar
or successor laws; or
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

10



--------------------------------------------------------------------------------



 



     18.4 The making of a general assignment by Tenant for the benefit of
creditors, the filing of a voluntary petition by Tenant or the filing of an
involuntary petition by any of Tenant’s creditors seeking the rehabilitation,
liquidation, or reorganization of Tenant under any law relating to bankruptcy,
insolvency or other relief of debtors and, in the case of an involuntary action,
the failure to remove or discharge the same within sixty (60) days of such
filing, the appointment of a receiver or other custodian to take possession of
substantially all of Tenant’s assets or this leasehold, Tenant’s insolvency or
inability to pay Tenant’s debts or failure generally to pay Tenant’s debts when
due, any court entering a decree or order directing the winding up or
liquidation of Tenant or of substantially all of Tenant’s assets, Tenant taking
any action toward the dissolution or winding up of Tenant’s affairs, the
cessation or suspension of Tenant’s use of the Premises, or the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets or
this leasehold.
19. Remedies for Tenant’s Default
     19.1 Landlord’s Rights: In the event of Tenant’s material default under
this Lease, Landlord may terminate Tenant’s right to possess the Premises by any
lawful means. Following delivery of written notice by Landlord, this Lease shall
terminate on the date specified in such notice and Tenant shall immediately
surrender possession of the Premises to Landlord. In addition, whether or not
this Lease is terminated, Landlord shall have the right to immediately re-enter
the Premises, and if Landlord’s right of re entry is exercised following
Tenant’s abandonment of the Premises, all of Tenant’s Property left on the
Premises or in the Project shall be deemed abandoned. If Landlord relets the
Premises or any portion thereof, Tenant shall immediately be liable to Landlord
for all costs Landlord incurs in reletting the Premises or any part thereof,
including, without limitation, broker’s commissions, expenses of cleaning,
redecorating, and further improving the Premises and other similar costs
(collectively, the “Reletting Costs”). All Reletting Costs shall be fully
chargeable to Tenant and shall not be prorated or otherwise amortized in
relation to any new lease for the Premises or any portion thereof. Reletting may
be for a period shorter or longer than the remaining term of this Lease. In no
event shall Tenant be entitled to any excess rent received by Landlord. No act
by Landlord other than giving written notice to Tenant shall terminate this
Lease or Tenant’s right to possess the Premises, including without limitation,
acts of maintenance, efforts to relet the Premises or the appointment of a
receiver on Landlord’s initiative to protect Landlord’s interest under this
Lease. At all times Landlord shall have the right to remedy any default of
Tenant, to maintain or improve the Premises, to cause a receiver to be appointed
to administer the Premises and any new or existing subleases and to add to the
Rent payable hereunder all of Landlord’s reasonable costs in so doing, with
interest at the maximum rate permitted by law from the date of such expenditure.
     19.2 Damages Recoverable: If Tenant breaches this Lease and abandons the
Premises before the end of the Term, or if Landlord terminates Tenant’s right to
possession following Tenant’s breach or default under this Lease, then in either
such case, Landlord may recover from Tenant all damages suffered by Landlord as
a result of Tenant’s failure to perform its obligations hereunder, including
without limitation, the unamortized cost of any Tenant Improvements constructed
by or on behalf of Tenant pursuant to Exhibit B hereto to the extent Landlord
has paid for such improvements, the unamortized portion of any broker’s or
leasing agent’s commission incurred with respect to the leasing of the Premises
to Tenant for the balance of the Term remaining after the date on which Tenant
is in default of its obligations hereunder, and all Reletting Costs, and the
worth at the time of the award (computed in accordance with paragraph (3) of
Subdivision (a) of Section 1951.2 of the California Civil Code) of the amount by
which the Rent then unpaid hereunder for the balance of the Lease Term exceeds
the amount of such loss of Rent for the same period which Tenant proves could be
reasonably avoided by Landlord and in such case, Landlord prior to the award,
may relet the Premises for the purpose of mitigating damages suffered by
Landlord because of Tenant’s failure to perform its obligations hereunder;
provided, however, that even if Tenant abandons the Premises following such
breach, this Lease shall nevertheless continue in full force and effect for as
long as Landlord does not terminate Tenant’s right of possession, and until such
termination, Landlord shall have the remedy described in Section 1951.4 of the
California Civil Code (Landlord may continue this Lease in effect after Tenant’s
breach and abandonment and recover Rent as it becomes due, if Tenant has the
right to sublet or assign, subject only to reasonable limitations) and may
enforce all its rights and remedies under this Lease, including the right to
recover the Rent from Tenant as it becomes due hereunder. The “worth at the time
of the award” within the meaning of Subparagraphs (a)(1) and (a)(2) of
Section 1951.2 of the California Civil Code shall be computed by allowing
interest at the rate of ten percent (10%) per annum. Tenant hereby waives for
itself and for all those claiming under Tenant its right to obtain redemption or
relief from forfeiture under California Code of Civil Procedure Sections 1174
and 1179 (or any successor or substitute statute), or under any other present or
future law, in the event judgment for possession enters against Tenant or
Landlord takes possession of the Premises following any default of Tenant
hereunder.
     19.3 Financial Statements: In the event of Tenant’s material default of
this Lease, and in the event Tenant is not then a public company whose stock is
traded on a nationally recognized stock exchange, Tenant, within five (5) days
after Landlord’s request therefor, shall deliver to Landlord the then current
audited financial statements of Tenant (including interim periods following the
end of the last fiscal year for which annual statements are available). If
audited financial statements have not been prepared, Tenant shall provide
Landlord with unaudited financial statements (certified by an authorized
representative or officer of Tenant) and such other information, the type and
form of which are reasonably acceptable to Landlord, which reflect the financial
condition of Tenant.
     19.4 Chronic Default: The term “Chronic Default” as used in this Lease
shall mean that Tenant has materially defaulted in the performance of any of its
obligations under this Lease beyond any applicable notice and cure periods more
than four (4) times during the Term of the Lease, regardless of whether or not
Tenant cures any such material default. A Chronic Default is not curable by
Tenant. Upon the occurrence of a Chronic Default and at all times thereafter
during the balance of the Term of this Lease, Landlord shall no longer be
obligated to provide Tenant written notice of default as set forth in
Section 18.3 hereof and Tenant shall no longer be entitled to any cure period
set forth in this Lease, including without limitation, those cure periods set
forth in Section 18.3. Following a Chronic Default, Landlord, in its sole
discretion, may elect to provide written notice of default to Tenant or grant
Tenant a period during which it may cure any such default, however, no such
delivery of written notice or grant of a cure period by Landlord shall in any
way obligate Landlord to provide Tenant any subsequent written notices of
default or cure periods.
     19.5 Rights and Remedies Cumulative: The foregoing rights and remedies of
Landlord are not exclusive; they are cumulative in addition to any rights and
remedies now or hereafter existing at law, in equity, by statute or otherwise,
and to any remedies Landlord may have under bankruptcy laws or laws affecting
creditors’ rights generally. In addition to all of the remedies set forth above,
if Tenant materially defaults under this Lease, all options granted to Tenant
hereunder shall automatically terminate, unless otherwise expressly agreed to in
writing by Landlord.
20. Holding Over
If Tenant holds over after the expiration of the Term, with or without the
express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Base Rent shall be payable at a monthly
rate equal to one hundred fifty percent (150%) of the Base Rent applicable
during the last rental period of the Term under this Lease for the first sixty
(60) days of such holdover and thereafter, at a monthly rate equal to two
hundred percent (200%) of the Base Rent applicable during the last rental period
of the Term under this Lease. Such month-to-month tenancy shall be subject to
every other term and provision contained herein. Landlord hereby expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord in the condition required herein upon the expiration or earlier
termination of this Lease. The provisions of this Section 20 shall not be deemed
to limit or constitute a waiver of any other rights or remedies of Landlord
provided herein or at law. If Tenant fails to surrender the Premises upon the
expiration or earlier termination of this Lease, in addition
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

11



--------------------------------------------------------------------------------



 



to any other liabilities to Landlord accruing therefrom, Tenant shall protect,
defend, indemnify and hold Landlord harmless from all Claims resulting from such
failure, including but not limited to, any Claims made by any succeeding tenant
founded upon such failure to surrender, and any lost profits to Landlord
resulting therefrom.
21. Landlord’s Default
Landlord shall not be considered in default of this Lease unless Landlord fails
within a reasonable time to perform an obligation required to be performed by
Landlord hereunder. For purposes hereof, except in cases of an emergency, a
reasonable time shall be thirty (30) days after receipt by Landlord of written
notice specifying the nature of the obligation Landlord has not performed;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days, after receipt of written notice, is reasonably necessary
for its performance, then Landlord shall not be in default of this Lease if
performance of such obligation is commenced within such thirty (30) day period
and thereafter diligently pursued to completion. In case of emergency, Landlord
shall not be considered in default so long as Landlord acts as soon as
reasonably practicable.
22. Parking
Tenant may use the number of non-designated and non-exclusive parking spaces
specified in the Basic Lease Information. Landlord shall exercise reasonable
efforts to ensure that such spaces are available to Tenant for its use, but
Landlord shall not be required to enforce Tenant’s right to use the same. Tenant
and Tenant’s Representatives shall not park or permit any parking of vehicles
overnight.
23. Transfer of Landlord’s Interest
Tenant acknowledges that Landlord has the right to transfer all or any portion
of its interest in the Premises, Building, Project and this Lease. Tenant
expressly agrees that in the event of any such transfer, Landlord shall
automatically be entirely released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of such transfer. Landlord shall
use commercially reasonable efforts to cause each such transferee to agree to
perform Landlord’s obligations hereunder arising or accruing after the date of
such transfer. A ground lease or similar long term lease by Landlord of the
entire Building or Lot, of which the Premises are a part, shall be deemed a sale
within the meaning of this Section 23. Tenant agrees to attorn to such new owner
provided such new owner does not disturb Tenant’s use, occupancy or quiet
enjoyment of the Premises so long as Tenant is not in material default beyond
any applicable cure period under this Lease.
24. Waiver
No delay or omission in the exercise of any right or remedy of either party on
any default by the other party shall impair such a right or remedy or be
construed as a waiver. The subsequent acceptance of Rent by Landlord after
default by Tenant of this Lease shall not be deemed a waiver of such default,
other than a waiver of timely payment for the particular Rent payment involved,
and shall not prevent Landlord from maintaining an unlawful detainer or other
action based on such default. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly Rent and other sums due hereunder shall be deemed
to be other than on account of the earliest Rent or other sums due, nor shall
any endorsement or statement on any check or accompanying any check or payment
be deemed an accord and satisfaction; and Landlord may accept such payment
without prejudice to Landlord’s right to recover the balance of such Rent or
other sum or pursue any other remedy provided in this Lease. No failure, partial
exercise or delay on the part of the Landlord in exercising any right, power or
privilege hereunder shall operate as a waiver thereof.
25. Casualty Damage
     25.1 Casualty: If the Premises or any part, excluding any of Tenant’s
Property, any Wi-Fi Network, any Tenant Improvements and any Alterations
installed by or for the benefit of Tenant (collectively, “Tenant’s FF&E”), shall
be damaged or destroyed by fire or other casualty, Tenant shall give immediate
written notice thereof to Landlord. Within sixty (60) days after receipt by
Landlord of such notice, Landlord shall notify Tenant, in writing, of the
following time period within which the necessary repairs can reasonably be made,
as estimated by Landlord: (a) within one hundred eighty (180) days, or (b) in
more than one hundred eighty (180) days, from the date of such notice.
          25.1.1 Minor Insured Damage: If the Premises (other than Tenant’s
FF&E) are damaged only to such extent that repairs, rebuilding and/or
restoration can be reasonably completed within one hundred eighty (180) days,
this Lease shall not terminate and, provided that insurance proceeds are
available and paid to Landlord to fully repair the damage and/or Tenant
otherwise voluntarily contributes any shortfall thereof, Landlord shall repair
the Premises to substantially the same condition that existed prior to the
occurrence of such casualty, except Landlord shall not be required to rebuild,
repair, or replace any of Tenant’s FF&E. The Rent payable hereunder shall be
abated proportionately from the date and to the extent Tenant vacates the
affected portions of the Premises until any and all repairs required herein to
be made by Landlord are substantially completed, but such abatement shall
(i) only be to the extent of the portion of the Premises which is actually
rendered unusable and unfit for occupancy (it being understood that a portion of
the Premises may be unusable even though it has not sustained physical damage
because of its interdependence upon the damaged portion of the Premises), and
(ii) only during the time Tenant is not actually using same.
          25.1.2 Major Insured Damage: If the Premises are damaged to such
extent that repairs, rebuilding and/or restoration cannot be reasonably
completed, as reasonably determined by Landlord, within one hundred eighty
(180) days, then either Landlord or Tenant may terminate this Lease by giving
written notice within twenty (20) days after notice from Landlord regarding the
time period of repair. If either party notifies the other of its intention to so
terminate this Lease, then this Lease shall terminate and the Rent shall be
abated from the date of the occurrence of such damage, provided Tenant
diligently proceeds to and expeditiously vacates the Premises (but, in all
events Tenant must vacate and surrender the Premises to Landlord by no later
than twenty (20) business days thereafter or there shall not be any abatement of
Rent until Tenant so vacates the Premises). If neither party elects to terminate
this Lease, Landlord shall promptly commence and diligently prosecute to
completion the repairs to the Premises, provided insurance proceeds are
available and paid to Landlord to fully repair the damage or Tenant voluntarily
contributes any shortfall thereof (except that Landlord shall not be required to
rebuild, repair, or replace any of Tenant’s FF&E). During the time when Landlord
is prosecuting such repairs to substantial completion, the Rent payable
hereunder shall be abated proportionately from the date and to the extent Tenant
actually vacates the affected portions of the Premises until any and all repairs
required herein to be made by Landlord are substantially completed, but such
abatement shall (i) only be to the extent of the portion of the Premises which
is actually rendered unusable and unfit for occupancy (it being understood that
a portion of the Premises may be unusable even though it has not sustained
physical damage because of its interdependence upon the damaged portion of the
Premises), and (ii) only during the time Tenant is not actually using same.
          25.1.3 Damage Near End of Term: Notwithstanding anything to the
contrary contained in this Lease except for the provisions of Section 25.3
below, if the Premises are substantially damaged during the last year of then
applicable term of this Lease, either Landlord or Tenant may, at their option,
cancel and terminate this Lease by giving written notice to the other party of
its
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

12



--------------------------------------------------------------------------------



 



election to do so within forty-five (45) days after receipt by Landlord of
notice from Tenant of the occurrence of such casualty. If either party so elects
to terminate this Lease, all rights of Tenant hereunder shall cease and
terminate ten (10) days after Tenant’s receipt or delivery of such notice, as
applicable, and Tenant shall immediately vacate the Premises and surrender
possession thereof to Landlord.
     25.2 Deductible and Uninsured Casualty: Tenant shall pay to Landlord, as
Additional Rent, the deductible amounts under the insurance policies obtained by
Landlord and Tenant under this Lease if the proceeds are used to repair the
Premises. However, if other portions of the Building are also damaged by said
casualty and insurance proceeds are payable therefor, then Tenant shall only pay
its proportionate share of the deductible as reasonably determined by Landlord.
If any portion of the Premises is damaged and is not fully covered by the
aggregate of insurance proceeds received by Landlord and any applicable
deductible, and Tenant does not voluntarily contribute any shortfall thereof,
then Landlord or Tenant shall have the right to terminate this Lease by
delivering written notice of termination to the other party within thirty
(30) days after the date of notice to Tenant of such event, whereupon all rights
of Tenant shall cease and terminate ten (10) days after Tenant’s receipt of such
notice, and Tenant shall immediately vacate the Premises and surrender
possession thereof to Landlord.
     25.3 Tenant’s Fault and Lender’s Rights: Notwithstanding anything to the
contrary contained herein, if the Premises (other than Tenant’s FF&E) or any
other portion of the Building is damaged by fire or other casualty due to the
acts or omissions of Tenant or any of Tenant’s Representatives, (i) the Rent
shall only be abated during the repair of such damage to the extent Landlord
receives rental loss insurance proceeds therefor, (ii) Tenant will not have any
right to terminate this Lease due to the occurrence of such casualty, and
(iii) Tenant will be responsible for the excess cost and expense of the repair
and restoration of the Building (including any deductible) to the extent not
covered by insurance proceeds. Notwithstanding anything to the contrary
contained herein, if the holder of any indebtedness secured by the Premises or
any other portion of the Project requires that the insurance proceeds be applied
to such indebtedness, then Landlord shall have the right to terminate this Lease
by delivering written notice of termination to Tenant within thirty (30) days
after the date of notice to Tenant of such event, whereupon all rights of Tenant
shall cease and terminate, and Tenant shall immediately vacate the Premises and
surrender possession thereof to Landlord within a reasonable time not to exceed
twenty (20) business days.
     25.4 Tenant’s Waiver: Landlord shall not be liable for any inconvenience or
annoyance to Tenant, injury to the business of Tenant, loss of use of any part
of the Premises by Tenant or loss of Tenant’s Property, resulting in any way
from such damage or the repair thereof. With respect to any damage which
Landlord is obligated to repair or may elect to repair, Tenant waives all rights
to terminate this Lease or offset any amounts against Rent pursuant to rights
accorded Tenant by any law currently existing or hereafter enacted, including
without limitation, all rights pursuant to California Civil Code
Sections 1932(2.), 1933(4.), 1941 and 1942 and any similar or successor laws.
26. Condemnation
If twenty five percent (25%) or more of the Premises is condemned by eminent
domain, inversely condemned or sold in lieu of condemnation for any public or
quasi public use or purpose (“Condemned”), then Tenant or Landlord may terminate
this Lease as of the date when physical possession of the Premises is taken and
title vests in such condemning authority, and Rent shall be adjusted to the date
of termination. Tenant shall not because of such condemnation assert any claim
against Landlord or the condemning authority for any compensation because of
such condemnation, and Landlord shall be entitled to receive the entire amount
of any award without deduction for any estate of interest or other interest of
Tenant; provided, however, the foregoing shall not preclude Tenant, at Tenant’s
sole cost and expense, from obtaining any separate award to Tenant for loss of,
or damage to, Tenant’s Property or for damages for cessation or interruption of
Tenant’s business provided such award is separate from Landlord’s award and does
not diminish nor otherwise impair the award otherwise payable to Landlord. In
addition to the foregoing, Tenant shall be entitled to seek compensation for the
relocation costs recoverable by Tenant pursuant to the provisions of California
Government Code Section 7262. If neither party elects to terminate this Lease,
Landlord shall, if necessary, promptly proceed to restore the Premises or the
Building, as applicable, to substantially the same condition prior to such
partial condemnation, allowing for the reasonable effects of such partial
condemnation, and a proportionate allowance shall be made to Tenant, as
determined by Landlord, for the Rent corresponding to the time during which, and
to the part of the Premises of which, Tenant is deprived on account of such
partial condemnation and restoration. Landlord shall not be required to spend
funds for restoration in excess of the condemnation proceeds received by
Landlord.
27. Environmental Matters/Hazardous Materials
     27.1 Hazardous Materials Disclosure Certificate: Simultaneously herewith,
Tenant has delivered to Landlord Tenant’s executed initial Hazardous Materials
Disclosure Certificate (the “Initial HazMat Certificate”), a copy of which is
attached hereto as Exhibit E. Tenant covenants, represents and warrants to
Landlord that the information in the Initial HazMat Certificate is true and
correct and accurately describes the use(s) of Hazardous Materials which will be
made and/or used on the Premises by Tenant. Tenant shall deliver to Landlord an
executed Hazardous Materials Disclosure Certificate (“the “HazMat Certificate”),
in substantially the form attached hereto as Exhibit E, describing Tenant’s then
present use of Hazardous Materials on the Premises, and any other reasonably
necessary documents as requested by Landlord upon the occurrence of either of
the following events: (a) immediately upon any material change in the types
and/or quantities of Hazardous Materials used or stored in the Premises, or
(b) within ten (10) days of written notice by Landlord at any time during the
Term of the Lease.
     27.2 Definition of Hazardous Materials: “Hazardous Materials” means (a) any
hazardous or toxic wastes, materials or substances, and other pollutants or
contaminants, which are or become regulated by any Environmental Laws;
(b) petroleum, petroleum by products, gasoline, diesel fuel, crude oil or any
fraction thereof; (c) asbestos and asbestos containing material, in any form,
whether friable or nonfriable; (d) polychlorinated biphenyls; (e) radioactive
materials; (f) lead and lead-containing materials; (g) any other material, waste
or substance displaying toxic, reactive, ignitable or corrosive characteristics,
as all such terms are used in their broadest sense, and are defined or become
defined by any Environmental Law (defined below); (h) any materials which cause
or threatens to cause a nuisance upon or waste to any portion of the Project or
any surrounding property; or (i) any materials which pose or threaten to pose a
hazard to the health and safety of persons on the Premises, any other portion of
the Project or any surrounding property. For purposes of this Lease, “Hazardous
Materials” shall not include nominal amounts of ordinary household cleaners,
office supplies and janitorial supplies which are not actionable under any
Environmental Laws.
     27.3 Prohibition; Environmental Laws: Tenant shall not be entitled to use
or store any Hazardous Materials on, in, or about any portion of the Premises or
Project without, in each instance, obtaining Landlord’s prior written consent
thereto. If Landlord, in its sole discretion, consents to any such usage or
storage, then Tenant shall be permitted to use and/or store only those Hazardous
Materials and in such quantities (A) that are necessary for Tenant’s business,
(B) to the extent disclosed in the most recent HazMat Certificate, and
(C) expressly approved by Landlord in writing. In all events such usage and
storage must at all times be in full compliance with any and all applicable
local, state and federal environmental, health and/or safety-related laws,
statutes, orders, standards, courts’ decisions, ordinances, rules and
regulations (as interpreted by judicial and administrative decisions), decrees,
directives, guidelines, permits or permit conditions, currently existing and as
amended, enacted, issued or adopted in the future (collectively, the
“Environmental Laws”). Tenant agrees that any changes to the type and/or
quantities of Hazardous Materials specified in the most recent HazMat
Certificate may be implemented only with the prior written consent of Landlord,
which consent may
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

13



--------------------------------------------------------------------------------



 



be given or withheld in Landlord’s sole discretion. Tenant shall not be entitled
nor permitted to install any tanks under, on or about the Premises for the
storage of Hazardous Materials without the express written consent of Landlord,
which may be given or withheld in Landlord’s sole discretion. Landlord shall
have the right at all times during the Term to (i) inspect the Premises,
(ii) conduct tests and investigations to determine whether Tenant is in
compliance with this Section 27 or to determine if Hazardous Materials are
present in, on or about the Project, and (iii) request lists of all Hazardous
Materials used, stored or otherwise located on, under or about any portion of
the Premises and/or the Common Areas. The cost of all such inspections, tests
and investigations (collectively, “Inspections”) shall be borne by Tenant, if
Tenant or any of Tenant’s Representatives are directly or indirectly responsible
for any contamination revealed by such Inspections. The aforementioned rights
granted herein to Landlord and its representatives shall not create (a) a duty
on Landlord’s part to perform Inspections, monitor or otherwise observe the
Premises or Tenant’s and Tenant’s Representatives’ activities with respect to
Hazardous Materials, including without limitation, Tenant’s operation, use and
any remediation related thereto, or (b) liability on the part of Landlord and
its representatives for Tenant’s use, storage, disposal or remediation of
Hazardous Materials, it being understood that Tenant shall be solely responsible
for all liability in connection therewith.
     27.4 Tenant’s Environmental Obligations: Tenant shall give to Landlord
immediate verbal and follow up written notice of any spills, releases,
discharges, disposals, emissions, migrations, removals or transportation of
Hazardous Materials on, under or about any portion of the Premises or in any
Common Areas (collectively, a “Release”); provided that Tenant has knowledge of
such event(s). Tenant, at its sole cost and expense, covenants and warrants to
promptly investigate, clean up, remove, restore and otherwise remediate
(including, without limitation, preparation of any feasibility studies or
reports and the performance of any and all closures) any Release of Hazardous
Materials arising from or related to the acts or omissions of Tenant or Tenant’s
Representatives such that the affected portions of the Project and any adjacent
property are returned to the condition existing prior to the appearance of such
Hazardous Materials. Any such investigation, clean up, removal, restoration and
other remediation shall only be performed after Tenant has obtained Landlord’s
prior written consent, which consent shall not be unreasonably withheld so long
as such actions would not potentially have a material adverse long-term or
short-term effect on any portion of the Project. Notwithstanding the foregoing,
Tenant shall be entitled to respond immediately to an emergency without first
obtaining Landlord’s prior written consent. Tenant, at its sole cost and
expense, shall conduct and perform, or cause to be conducted and performed, all
closures as required by any Environmental Laws or any agencies or other
governmental authorities having jurisdiction thereof. If Tenant fails to so
promptly investigate, clean up, remove, restore, provide closure or otherwise so
remediate, Landlord may, but without obligation to do so, take any and all steps
necessary to rectify the same and Tenant shall promptly reimburse Landlord, upon
written demand, for all costs and expenses to Landlord of performing
investigation, clean up, removal, restoration, closure and remediation work. All
such work undertaken by Tenant, as required herein, shall be performed in such a
manner so as to enable Landlord to make full economic use of the Premises and
the other portions of the Project after the satisfactory completion of such
work.
     27.5 Environmental Indemnity: Tenant shall, protect, indemnify, defend
(with counsel acceptable to Landlord) and hold Landlord and the other
Indemnitees harmless from and against any and all Claims (including, without
limitation, diminution in value of any portion of the Premises or the Project,
damages for the loss of or restriction on the use of rentable or usable space,
and from any adverse impact of Landlord’s marketing of any space within the
Project) arising at any time during or after the Term in connection with or
related to, directly or indirectly, the use, presence or Release of Hazardous
Materials on, in or about any portion of the Project as a result (directly or
indirectly) of the acts or omissions of Tenant or any of Tenant’s
Representatives. Neither the written consent of Landlord to the presence, use or
storage of Hazardous Materials in, on, under or about any portion of the Project
nor the strict compliance by Tenant with all Environmental Laws shall excuse
Tenant from its obligations of indemnification pursuant hereto. Tenant shall not
be relieved of its indemnification obligations under the provisions of this
Section 27.5 due to Landlord’s status as either an “owner” or “operator” under
any Environmental Laws.
     27.6 Survival: Tenant’s obligations and liabilities under this Section 27
shall survive the expiration or earlier termination of this Lease. In the event
Tenant has not received a closure certificate from the applicable governmental
authorities (in form reasonably satisfactory to Landlord) solely with respect to
the removal of the nitrogen tank of Tenant and any Hazardous Materials which may
have emanated from such tank, then Landlord may require Tenant to hold over
possession of the Premises until such closure certificate is obtained. Any such
holdover by Tenant will be with Landlord’s consent and will not be terminable by
Tenant in any event or circumstance.
28. Financial Statements
If Tenant is not a publicly traded corporation, Tenant and any permitted
Transferee, for the reliance of Landlord, any lender holding or anticipated to
acquire a lien upon any portion of the Project or any prospective purchaser of
any portion of the Project, shall deliver to Landlord the then current audited
financial statements of Tenant (including interim periods following the end of
the last fiscal year for which annual statements are available) within ten
(10) days after Landlord’s request therefor, but not more often than once
annually so long as Tenant is not in material default of this Lease. If audited
financial statements have not been prepared, Tenant and any permitted Transferee
shall provide Landlord with unaudited financial statements (certified by an
authorized representative or officer of Tenant) and such other information, the
type and form of which are reasonably acceptable to Landlord, which reflect the
financial condition of Tenant and any permitted Transferee, as applicable.
29. General Provisions
     29.1 Time: Time is of the essence in this Lease and with respect to each
and all of its provisions in which performance is a factor.
     29.2 Successors and Assigns: The covenants and conditions herein contained,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.
     29.3 Recordation: Tenant shall not record this Lease or a short form
memorandum hereof.
     29.4 Landlord Exculpation: The liability of Landlord to Tenant for any
default by Landlord under the terms of this Lease shall be limited to the actual
interest of Landlord and its present or future partners or members in the
Building, and Tenant agrees to look solely to Landlord’s interest in the
Building for satisfaction of any liability and shall not look to other assets of
Landlord nor seek any recourse against the assets of the individual partners,
members, directors, officers, shareholders, agents or employees of Landlord,
including without limitation, any property management company of Landlord
(collectively, the “Landlord Parties”). It is the parties’ intention that
Landlord and the Landlord Parties shall not in any event or circumstance be
personally liable, in any manner whatsoever, for any judgment or deficiency
hereunder or with respect to this Lease. The liability of Landlord under this
Lease is limited to its actual period of ownership of title to the Building.
     29.5 Severability and Governing Law: Any provisions of this Lease which
shall prove to be invalid, void or illegal shall in no way affect, impair or
invalidate any other provisions hereof and such other provisions shall remain in
full force and effect. This Lease shall be enforced, governed by and construed
in accordance with the laws of the State of California.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

14



--------------------------------------------------------------------------------



 



     29.6 Attorneys’ Fees: In the event any dispute between the parties results
in litigation or other proceeding, the prevailing party shall be reimbursed by
the party not prevailing therein for all reasonable costs and expenses,
including, without limitation, reasonable attorneys’ and experts’ fees and costs
incurred by the prevailing party in connection with such litigation or other
proceeding, and any appeal thereof. Such costs, expenses and fees shall be
included in and made a part of any judgment recovered by the prevailing party.
     29.7 Entire Agreement: It is understood and agreed that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
(including all exhibits and addenda) supersedes and cancels any and all previous
negotiations, arrangements, brochures, agreements and understandings, if any,
between the parties hereto or displayed by Landlord to Tenant with respect to
the subject matter thereof, and none thereof shall be used to interpret or
construe this Lease. This Lease and any separate agreement executed by Landlord
and Tenant in connection with this Lease and dated of even date herewith
(a) contain all of the terms, covenants, conditions, warranties and agreements
of the parties relating in any manner to the rental, use and occupancy of the
Premises, and (b) shall be considered to be the only agreement between the
parties hereto and their representatives and agents. This Lease may not be
modified, deleted or added to except by a writing signed by the parties hereto.
All negotiations and oral agreements have been merged into and are included
herein. There are no other representations or warranties between the parties,
and all reliance with respect to representations is based totally upon the
representations and agreements contained in this Lease. The parties acknowledge
that (i) each party and/or its counsel have reviewed and revised this Lease, and
(ii) no rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall be employed in the interpretation or
enforcement of this Lease or any amendments or exhibits to this Lease or any
document executed and delivered by either party in connection with this Lease.
     29.8 Warranty of Authority: Each party represents and warrants that
(i) each person signing on its behalf is duly and validly authorized to do so on
behalf of the entity it purports to so bind, and (ii) if such party is a limited
liability company, partnership, corporation or trustee, that such limited
liability company, partnership, corporation or trustee has full right and
authority to enter into this Lease and perform all of its obligations hereunder.
Tenant hereby warrants that this Lease is legal, valid and binding upon Tenant
and enforceable against Tenant in accordance with its terms.
     29.9 Notices: All notices, demands, statements or communications
(collectively, “Notices”) given or required to be given by either party to the
other hereunder shall be in writing, shall be sent by United States certified or
registered mail, postage prepaid, return receipt requested, delivered by a
nationally recognized same-day or overnight courier (e.g. FedEx or UPS) or
delivered personally (i) to Tenant at the Tenant’s Address set forth in the
Basic Lease Information, or to such other place as Tenant may from time to time
designate in a Notice to Landlord; or (ii) to Landlord at Landlord’s Address set
forth in the Basic Lease Information, or to such other firm or to such other
place as Landlord may from time to time designate in a Notice to Tenant. Any
Notice will be deemed given on the date it is mailed as provided in this
Section 29.9, upon the first (1st) business day after delivery to a nationally
recognized courier, or upon the date personal delivery is made.
     29.10 Joint and Several; Covenants and Conditions: If Tenant consists of
more than one person or entity, the obligations of all such persons or entities
shall be joint and several. Each provision to be performed by Tenant hereunder
shall be deemed to be both a covenant and a condition.
     29.11 Confidentiality: Except to the extent that Tenant, as a publicly
traded company, is required by applicable law to disclose the contents of this
Lease, Tenant acknowledges that the contents of this Lease and any related
documents are confidential information, and Tenant shall keep and maintain such
information strictly confidential and shall not disclose such confidential
information to any person or entity other than Tenant’s financial, legal and
space planning consultants.
     29.12 Landlord Renovations: Tenant acknowledges that Landlord may from time
to time, at Landlord’s sole option, renovate, improve, develop, alter, or modify
(collectively, “Renovations”) portions of the Building, Premises, Common Areas
and the Project, including without limitation, systems and equipment, roof, and
structural portions of the same; provided Landlord shall utilize commercially
reasonable efforts to minimize the disruption and interference with Tenant’s
business and operations at the Premises. In connection with such Renovations,
Landlord may, among other things, erect scaffolding or other necessary
structures in the Building, limit or eliminate access to portions of the
Project, including portions of the Common Areas, or perform work in the
Building, which work may create noise, dust or leave debris in the Building.
Tenant hereby agrees that such Renovations and Landlord’s actions in connection
with such Renovations shall in no way constitute a constructive eviction of
Tenant nor entitle Tenant to any abatement of Rent, so long as Landlord shall
uses commercially reasonable efforts to minimize the disruption and interference
with Tenant’s business and operations at the Premises. Except to the extent
caused by Landlord’s willful misconduct or gross negligence, Landlord shall have
no responsibility, or for any reason be liable to Tenant, for any direct or
indirect injury to or interference with Tenant’s business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises or of
Tenant’s Property, Alterations or improvements resulting from the Renovations or
Landlord’s actions in connection with such Renovations, or for any inconvenience
or annoyance occasioned by such Renovations or Landlord’s actions in connection
with such Renovations; provided Landlord shall utilize commercially reasonable
efforts to minimize the disruption and interference with Tenant’s business and
operations at the Premises.
     29.13 Waiver of Jury Trial: The parties hereto shall and they hereby do
waive trial by jury in any action, proceeding or counterclaim brought by either
of the parties hereto against the other on any matters whatsoever arising out of
or in any way related to this Lease, the relationship of Landlord and Tenant,
Tenant’s use or occupancy of the Premises, Building, Park or Project and/or any
claim of injury, loss or damage.
     29.14 Submission of Lease: Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.
30. Signs
All signs and graphics of every kind visible in or from public view shall be
subject to (i) Landlord’s prior written approval, not to be unreasonably
conditioned, withheld or delayed, and (ii), and in compliance with, all
applicable Laws (including, without limitation, the laws of the City of San
Jose), Development Documents, Recorded Matters, Rules and Regulations, and
Landlord’s sign criteria (“Sign Criteria”) as same may exist from time to time.
Landlord’s Sign Criteria is set forth in Exhibit G hereto. Tenant shall be
solely responsible for any costs related to any signs and graphics and shall
remove all such signs and graphics prior to the expiration or earlier
termination of this Lease. Such installations and removals shall be made in a
manner as to avoid damage or defacement of the Premises and all other affected
portions of the Project. Tenant shall repair any such damage, including without
limitation, discoloration caused by such installation or removal. Landlord shall
have the right, at its option, to deduct from the Security Deposit such sums as
are reasonably necessary to remove such signs and make any repairs necessitated
by such removal. Notwithstanding the foregoing, in no event shall any: (a) neon,
flashing or moving sign(s) or (b) sign(s) which are likely to interfere with the
visibility of any sign, canopy, advertising matter, or decoration of any kind of
any other business or occupant of the Building or other portions of the Project
be permitted hereunder. Tenant further agrees to maintain each such sign and
graphics, as may be approved, in good condition and repair at all times.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

15



--------------------------------------------------------------------------------



 



31. Mortgagee Protection
Upon any default on the part of Landlord, Tenant will give written Notice by
registered or certified mail to any beneficiary of a deed of trust or mortgagee
of a mortgage covering the Premises who has provided Tenant with Notice of their
interest together with an address for receiving Notice, and shall offer such
beneficiary or mortgagee a reasonable opportunity to cure the default, including
time to obtain possession of the Premises by power of sale or a judicial
foreclosure, if such should prove necessary to effect a cure. If such default
cannot be cured within such time period, then such additional time as may be
necessary will be given to such beneficiary or mortgagee to effect such cure so
long as such beneficiary or mortgagee has commenced the cure within the original
time period and thereafter diligently pursues such cure to completion, in which
event this Lease shall not be terminated while such cure is being diligently
pursued. Tenant agrees that each lender to whom this Lease has been assigned by
Landlord is an express third party beneficiary hereof. Tenant shall not make any
prepayment of Rent more than one (1) month in advance without the prior written
consent of each such lender. Tenant waives the collection of any deposit from
each such lender or purchaser at a foreclosure sale unless said lender or
purchaser shall have actually received and not refunded the deposit. Tenant
agrees to make all payments under this Lease to the lender with the most senior
encumbrance upon receiving a direction, in writing, to pay said amounts to such
lender. Tenant shall comply with such written direction to pay without
determining whether an event of default exists under such lender’s loan to
Landlord. If, in connection with obtaining financing for the Premises or any
other portion of the Project, Landlord’s lender shall request reasonable
modification(s) to this Lease as a condition to such financing, Tenant shall not
unreasonably withhold, delay or defer its consent thereto, provided such
modifications do not materially and adversely affect Tenant’s rights or
materially increase Tenant’s obligations hereunder, including Tenant’s use,
occupancy or quiet enjoyment of the Premises.
32. Warranties of Tenant
Tenant warrants and represents to Landlord, for the express benefit of Landlord,
that Tenant has undertaken a complete and independent evaluation of the risks
inherent in the execution of this Lease and the operation of the Premises for
the use permitted hereby, and that, based upon said independent evaluation,
Tenant has elected to enter into this Lease and hereby assumes all risks with
respect thereto, except as expressly otherwise provided in this Lease. Tenant
further warrants and represents to Landlord, for the express benefit of
Landlord, that in entering into this Lease, Tenant has not relied upon any
statement, fact, promise or representation (whether express or implied, written
or oral) not specifically set forth in this Lease and that any statement, fact,
promise or representation (whether express or implied, written or oral) made at
any time to Tenant, which is not expressly incorporated herein, is hereby waived
by Tenant.
33. Brokerage Commission
Landlord and Tenant each represents and warrants for the benefit of the other
that it has had no dealings with any real estate broker, agent or finder in
connection with the Premises and/or the negotiation of this Lease, except for
the Broker(s) specified in the Basic Lease Information, and that it knows of no
other real estate broker, agent or finder who is or might be entitled to a real
estate brokerage commission or finder’s fee in connection with this Lease or
otherwise based upon contacts between the claimant and Tenant. Each party shall
indemnify and hold harmless the other from and against any and all Claims with
respect to a fee or commission by any real estate broker, agent or finder in
connection with the Premises and this Lease other than the Broker(s) (if any)
resulting from the actions of the indemnifying party. Unless expressly agreed to
in writing by Landlord and the Broker(s), no real estate brokerage commission or
finder’s fee shall be owed to, or otherwise payable to, the Broker(s) for any
renewals or other extensions of the initial term of this Lease or for any
additional space leased by Tenant other than the Premises as same exists as of
the Lease Date. Tenant further represents and warrants to Landlord that Tenant
will not receive (i) any portion of any brokerage commission or finder’s fee
payable to the Broker(s) in connection with this Lease, or (ii) any other form
of compensation or incentive from the Broker(s) with respect to this Lease.
Landlord shall pay the commission due to Broker consistent with Landlord’s
commission agreement with Broker.
34. Quiet Enjoyment
Landlord covenants with Tenant, upon the paying of Rent and observing and
keeping the covenants, agreements and conditions of this Lease on its part to be
kept, during the periods that Tenant is not otherwise in default beyond any
applicable cure period under this Lease, and subject to the rights of any of
Landlord’s lenders, (i) that Tenant shall and may peaceably and quietly have,
hold, occupy and enjoy the Premises and Common Areas during the Term, and
(ii) neither Landlord, nor any successor or assign of Landlord, shall disturb
Tenant’s occupancy or enjoyment of the Premises and Common Areas. The foregoing
covenant is in lieu of any other covenant express or implied.
35. Cubicles
Landlord and Tenant acknowledge and agree that, (i) Landlord shall purchase a
minimum of seventy-three (73) cubicles but a maximum of eighty-two (82) cubicles
of comparable quality to those cubicles of Landlord situated in the Building
within the Park located at 110 Baytech Drive, and otherwise of a type, and
produced by a manufacturer, reasonably satisfactory to Landlord and Tenant
(“Cubicles”), (ii) the Cubicles shall be configured in the manner described in
the Final Space Plan (as defined in Exhibit B), (iii) the Cubicles shall be
installed by Landlord and shall be wired for three (3) data lines (CAT – 5), and
electrical service, and one (1) chair per Cubicle (together with the Cubicles,
the foregoing are collectively, “Cubicles and Equipment”), (iv) the cost of the
purchase, transport and installation of the Cubicles and Equipment shall be
deducted from the Tenant Improvement Allowance, (v) during the Term of this
Lease, Landlord shall lease, as owner, to Tenant, as lessee, at no additional
cost or expense, all of the Cubicles and Equipment, (vi) such leasing is on an
“AS-IS, WITH ALL FAULTS” basis and subject to all of the terms of this Lease
(including, without limitation, Article 10, of this Lease), without recourse,
representation or warranty of any kind or nature, express or implied, including
without limitation, habitability, merchantability or fitness for a particular
purpose, (vii) at the expiration or earlier termination of this Lease, the
Cubicles and Equipment shall be returned and surrendered to Landlord in the same
or substantially similar condition and repair as when delivered to Tenant,
reasonable wear and tear and damage by Landlord excepted, (viii) Tenant shall be
obligated to repair, maintain and insure the Cubicles and Equipment, (ix) Tenant
shall not have the right or ability to (a) remove or materially modify the
Cubicles and Equipment or (b) assign or sublet any of the Cubicles and Equipment
except in conjunction with this Lease and the Premises and (x) Tenant shall pay
any taxes, assessments and insurance premiums attributable to the Cubicles and
Equipment.
///signatures on next page///
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

16



--------------------------------------------------------------------------------



 



///continued from previous page///
IN WITNESS WHEREOF, this Lease is executed by the parties as of the Lease Date
specified in the Basic Lease Information.
Landlord:
LEGACY PARTNERS I SAN JOSE, LLC,
a Delaware limited liability company,
Owner

                  By:   LEGACY PARTNERS COMMERCIAL, L.P.,
a California limited partnership,
as Property Manager and Agent for Owner    
 
                    By:   LEGACY PARTNERS COMMERCIAL, INC.,
General Partner    
 
               
 
      By:   /s/ Barry DiRaimondo    
 
               
 
          Barry DiRaimondo    
 
      Its:   President    
 
               
Date:
                         

Tenant:
Endwave Corporation,
a Delaware corporation

         
By:
  /s/ Brett W. Wallace    
 
       
 
  (Name)    
Its:
  Chief Financial Officer    
 
       
 
  (Title)    
 
       
By:
  /s/ Curtis Sacks    
 
       
 
  (Name)    
Its:
  V.P. Finance    
 
       
 
  (Title)    
Date:
  June 8, 2006    

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. This Lease must
be executed by the president or vice-president and the secretary or assistant
secretary, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

17



--------------------------------------------------------------------------------



 



Exhibit A
Premises
This exhibit, entitled “Premises”, is and shall constitute Exhibit A to that
certain Lease Agreement dated May 24, 2006 (the “Lease”), by and between LEGACY
PARTNERS I SAN JOSE, LLC, a Delaware limited liability company (“Landlord”), and
Endwave Corporation, a Delaware corporation (“Tenant”), for the leasing of
certain premises located in Legacy Baytech Park, 130 Baytech Drive, San Jose,
California 95134-2302 (the “Premises”).
The Premises consist of the rentable square footage of space specified in the
Basic Lease Information and has the address specified in the Basic Lease
Information. The Premises are a part of and are contained in the Building
specified in the Basic Lease Information. The cross-hatched area depicts the
Premises within the Project:
(PREMISES PLAN) [f22679f2267901.gif]
Exhibit A, Page 1
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Exhibit B
Tenant Improvements
This exhibit, entitled “Tenant Improvements”, is and shall constitute Exhibit B
to that certain Lease Agreement dated May 24, 2006 (the “Lease”), by and between
LEGACY PARTNERS I SAN JOSE, LLC, a Delaware limited liability company
(“Landlord”), and Endwave Corporation, a Delaware corporation (“Tenant”), for
the leasing of certain premises located in Legacy Baytech Park, 130 Baytech
Drive, San Jose, California 95134-2302 (the “Premises”). The terms, conditions
and provisions of this Exhibit B are hereby incorporated into and are made a
part of the Lease. Any capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms as set forth in the Lease.
1. Tenant Improvements. Subject to the conditions set forth below, Landlord
agrees to construct and install certain improvements (“Tenant Improvements”) in
the Building of which the Premises are a part in accordance with the Final
Drawings (defined below) and pursuant to the terms of this Exhibit B.
2. Definition. “Tenant Improvements” as used in this Lease shall include only
(i) those interior portions of the Building which are described below (and shall
expressly exclude the approval by any applicable governmental authority of the
nitrogen tank of Tenant and the installation thereof) and (ii) the Cubicles and
Equipment (as defined and described in Section 35 of the Lease). Except with
respect to the Cubicles and Equipment, “Tenant Improvements” shall specifically
not include (a) any alterations, additions or improvements installed or
constructed by Tenant, and any of Tenant’s trade fixtures, equipment, furniture,
furnishings, telephone equipment or other personal property (collectively,
“Personal Property”) or (b) the Nitrogen Tank (defined below). The Tenant
Improvements shall include any and all interior improvements to be made to the
Premises as specified in the Final Drawings (defined below), as specified and
agreed to by Tenant and Landlord. Tenant shall be fully responsible for the
planning, permits, approvals and installation of Tenant’s nitrogen tank and all
associated piping and mechanical and other work and equipment associated with
such installation (collectively, “Nitrogen Tank”); provided, Landlord
acknowledges that Landlord has agreed, to provide Landlord’s approval merely as
an accommodation to Tenant, to submit Tenant’s application for a permit to
install the nitrogen tank.
3. Tenant’s Initial Plans; the Work. Tenant desires Landlord to perform certain
Tenant Improvements in the Premises in substantial accordance with the plan(s)
or scope of work (collectively, the “Initial Plans”) prepared by Legacy Partners
CDS, dated March 10, 2006, a copy of which is attached hereto as Schedule 1, and
made a part hereof. Such work, as shown in the Initial Plans and as more fully
detailed in the Final Drawings (as defined and described in Section 4 below),
shall be hereinafter referred to as the “Work”. Not later than ten (10) days
following the Lease Date, Tenant and/or Tenant’s Representatives shall furnish
to Landlord such additional plans, drawings, specifications and finish details
as Landlord may reasonably request to enable Landlord’s architects and
engineers, as applicable, to prepare mechanical, electrical and plumbing plans
and to prepare the Final Drawings, including, but not limited to, a final
telephone layout and special electrical connections, if any. All plans,
drawings, specifications and other details describing the Work which have been,
or are hereafter, furnished by or on behalf of Tenant shall be subject to
Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Landlord shall not be deemed to have acted unreasonably
if it withholds its approval of any plans, specifications, drawings or other
details or of any Change Request (hereafter defined in Section 11 below)
because, in Landlord’s reasonable opinion, the work as described in any such
item, or any Change Request, as the case may be: (a) is likely to adversely
affect Building systems, the structure of the Building or the safety of the
Building and/or its occupants; (b) might impair Landlord’s ability to furnish
services to Tenant or other tenants in the Park; (c) would increase the cost of
operating the Building or the Park; (d) would violate any applicable
governmental, administrative body’s or agencies’ laws, rules, regulations,
ordinances, codes or similar requirements (or interpretations thereof);
(e) contains or uses Hazardous Materials; (f) would adversely affect the
appearance of the Building or the Park; (g) might adversely affect another
tenant’s premises or such other tenant’s use and enjoyment of such premises;
(h) is prohibited by any ground lease affecting the Building, the Lot and/or the
Park, any Recorded Matters or any mortgage, trust deed or other instrument
encumbering the Building, the Lot and/or the Park; (i) is likely to be
substantially delayed because of unavailability or shortage of labor or
materials necessary to perform such work or the difficulties or unusual nature
of such work; (j) is not, at a minimum, in accordance with Landlord’s Building
Standards (defined below), or (k) would increase the Tenant Improvement Costs
(defined in Section 9 below) by more than twenty-five percent (25%) from the
cost originally estimated and anticipated by the parties (provided, Landlord
shall not unreasonably withhold its consent to such increase in Tenant
Improvement Costs so long as (i) the scope of work related to those Tenant
Improvements which are not generic lab improvements (as described in Section 8
below) is unchanged from the scope of work for such lab improvements shown in
the Initial Plans and (ii) Tenant pays Landlord, within two (2) business days
following written demand by Landlord, all Tenant Improvement Costs which
Landlord estimates may be incurred in excess of an amount equal to one hundred
twenty-five percent (125%) of the Tenant Improvement Costs originally estimated
and anticipated by the parties). The foregoing reasons, however, shall not be
the only reasons for which Landlord may withhold its approval, whether or not
such other reasons are similar or dissimilar to the foregoing. N either the
approval by Landlord of the Work or the Initial Plans or any other plans,
specifications, drawings or other items associated with the Work nor Landlord’s
performance, supervision or monitoring of the Work shall constitute any warranty
or covenant by Landlord to Tenant of the adequacy of the design for Tenant’s
intended use of the Premises. Tenant agrees to, and does hereby, assume full and
complete responsibility to ensure that the Work and the Final Drawings are
adequate to fully meet the needs and requirements of Tenant’s intended
operations of its business within the Premises and Tenant’s use of the Premises.
4. Final Drawings. If necessary for the performance of the Work and to the
extent not already included as part of the Initial Plans attached hereto,
Landlord shall prepare or cause to be prepared final working drawings and
specifications for the Work (the “Final Drawings”) based on and consistent with
the Initial Plans and the other plans, specifications, drawings, finish details
or other information furnished by Tenant or Tenant’s Representatives to Landlord
and approved by Landlord pursuant to Section 3 above. Tenant shall cooperate
diligently with Landlord and Landlord’s architect, engineer and other
representatives and Tenant shall furnish within five (5) days after any request
therefor, all information required by Landlord or Landlord’s architect, engineer
or other representatives for completion of the Final Drawings. So long as the
Final Drawings are substantially consistent with the Initial Plans, Tenant shall
approve the Final Drawings within three (3) business days after receipt of same
from Landlord. Landlord and Tenant shall indicate their approval of the Final
Drawings by initialing each sheet of the Final Drawings and delivering to one
another a true and complete copy of such initialed Final Drawings. A true and
complete copy of the approved and initialed Final Drawings shall be attached to
the Lease as Exhibit B-1 and shall be made a part thereof. Tenant’s failure to
approve or disapprove such Final Drawings within the foregoing three
(3) business day time period, shall be conclusively deemed to be approval of
same by Tenant. If Tenant reasonably disapproves of any matters included in the
Final Drawings because such items are not substantially consistent with the
Initial Plans, Tenant shall, within the aforementioned three (3) business day
period, deliver to Landlord written notice of its disapproval and Tenant shall
specify in such written notice, in sufficient detail as Landlord may reasonably
require, the matters disapproved, the reasons for such disapproval, and the
specific changes or revisions necessary to be made to the Final Drawings to
cause such drawings to substantially conform to the Initial Plans. Any
additional costs associated with such requested changes or revisions shall be
paid for solely by Tenant, as the Excess Tenant Improvement Costs (defined in
Section 10 below), in cash upon written demand therefor by Landlord. Any changes
or revisions requested by Tenant must first be approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed subject to
the provisions of Section 3 above. If Landlord approves such requested changes
or revisions, Landlord shall cause the Final Drawings to be revised accordingly
and Landlord and Tenant shall initial each sheet of the Final Drawings as
revised and attach a true and complete copy thereof to the Lease as Exhibit B-1.
Landlord and Tenant hereby covenant to each other to cooperate with each other
and to act reasonably in the preparation and approval of the Final Drawings.

Exhibit B, Page 1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



5. Performance of Work. As soon as practicable after Tenant and Landlord initial
and attach to the Lease as Exhibit B-1 a true and complete copy of the Final
Drawings, Landlord’s general contractor, Legacy Partners CDS (the “General
Contractor”), shall submit the Final Drawings to the governmental authorities
having rights of approval over the Work and shall apply for the necessary
approvals and building permits. Subject to the satisfaction of all conditions
precedent and subsequent to its obligations under this Exhibit B, and further
subject to the provisions of Section 10 hereof, as soon as practicable after
Landlord or its representatives have received all necessary approvals and
building permits, Landlord will put the Final Drawings out for bid to three
(3) licensed, bonded and insured subcontractors for each major trade with the
exception of mechanical, electrical and fire alarm, all of which shall be
designbuild with Clinton Heating & Air Conditioning, Trinity Associates, Inc.
and RTS, respectively. Landlord shall commence construction, or cause the
commencement of construction by the General Contractor, of the Tenant
Improvements, as soon as practicable. Except as hereinafter expressly provided
to the contrary, Landlord shall cause the performance of the Work using (except
as may be stated or otherwise shown in the Final Drawings) building standard
materials, quantities and procedures then in use by Landlord (“Building
Standards”), which current standards are set forth in Schedule 2 attached hereto
and made a part hereof.
6. Substantial Completion. Landlord shall cause the General Contractor to
Substantially Complete (defined below) the Tenant Improvements in accordance
with the Final Drawings by the Commencement Date of the Lease as set forth in
Section 2 of the Lease (the “Completion Date”), subject to delays due to
(a) acts or events beyond its control including, but not limited to, acts of
God, earthquakes, strikes, lockouts, boycotts, casualties, discontinuance of any
utility or other service required for performance of the Work, moratoriums,
governmental agencies and weather, (b) the lack of availability or shortage of
specialized materials used in the construction of the Tenant Improvements,
(c) any matters beyond the control of Landlord, the General Contractor or any
subcontractors, (d) any changes required by the fire department, building and/or
planning department, building inspectors or any other agency having jurisdiction
over the Building, the Work and/or the Tenant Improvements (except to the extent
such changes are directly attributable to Tenant’s use or Tenant’s specialized
tenant improvements, in which event such delays are considered Tenant Delays)
(the events and matters set forth in Subsections (a), (b), (c) and (d) are
collectively referred to as “Force Majeure Delays”), or (e) any Tenant Delays
(defined in Section 7 below). Landlord agrees that the Tenant Improvements shall
be constructed (i) in accordance with all Laws, (ii) in accordance with the
Final Drawings and (iii) in a good and workmanlike manner. The Tenant
Improvements shall be deemed “Substantially Complete” on the date that the
building officials of the applicable governmental agency(s) issues its final
approval of the construction of the Tenant Improvements whether in the form of
the issuance of a final permit, final or temporary certificate of occupancy or
the written approval evidencing its final inspection on the building permit(s),
or the date on which Tenant first takes occupancy of the Premises, whichever
first occurs (“Substantial Completion”, or “Substantially Completed, or
“Substantially Complete”) and any failure of Tenant to obtain any necessary
governmental approvals for installation of Tenant’s nitrogen tank and any
failure of Tenant to install the nitrogen tank shall not affect the date of
Substantial Completion of the Tenant Improvements, the commencement of the Term
or Tenant’s obligation to commence payment of Rent. If the Work is not deemed to
be Substantially Completed on or before the scheduled Completion Date,
(i) Landlord agrees to use reasonable efforts to Substantially Complete the Work
as soon as practicable thereafter, (ii) the Lease shall remain in full force and
effect, (iii) Landlord shall not be deemed to be in breach or default of the
Lease or this Exhibit B as a result thereof and Landlord shall have no liability
to Tenant as a result of any delay in occupancy (whether for damages, abatement
of all or any portion of the Rent, or otherwise), and (iv) except in the event
of any Tenant Delays, which will not affect the Commencement Date but will
extend the Completion Date without any penalty or liability to Landlord, and
notwithstanding anything to the contrary contained in the Lease, the
Commencement Date and the Expiration Date of the term of the Lease (as defined
in Section 2 of the Lease) shall be extended commensurately by the amount of
time attributable to such Force Majeure Delays, and Landlord and Tenant shall
execute a written amendment to the Lease evidencing such extensions of time,
substantially in the form of Exhibit F to the Lease. Subject to the provisions
of Section 10.2 of the Lease, the Tenant Improvements shall belong to Landlord
and shall be deemed to be incorporated into the Premises for all purposes of the
Lease, unless Landlord, in writing, indicates otherwise to Tenant.
7. Tenant Delays. There shall be no extension of the scheduled Commencement Date
or Expiration Date of the term of the Lease (as otherwise permissibly extended
in accordance with the provisions of Section 6 above) if the Work has not been
Substantially Completed by the scheduled Commencement Date due to any delay
attributable to Tenant and/or Tenant’s Representatives (collectively, “Tenant
Delays”), including, but not limited to, any of the following described events
or occurrences: (a) delays related to changes made or requested by Tenant to the
Work and/or the Final Drawings; (b) the failure of Tenant to furnish all or any
plans, drawings, specifications, finish details or other information required
under Sections 3 and 4 above; (c) the failure of Tenant to comply with the
requirements of Section 10 below; (d) Tenant’s requirements for special work or
materials, finishes, or installations other than the Building Standards or
Tenant’s requirements for special construction or phasing; (e) any changes
required by the fire department, building or planning department, building
inspectors or any other agency having jurisdiction over the Building, the Work
and/or the Tenant Improvements if such changes are directly attributable to
Tenant’s use or Tenant’s specialized tenant improvements; (f) the performance of
any additional work pursuant to a Change Request (defined below in Section 11)
which is requested by Tenant; (g) the performance of work in or about the
Premises by any person, firm or corporation employed by or on behalf of Tenant,
including, without limitation, any failure to complete or any delay in the
completion of such work; or (h) any and all delays caused by or arising from
acts or omissions of Tenant and/or Tenant’s Representatives, in any manner
whatsoever, including, but not limited to, any and all revisions to the Final
Drawings, unless required to address an error made by Landlord or Landlord’s
contractor. Any delays in the construction of the Tenant Improvements due to any
of the events described above, shall in no way extend or affect the date on
which Tenant is required to commence paying Rent under the terms of the Lease.
It is the intention of the parties that all of such delays will be considered
Tenant Delays for which Tenant shall be wholly and completely responsible for
any and all consequences related to such delays, including, without limitation,
any costs and expenses attributable to increases in labor or materials.
8. Tenant Improvement Allowance. Landlord and Tenant hereby acknowledge and
agree that the Tenant Improvement Costs (defined in Section 9 below) for the
Tenant Improvements, based upon the Initial Plans approved by Landlord and
Tenant in accordance with the provisions of Section 4 above, are estimated to be
approximately [ * ] (the “Estimated TI Costs”), as more particularly summarized
in the Bid Summary attached hereto as Schedule 3. If the actual Tenant
Improvement Costs varies from this estimate by more than twenty-five percent
(25%), then Landlord may require any of the following, in its sole discretion:
(a) except as otherwise provided in Section 3(k) above, changes be made to the
Final Drawings to reduce the cost of the Tenant Improvements and Landlord may
refuse to sign any construction contract or Change Orders to the construction
contract, as the case may be, until such changes are made to the sole
satisfaction of Landlord; (b) Tenant to deposit into a separate escrow account
cash in an amount equal to the Excess Tenant Improvement Costs (defined in
Section 10 below) or Tenant to pay Landlord the amounts set forth in Section
3(k) above, or any combination thereof as directed by Landlord; (c) Tenant to
provide to Landlord evidence satisfactory to Landlord, in its sole discretion,
that Tenant has adequate financial resources to pay for the Excess Tenant
Improvement Costs, as solely determined by Landlord; and/or (d) Tenant to pay
all of the Excess Tenant Improvement Costs before Landlord’s contribution of the
Tenant Improvement Allowance (defined in Section 10 below) or Tenant to pay
Landlord the amounts set forth in Section 3(k) above, or any combination thereof
as directed by Landlord. Subject to the foregoing, Landlord shall provide an
allowance for the planning and construction of the Tenant Improvements for the
Work to be performed in the Premises, as described in the Initial Plans and the
Final Drawings, in the amount of [ * ] (the “Tenant Improvement Allowance”)
based upon an allowance of [ * ] per rentable square foot for 32,805 square feet
of the Premises which is to be improved, as described in the Initial Plans and
the Final Drawings; provided, however, a portion of the Tenant Improvement
Allowance up to [ * ] per rentable square foot of the Premises (or a total of up
to [ * ]) may be used by Tenant toward the costs of purchasing, transporting and
installing the Cubicles and Equipment, provided, however, that Landlord shall
purchase not less than seventy-three (73) Cubicles as provided in Section 35 of
the Lease. Tenant shall not be entitled to any credit, abatement or payment from
Landlord in the event that the amount of the Tenant Improvement Allowance
specified above exceeds the actual Tenant Improvement Costs. The Tenant
Improvement Allowance shall only be used for generic

Exhibit B, Page 2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



office non-specific to Tenant’s Permitted Uses, and generic lab improvements,
and the Cubicles and Equipment (for purposes of this Section 8, the term
“generic lab improvements” means Building Standard finishes (for walls, floors,
ceilings, doors, windows, etc.), Building Standard lighting, Building Standard
convenience electrical, standard HVAC capacity and distribution for open office
area and excludes all plumbing, piping or other mechanical work). The Tenant
Improvement Allowance shall be the maximum contribution by Landlord for the
Tenant Improvement Costs and shall be subject to the provisions of Section 10
below.
9. Tenant Improvement Costs. The term “Tenant Improvement Costs”) shall mean and
include any and all costs and expenses of the Work, including, without
limitation, all of the following:
     (a) All costs of preliminary space planning and final architectural and
engineering plans and specifications (including, without limitation, the scope
of work, all plans and specifications, the Initial Plans and the Final Drawings)
for the Tenant Improvements, and architectural fees, engineering costs and fees,
and other costs associated with completion of said plans;
     (b) All costs of obtaining building permits and other necessary
authorizations and approvals from the City of San Jose, California, and other
applicable jurisdictions;
     (c) All costs of interior design and finish schedule plans and
specifications including as-built drawings;
     (d) All direct and indirect costs of procuring, constructing and installing
the Tenant Improvements in the Premises, including, but not limited to, the
General Contractor’s fee (in an amount equal to fifteen percent (15%) of Tenant
Improvement Costs for the General Contractor’s overhead, profit and general
conditions), the cost of all on-site supervision, administrative staff, office
expenses, equipment and temporary services rendered by Landlord’s consultants
and the General Contractor in connection with construction of the Tenant
Improvements, and all labor (including overtime) and materials constituting the
Work (there will be no construction management fee payable to Landlord);
     (e) All fees payable to the General Contractor, architect and Landlord’s
engineering firm if they are required by Tenant to redesign any portion of the
Tenant Improvements following Tenant’s approval of the Final Drawings; and
     (f) As set forth in Section 35 of the Lease, all costs of purchasing,
transporting and installing the Cubicles and Equipment.
10. Excess Tenant Improvement Costs. Prior to commencing the Work, Landlord
shall submit to Tenant a written statement of the actual Tenant Improvement
Costs (the “Actual TI Costs”) (which shall include the amount of any overtime
projected as necessary to Substantially Complete the Work by the Completion
Date) as then known by Landlord, and such statement shall indicate the amount,
if any, by which the Actual TI Costs exceeds the Tenant Improvement Allowance
(the “Excess Tenant Improvement Costs”). The term “Excess Tenant Improvement
Costs” shall also include the costs related to any and all Change Orders. Tenant
agrees, within three (3) days after submission to it of such statement, to
execute and deliver to Landlord, in the form then in use by Landlord, an
authorization to proceed with the Work. Tenant shall faithfully pay all of the
Excess Tenant Improvement Costs to Landlord in the following described manner. A
portion of the Excess Tenant Improvement Costs up to a maximum amount of Forty
Nine Thousand Two Hundred Seven and 50/100 Dollars ($49,207.50) shall be
amortized over the initial term of the Lease at a fixed interest rate of eleven
percent (11%) per annum and such amortized amount (together with interest
charges thereon) shall be paid by Tenant with, and as part of, the Rent for the
Premises in accordance with the provisions and requirements of Section 3 of the
Lease (the “Amortized Excess TI Costs”). Except as set forth in Section 3(k)
above, the portion of the Excess Tenant Improvement Costs in excess of the
principal amount of the Amortized Excess TI Costs shall be paid by Tenant, in
cash, to Landlord within ten (10) days of Landlord’s delivery to Tenant of a
written demand therefor together with a reconciliation of such costs. Within two
(2) weeks after the Tenant Improvements have been Substantially Completed and
the actual Tenant Improvement Costs are known, the parties shall execute and
deliver a written amendment to the Lease, in the form acceptable to the parties,
wherein there shall be specified, inter alia, the amount of the Base Rent
payable by Tenant during the initial term of the Lease after taking into account
the amount of the Amortized Excess TI Costs. No Work shall be commenced until
Tenant has fully complied with the preceding provisions of this Section 10. If
Tenant fails to remit the sums so demanded by Landlord pursuant to Section 8
above and this Section 10 within the time periods required, Landlord may, at its
option, following the expiration of any applicable notice and cure periods,
declare Tenant in default under the Lease.
11. Change Requests. No changes or revisions to the approved Final Drawings
shall be made by either Landlord or Tenant unless approved in writing by both
parties. Upon Tenant’s request and submission by Tenant (at Tenant’s sole cost
and expense) of the necessary information and/or plans and specifications for
any changes or revisions to the approved Final Drawings and/or for any work
other than the Work described in the approved Final Drawings (“Change Requests”)
and the approval by Landlord of such Change Request(s), which approval Landlord
agrees shall not be unreasonably withheld, Landlord shall perform the additional
work associated with the approved Change Request(s), at Tenant’s sole cost and
expense, subject, however, to the following provisions of this Section 11. Prior
to commencing any additional work related to the approved Change Request(s),
Landlord shall submit to Tenant a written statement of the cost of such
additional work and a proposed tenant change order therefor (“Change Order”) in
the standard form then in use by Landlord. Tenant shall execute and deliver to
Landlord such Change Order and shall pay the entire cost of such additional work
in the following described manner. Any costs related to such approved Change
Request(s), Change Order and any delays associated therewith, shall be added to
the Tenant Improvement Costs and shall be paid for by Tenant as and with any
Excess Tenant Improvement Costs as set forth in Section 10 above. The billing
for such additional costs to Tenant shall be accompanied by evidence of the
amounts billed as is customarily used in the business. Costs related to approved
Change Requests and Change Orders shall include, without limitation, any
architectural or design fees, the cost of all on-site supervisory and
administrative staff, office, equipment and temporary services rendered by
Landlord and/or Landlord’s consultants, and the General Contractor’s price for
effecting the change. If Tenant fails to execute or deliver such Change Order,
or to pay the costs related thereto, then Landlord shall not be obligated to do
any additional work related to such approved Change Request(s) and/or Change
Orders, and Landlord may proceed to perform only the Work, as specified in the
Final Drawings.
12. Termination. If the Lease is terminated prior to the Completion Date, for
any reason due to the default of Tenant hereunder, in addition to any other
remedies available to Landlord under the Lease, Tenant shall pay to Landlord as
Additional Rent under the Lease, within five (5) days of receipt of a statement
therefor, any and all costs incurred by Landlord and not reimbursed or otherwise
paid by Tenant through the date of termination in connection with the Tenant
Improvements to the extent planned, installed and/or constructed as of such date
of termination, including, but not limited to, any costs related to the removal
of all or any portion of the Tenant Improvements and restoration costs related
thereto. Subject to the provisions of Section 10.2 of the Lease, upon the
expiration or earlier termination of the Lease, Tenant shall not be required to
remove the Tenant Improvements it being the intention of the parties that the
Tenant Improvements are to be considered incorporated into the Building.
Notwithstanding anything to the contrary contained herein, Landlord shall have
the right to terminate the Lease, upon written notice to Tenant, if Landlord is
unable to obtain a building permit for the Tenant Improvements within one
hundred eighty (180) days from the date the Lease is signed by Tenant, despite
using its commercially reasonable efforts to do so. From and after the date on
which the Lease is terminated, Tenant and Landlord shall have no further rights,
obligations or claims with respect to each other arising from the Lease, except
for those obligations of Tenant under the Lease which expressly survive and
continue after the termination or expiration of the Lease.

Exhibit B, Page 3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



13. Tenant Access. Landlord, in Landlord’s reasonable discretion and upon
receipt of a written request from Tenant, may grant Tenant a license to have
access to the Premises prior to the Completion Date to allow Tenant to do other
work required by Tenant to make the Premises ready for Tenant’s use and (the
“Tenant’s Pre-Occupancy Work”). It shall be a condition to the grant by Landlord
and continued effectiveness of such license that:
     (a) Tenant shall give to Landlord a written request to have such access not
less than five (5) business days prior to the date on which such proposed access
will commence (the “Access Notice”). The Access Notice shall contain or be
accompanied by each of the following items, all in form and substance reasonably
acceptable to Landlord: (i) a detailed description of and schedule for Tenant’s
Pre-Occupancy Work; (ii) the names and addresses of all contractors,
subcontractors and material suppliers and all other representatives of Tenant
who or which will be entering the Premises on behalf of Tenant to perform
Tenant’s Pre-Occupancy Work or will be supplying materials for such work, and
the approximate number of individuals, itemized by trade, who will be present in
the Premises; (iii) copies of all contracts, subcontracts, material purchase
orders, plans and specifications pertaining to Tenant’s Pre-Occupancy Work;
(iv) copies of all licenses and permits required in connection with the
performance of Tenant’s Pre-Occupancy Work; (v) certificates of insurance (in
amounts satisfactory to Landlord and with the parties identified in, or required
by, the Lease named as additional insureds) and instruments of indemnification
against all claims, costs, expenses, penalties, fines, and damages which may
arise in connection with Tenant’s Pre-Occupancy Work; and (vi) assurances of the
ability of Tenant to pay for all of Tenant’s Pre-Occupancy Work and/or a letter
of credit or other security deemed appropriate by Landlord securing Tenant’s
lien-free completion of Tenant’s Pre-Occupancy Work.
     (b) Such pre-term access by Tenant and Tenant’s employees, agents,
contractors, consultants, workmen, mechanics, suppliers and invitees shall be
subject to scheduling by Landlord.
     (c) Tenant’s employees, agents, contractors, consultants, workmen,
mechanics, suppliers and invitees shall fully cooperate, work in harmony and
not, in any manner, interfere with Landlord or Landlord’s agents or
representatives in performing the Work and any additional work pursuant to
approved Change Orders, Landlord’s work in other areas of the Building or the
Park, or the general operation of the Building. If at any time any such person
representing Tenant shall not be cooperative or shall otherwise cause or
threaten to cause any such disharmony or interference, including, without
limitation, labor disharmony, and Tenant fails to immediately institute and
maintain corrective actions as directed by Landlord, then Landlord may revoke
such license upon twenty-four (24) hours’ prior written notice to Tenant.
     (d) Any such entry into and occupancy of the Premises or any portion
thereof by Tenant or any person or entity working for or on behalf of Tenant
shall be deemed to be subject to all of the terms, covenants, conditions and
provisions of the Lease, excluding only the covenant to pay Rent. Landlord shall
not be liable for any injury, loss or damage which may occur to any of Tenant’s
Pre-Occupancy Work made in or about the Premises or to any property placed
therein prior to the commencement of the term of the Lease, the same being at
Tenant’s sole risk and liability. Tenant shall be liable to Landlord for any
damage to any portion of the Premises, the Work or the additional work related
to any approved Change Orders caused by Tenant or any of Tenant’s employees,
agents, contractors, consultants, workmen, mechanics, suppliers and invitees. In
the event that the performance of Tenant’s Pre-Occupancy Work causes extra costs
to be incurred by Landlord or requires the use of other Building services,
Tenant shall promptly reimburse Landlord for such extra costs and/or shall pay
Landlord for such other Building services at Landlord’s standard rates then in
effect.
14. Lease Provisions; Conflict. The terms and provisions of the Lease, insofar
as they are applicable, in whole or in part, to this Exhibit B, are hereby
incorporated herein by reference. In the event of any conflict between the terms
of the Lease and this Exhibit B, the terms of this Exhibit B shall prevail. Any
amounts payable by Tenant to Landlord hereunder shall be deemed to be Additional
Rent under the Lease and, upon any default in the payment of same, Landlord
shall have all rights and remedies available to it as provided for in the Lease.

Exhibit B, Page 4

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



Schedule 1
Initial Plans
(INITIAL PLAN) [f22679f2267902.gif]

Exhibit B, Page 5

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



Schedule 2
Building Standards
Outline Specification for
Legacy Baytech Park
OFFICE AREA
Demising Partition and Corridor Walls:
Note: One hr. rated walls where required based on occupancy group.

A.   6” 20-gage metal studs at 24” O.C. (or as required by code based on roof
height) framed full height from finish floor to surface above.   B.   One
(1) layer 5/8” drywall Type “X” both sides of wall, fire taped only.

Interior Partitions:

A.   3-5/8” 20-gage metal studs at 24” O.C. to bottom of T-Bar ceiling grid
approximately 9’ 0” high.   B.   One (1) layer 5/8” drywall both sides of wall,
skip trowel textured ready for paint.   C.   3-5/8” metal studs including all
lateral bracing as required by code.

Perimeter Drywall (At Office Areas):

A.   3-5/8” metal studs @ 24” O.C. to 12’ 0” above finished floor. (or as
required by Title-24 for full height envelope then use demising wall spec.)   B.
  One (1) layer 5/8” Type “X” drywall taped and ready for paint.

Column Furring:

A.   Furring channel all sides of 2-1/2” metal studs per details.   B.   One
(1) layer 5/8” drywall taped skip trowel textured and ready for paint.   C.  
Columns within walls shall be furred-out.

Acoustical Ceilings:
Note: Gyp. Bd. ceiling at all restrooms Typ.

A.   2’ x 4’ standard white T-Bar grid system as manufactured by USG: Donn DX24,
standard ‘T’ 9/16” with M7 wall molding.   B.   2’ x 4’ Radar Millenia clima
plus by USG Interiors, white color w/ FLB edge

Painting:

A.   Sheetrock walls within office to receive two (2) coats of interior latex
paint as manufactured by Kelly Moore or equal. Some portions of second coat to
be single accent color. Kelly-Moore: Western Acoustic #47.   B.   Semi-gloss
paint all restrooms and lunch rooms.

Window Covering:

A.   1” aluminum mini-blinds as manufactured by Levelor, Bali or equal, color to
be selected by Legacy Partners Commercial, Inc. (brushed aluminum or white).  
B.   Blinds to be sized to fit window module.

VCT:

A.   VCT to be 1/8” x 12” x 12” as manufactured by Armstrong -Excelon Series or
equal.   B.   Slabs shall be water proofed per manufacturer recommendations, at
sheet vinyl or VCT areas.

Light Fixtures:

A.   2” x 4” T-bar lay in 3-tube energy efficient fixture with cool white
fluorescent tubes with 18 cell parabolic lens as manufactured by Lithonia or
equal. (Approximately 50 F.C.)

Light Switches:

A.   Switching as required by Title 24.

Exhibit B, Page 6

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



B.   Switch assembly to be Levinton or equal, color — White

Electrical Outlet:

A.   110V duplex outlet in demising or interior partitions only, as manufactured
by Leviton or equal, color to be White.   B.   Maximum eight (8) outlets per
circuit, spacing to meet code or minimum 2 per office, conference room,
reception and 2 dedicated over cabinet at lunch room junction boxes above
ceiling for large open area with furniture partitions.   C.   Transformers to be
a minimum of 20% over required capacity.   D.   Contractors to inspect electric
room and to include all necessary metering cost.   E.   No aluminum wiring is
acceptable.

Telephone/Data Outlet:

A.   One (1) single outlet box in wall with pullwire from outlet box to area
above T-bar ceiling per office.   B.   Cover plate for phone outlets by
telephone/data vendors.

Fire Sprinklers:
As required by fire codes.
Topset Base:

A.   4” rubber base as manufactured by Burke or equal, standard colors only.
Johnsonite, 4” cove, 01-Snow White   B.   4” rubber base at VCT areas.

Toilet Areas:
Wet walls to receive Duraboard or Wonder Board and ceramic tile up to 48”.
Floors to receive ceramic tile with self coved base as required by code.
Carpet:
Note any of the following carpets are acceptable
Shaw Industries “Supply & Demand”, “Total Concepts”; or “ Convergence”.
Wood Doors:
Shall be 3’ 0” x 9’ 0” x 1-3/4” (unless otherwise specified) solid core, pre
finished clear maple at lobbies—flat cut / plain sliced, book matched veneer,
clear sealer finish and paint grade doors at interior to match existing.
Door Frames:
Shall be ACI or equal, 3-3/4” or 4-7/8” throat, brushed, standard aluminum,
snap-on trim.
Hardware:
1-1/2 pr. butts F179 Stanley, Latchset D10S Sparta Schlage, Lockset D53PD Sparta
Schlage, Dome Type floor stop Gylnn Johnson FB13, Closer 4110LCN (where
required) brushed chrome.
Insulation:
By Title 24 insulation.
Plumbing:

A.   Shall comply with all local codes and handicapped code requirements.
Fixtures shall be either “American Standard”, “Kohler” or “Norris”. All toilet
accessories and grab bars shall be “Bobrick” or equal and approved by owner.  
B.   Plumbing bid shall include 5 gallon minimum hot water heater, or insta hot
with mixer valve including all connections.

Toilet Partitions:
Shall be as manufactured by Fiat, global or equal if approved by owner. Color to
be white or gray.
HVAC:
HVAC units per specifications.
Five (5) year warranty provided on all HVAC compressor units. All penetrations
including curbs and sleepers to be hot moped to Legacy Partners Commercial, Inc.
standard.

Exhibit B, Page 7

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



Schedule 3
Bid Summary
[To be provided]

Exhibit B, Page 8

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



Exhibit C
Rules & Regulations
This exhibit, entitled “Rules & Regulations”, is and shall constitute Exhibit C
to that certain Lease Agreement dated for reference purposes as of May 24, 2006
(the “Lease”), by and between LEGACY PARTNERS I SAN JOSE, LLC, a Delaware
limited liability company (“Landlord”), and Endwave Corporation, a Delaware
corporation (“Tenant”), for the leasing of certain premises located in Legacy
Baytech Park, 130 Baytech Drive, San Jose, California 95134-2302 (the
“Premises”). The terms, conditions and provisions of this Exhibit C are hereby
incorporated into and are made a part of the Lease. Any capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms as set forth in the Lease:
1. Subject to Section 30 of the Lease, no advertisement, picture or sign of any
sort shall be displayed on or outside the Premises or the Building without the
prior written consent of Landlord. Landlord shall have the right to remove any
such unapproved item without Notice and at Tenant’s expense.
2. Tenant shall park motor vehicles in those general parking areas, as
designated by Landlord, except for loading and unloading. During those periods
of loading and unloading, Tenant shall not unreasonably interfere with
(i) traffic flow within the Project and (ii) loading and unloading activities of
other tenants. Tenant shall not regularly park motor vehicles in designated
parking areas after the conclusion of normal daily business activity.
3. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without the prior written consent of Landlord.
4. All window coverings installed by Tenant and visible from the outside of the
Building require the prior written approval of Landlord.
5. Subject to Section 27 of the Lease, Tenant shall not use, keep or permit to
be used or kept any foul or noxious gas or substance or any flammable or
combustible materials in or around the Premises, the Building or any portion of
the Project.
6. Tenant shall not alter any lock or install any new locks or bolts on any door
at the Premises without the prior consent of Landlord. Tenant agrees not to make
any duplicate keys without the prior consent of Landlord.
7. Tenant shall not disturb, solicit or canvas any occupant of the Project and
shall cooperate to prevent same.
8. No person shall go on the roof without Landlord’s permission.
9. Business machines and mechanical equipment belonging to Tenant which cause
noise or vibration that may be transmitted to the structure of the Building, to
such a degree as to be objectionable to Landlord or other tenants, shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate noise or vibration.
10. All goods, including material used to store goods, delivered to the Premises
shall be immediately moved into the Premises and shall not be left in parking or
receiving areas overnight. Tenant shall not store or permit the storage or
placement of goods, merchandise, pallet or equipment of any sort outside of the
Premises, Building or in any of the Common Areas. No displays or sales of
merchandise are allowed in the parking lots or other portions of the Common
Areas.
11. No parking or storing of such trailers will be permitted in the auto parking
areas of the Project or on streets adjacent thereto.
12. Forklifts which operate on asphalt paving areas shall not have solid rubber
tires and shall only use tires that do not damage the asphalt.
13. Tenant is responsible for the storage and removal of all trash and refuse.
All such trash and refuse shall be contained in suitable receptacles and stored
behind screened enclosures at locations approved by Landlord.
14. Tenant shall not permit any animals, including, but not limited to, any
household pets, to be brought or kept in the Premises, Building, Common Areas or
Project.
15. Tenant shall not permit (i) any motor vehicles to be washed in any portion
of the Premises or Common Areas, and (ii) any mechanical work or maintenance of
motor vehicles to be performed in any portion of the Premises or Common Areas.

Exhibit C, Page 1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



Exhibit E
Hazardous Materials Disclosure Certificate
Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord (identified below) to evaluate and finalize a lease agreement
with you as Tenant. After a lease agreement is signed by you and the Landlord
(the “Lease Agreement”), on an annual basis in accordance with the provisions of
Section 27 of the signed Lease Agreement, you are to provide an update to the
information initially provided by you in this certificate. The information
contained in the initial Hazardous Materials Disclosure Certificate and each
annual certificate provided by you thereafter will be maintained in
confidentiality by Landlord subject to release and disclosure as required by
(i) any lenders and owners and their respective environmental consultants,
(ii) any prospective purchaser(s) of all or any portion of the property on which
the Premises are located, (iii) Landlord to defend itself or its lenders,
partners or representatives against any claim or demand, and (iv) any laws,
rules, regulations, orders, decrees, or ordinances, including, without
limitation, court orders or subpoenas. Any and all capitalized terms used
herein, which are not otherwise defined herein, shall have the same meaning
ascribed to such term in the signed Lease Agreement. Any questions regarding
this certificate should be directed to, and when completed, the certificate
should be delivered to:

Landlord:   LEGACY PARTNERS I SAN JOSE, LLC, a Delaware limited liability
company
c/o Legacy Partners Commercial, Inc.
4000 East Third Avenue, Suite 600
Foster City, California 94404-4805
Attn: Senior Vice President, Regional Manager
Phone: (650) 571-2200


     
Name of (Prospective) Tenant:
  Endwave Corporation, a Delaware corporation
 
   
Mailing Address:
   
 
   
 
   
 
   

     
Contact Person, Title and Telephone Number(s):
   
 
   

Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):
 
 

     
Address of (Prospective) Premises
  130 Baytech Drive
San Jose, California 95134-2302
 
   
Length of (Prospective) Initial Term:
   
 
   

                  1.   General Information:
 
                Describe the initial proposed operations to take place in, on,
or about the Premises, including, without limitation, principal products
processed, manufactured or assembled services and activities to be provided or
otherwise conducted. Existing Tenants should describe any proposed changes to
on-going operations.
 
                2.   Use, Storage and Disposal of Hazardous Materials
 
                    2.1   Will any Hazardous Materials be used, generated,
stored or disposed of in, on or about the Premises? Existing Tenants should
describe any Hazardous Materials which continue to be used, generated, stored or
disposed of in, on or about the Premises.
 
               
 
      Wastes   Yes [  ]   No [  ]
 
      Chemical Products   Yes [  ]   No [  ]
 
      Other   Yes [  ]   No [  ]
 
                        If Yes is marked, please explain:                      
                                   
 
                    2.2   If “Yes” is marked in Section 2.1, attach a list of
any Hazardous Materials to be used, generated, stored or disposed of in, on or
about the Premises, including the applicable hazard class and an estimate of the
quantities of such Hazardous Materials at any given time; estimated annual
throughput; the proposed location(s) and method of storage (excluding nominal
amounts of ordinary household cleaners and janitorial supplies which are not
regulated by any Environmental Laws); and the proposed location(s) and method of
disposal for each Hazardous Material, including, the estimated frequency, and
the proposed contractors or subcontractors. Existing Tenants should attach a
list setting forth the information requested above and such list should include
actual data from on-going operations and the identification of any variations in
such information from the prior year’s certificate.
 
                3.   Storage Tanks and Sumps
 
                    3.1   Is any above or below ground storage of gasoline,
diesel, petroleum, or other Hazardous Materials in tanks or sumps proposed in,
on or about the Premises? Existing Tenants should describe any such actual or
proposed activities.
 
                        Yes [  ]       No [  ]
 
                        If yes, please explain:
 
                                       

Exhibit E, Page 1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



                  4.   Waste Management
 
                    4.1   Has your company been issued an EPA Hazardous Waste
Generator I.D. Number? Existing Tenants should describe any additional
identification numbers issued since the previous certificate.
 
                        Yes [  ]       No [  ]
 
                    4.2   Has your company filed a biennial or quarterly reports
as a hazardous waste generator? Existing Tenants should describe any new reports
filed.
 
                        Yes [  ]       No [  ]
 
                        If yes, attach a copy of the most recent report filed.
 
                5.   Wastewater Treatment and Discharge
 
                    5.1   Will your company discharge wastewater or other wastes
to:
 
                                             storm drain?                       
sewer?                              surface water?                        no
wastewater or other wastes discharged.
 
                        Existing Tenants should indicate any actual discharges.
If so, describe the nature of any proposed or actual discharge(s).              
                         
 
                    5.2   Will any such wastewater or waste be treated before
discharge?
 
                        Yes [  ]       No [  ]
 
                        If yes, describe the type of treatment proposed to be
conducted. Existing Tenants should describe the actual treatment conducted.    
                                   
 
                6.   Air Discharges        
 
                    6.1   Do you plan for any air filtration systems or stacks
to be used in your company’s operations in, on or about the Premises that will
discharge into the air; and will such air emissions be monitored? Existing
Tenants should indicate whether or not there are any such air filtration systems
or stacks in use in, on or about the Premises which discharge into the air and
whether such air emissions are being monitored.
 
                        Yes [  ]       No [  ]
 
                        If yes, please describe:
 
                                       
 
                    6.2   Do you propose to operate any of the following types
of equipment, or any other equipment requiring an air emissions permit? Existing
Tenants should specify any such equipment being operated in, on or about the
Premises.
 
                                             Spray booth(s)  
                     Incinerator(s)                              Dip tank(s)  
                     Other (Please describe)                              Drying
oven(s)                        No Equipment Requiring Air Permits
 
                        If yes, please describe:
 
                                       
 
                7.   Hazardous Materials Disclosures    
 
                    7.1   Has your company prepared or will it be required to
prepare a Hazardous Materials management plan (“Management Plan”) pursuant to
Fire Department or other governmental or regulatory agencies’ requirements?
Existing Tenants should indicate whether or not a Management Plan is required
and has been prepared.
 
                        Yes [  ]       No [  ]
 
                        If yes, attach a copy of the Management Plan. Existing
Tenants should attach a copy of any required updates to the Management Plan.
 
                    7.2   Are any of the Hazardous Materials, and in particular
chemicals, proposed to be used in your operations in, on or about the Premises
regulated under Proposition 65? Existing Tenants should indicate whether or not
there are any new Hazardous Materials being so used which are regulated under
Proposition 65.
 
                        Yes [  ]       No [  ]
 
                        If yes, please explain:
 
                                       

Exhibit E, Page 2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



                  8.   Enforcement Actions and Complaints    
 
                    8.1   With respect to Hazardous Materials or Environmental
Laws, has your company ever been subject to any agency enforcement actions,
administrative orders, or consent decrees or has your company received requests
for information, notice or demand letters, or any other inquiries regarding its
operations? Existing Tenants should indicate whether or not any such actions,
orders or decrees have been, or are in the process of being, undertaken or if
any such requests have been received.
 
                        Yes [  ]       No [  ]
 
                        If yes, describe the actions, orders or decrees and any
continuing compliance obligations imposed as a result of these actions, orders
or decrees and also describe any requests, notices or demands, and attach a copy
of all such documents. Existing Tenants should describe and attach a copy of any
new actions, orders, decrees, requests, notices or demands not already delivered
to Landlord pursuant to the provisions of Section 27 of the signed Lease
Agreement.                                        
 
                    8.2   Have there ever been, or are there now pending, any
lawsuits against your company regarding any environmental or health and safety
concerns?
 
                        Yes [  ]       No [  ]
 
                        If yes, describe any such lawsuits and attach copies of
the complaint(s), cross-complaint(s), pleadings and all other documents related
thereto as requested by Landlord. Existing Tenants should describe and attach a
copy of any new complaint(s), cross-complaint(s), pleadings and other related
documents not already delivered to Landlord pursuant to the provisions of
Section 27 of the signed Lease Agreement.                                      
 
 
                    8.3   Have there been any problems or complaints from
adjacent Tenants, owners or other neighbors at your company’s current facility
with regard to environmental or health and safety concerns? Existing Tenants
should indicate whether or not there have been any such problems or complaints
from adjacent Tenants, owners or other neighbors at, about or near the Premises.
 
                        Yes [  ]       No [  ]
 
                        If yes, please describe. Existing Tenants should
describe any such problems or complaints not already disclosed to Landlord under
the provisions of the signed Lease Agreement.
 
                                                       
 
                9.   Permits and Licenses    
 
                    9.1   Attach copies of all Hazardous Materials permits and
licenses including a Transporter Permit number issued to your company with
respect to its proposed operations in, on or about the Premises, including,
without limitation, any wastewater discharge permits, air emissions permits, and
use permits or approvals. Existing Tenants should attach copies of any new
permits and licenses as well as any renewals of permits or licenses previously
issued.

The undersigned hereby acknowledges and agrees that (A) this Hazardous Materials
Disclosure Certificate is being delivered in connection with, and as required
by, Landlord in connection with the evaluation and finalization of a Lease
Agreement and will be attached thereto as an exhibit; (B) that this Hazardous
Materials Disclosure Certificate is being delivered in accordance with, and as
required by, the provisions of Section 27 of the Lease Agreement; and (C) that
Tenant shall have and retain full and complete responsibility and liability with
respect to any of the Hazardous Materials disclosed in the HazMat Certificate
notwithstanding Landlord’s/Tenant’s receipt and/or approval of such certificate.
Tenant further agrees that none of the following described acts or events shall
be construed or otherwise interpreted as either (a) excusing, diminishing or
otherwise limiting Tenant from the requirement to fully and faithfully perform
its obligations under the Lease with respect to Hazardous Materials, including,
without limitation, Tenant’s indemnification of the Indemnitees and compliance
with all Environmental Laws, or (b) imposing upon Landlord, directly or
indirectly, any duty or liability with respect to any such Hazardous Materials,
including, without limitation, any duty on Landlord to investigate or otherwise
verify the accuracy of the representations and statements made therein or to
ensure that Tenant is in compliance with all Environmental Laws; (i) the
delivery of such certificate to Landlord and/or Landlord’s acceptance of such
certificate, (ii) Landlord’s review and approval of such certificate, (iii)
Landlord’s failure to obtain such certificate from Tenant at any time, or
(iv) Landlord’s actual or constructive knowledge of the types and quantities of
Hazardous Materials being used, stored, generated, disposed of or transported on
or about the Premises by Tenant or Tenant’s Representatives. Notwithstanding the
foregoing or anything to the contrary contained herein, the undersigned
acknowledges and agrees that Landlord and its partners, lenders and
representatives may, and will, rely upon the statements, representations,
warranties, and certifications made herein and the truthfulness thereof in
entering into the Lease Agreement and the continuance thereof throughout the
term, and any renewals thereof, of the Lease Agreement.
Tenant hereby certifies, represents and warrants that the information contained
in this certificate is true and correct.
(Prospective) Tenant:

         
By:
   
 
   
 
       
Title:
   
 
   
 
       
Date:
   
 
   

Exhibit E, Page 3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



Exhibit F
First Amendment to Lease Agreement
Change of Commencement Date
This First Amendment to Lease Agreement (the “Amendment”) is made and entered
into to be effective as of ___, 20___by and between LEGACY PARTNERS I SAN JOSE,
LLC, a Delaware limited liability company (“Landlord”), and Endwave Corporation,
a Delaware corporation (“Tenant”), with reference to the following facts:
Recitals
A. Landlord and Tenant have entered into that certain Lease Agreement dated
May 24, 2006 (the “Lease”), for the leasing of certain premises containing
approximately 32,805 rentable square feet of space located at 130 Baytech Drive,
San Jose, California 95134-2302 (the “Premises”) as such Premises are more fully
described in the Lease.
B. Landlord and Tenant wish to amend the Commencement Date of the Lease.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:
1. Recitals: Landlord and Tenant agree that the above recitals are true and
correct.
2. Commencement Date: The Commencement Date of the Lease shall be ___.
3. Expiration Date: The last day of the Term of the Lease (the “Expiration
Date”) shall be ___.
4. Base Rent: The dates on which the Base Rent will be adjusted are:
for the period ___to ___, the monthly Base Rent shall be $___;
for the period ___to ___, the monthly Base Rent shall be $___;
for the period ___to ___, the monthly Base Rent shall be $___; and
for the period ___to ___, the monthly Base Rent shall be $___.
5. Effect of Amendment: Except as modified herein, the terms and conditions of
the Lease shall remain unmodified and continue in full force and effect. In the
event of any conflict between the terms and conditions of the Lease and this
Amendment, the terms and conditions of this Amendment shall prevail.
6. Definitions: Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meaning set forth in the Lease.
7. Authority: Subject to the provisions of the Lease, this Amendment shall be
binding upon and inure to the benefit of the parties hereto, their respective
heirs, legal representatives, successors and assigns. Each party hereto and the
persons signing below warrant that the person signing below on such party’s
behalf is authorized to do so and to bind such party to the terms of this
Amendment.
8. The terms and provisions of the Lease are hereby incorporated in this
Amendment.
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

                          Landlord:   Tenant:    
 
                        LEGACY PARTNERS I SAN JOSE, LLC,   Endwave Corporation,
    a Delaware limited liability company, Owner   a Delaware corporation    
 
                        By:   LEGACY PARTNERS COMMERCIAL, L.P.,   By:          
  a California limited partnership,       (Name)         as Property Manager and
Agent for Owner   Its:        
 
                  (Title)    
 
                            By:   LEGACY PARTNERS COMMERCIAL, INC.,            
        General Partner            
 
                       
 
      By:       By:        
 
          Debra Smith       (Name)    
 
      Its:   Executive Vice President   Its:        
 
                  (Title)    

Exhibit F, Page 1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



Exhibit G
Sign Criteria

     
(BUILDING) [f22679f2267903.gif]
  (DIRECTORY MONUMENTS) [f22679f2267904.gif]  
Building
  Directory Monuments (2)  
• Illuminated or non-illuminated letters and logo.
  • Surface applied matte black vinyl lettering.
 
   
• Tenant choice of typeface, logo and colors.
  • Tenant choice of typeface and logo to fit within a defined area on directory
panel.
 
   
• Channel letters and/or logo attached on a raceway on building wall.
   
 
   
• Building signs require a separate permit through the City of San Jose.
   

Sizes within defined areas as follows:
110 Baytech
• 15’x2’ (maximum 30 sf area) on building within defined area.
130 Baytech
• 15’x2’ (maximum 30 sf area) on building within defined area.
• 20’x2.5’ (maximum 50 sf area) on east or west exterior of building.
(GLASS ENTRANCE) [f22679f2267905.gif]

     
Shipping & Receiving Door
  Glass Entrance    
• Surface applied matte black vinyl lettering on 24” x 18” white aluminum panel.
  • Surface applied vinyl lettering.
 
   
• Text to include address and information about type of entrance.
  • Tenant choice of typeface, logo and colors.
 
   
 
  • Size approximately 5 sf to fit within a defined area on glass panel to left
or right of main entrance.

All signage subject to the requirements of the Master Sign Program.

Exhibit G, Page 1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



Exhibit H
Subordination, Non-Disturbance and Attornment Agreement
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
Redwood Capital Finance Company, LLC
1960 East Grand Avenue, Suite 400
El Segundo, California 90245
Attention: William R. Lindsay
 
Space above this line for Recorder’s use.
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT
THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made and entered into as of ___, 2006, by and between REDWOOD CAPITAL FINANCE
COMPANY, LLC a Delaware limited liability company (“Lender”), and Endwave
Corporation, a Delaware corporation (“Tenant”).
RECITALS:
A. Pursuant to the Loan Agreement (as defined below), Lender has made, or has
agreed to make, a loan (“Loan”) to the owner of the Property, Legacy Partners I
San Jose, LLC, a Delaware limited liability company (“Borrower”), evidenced by,
among other things, a promissory note executed, or to be executed, by Borrower
in favor of Lender in the principal amount of the Loan (as amended from time to
time, the “Note”).
B. The Note and certain other obligations of Borrower under the Loan are, or
will be, secured by, among other things, a Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing executed, to be executed, by Borrower in
favor of Lender (as amended from time to time, the “Deed of Trust”). The Deed of
Trust, is to be recorded or on or about the date of recordation of this
Agreement and encumbers Borrower’s interest in certain real property situated in
the City of San Jose, County of Santa Clara, State of California, and more
particularly described on Exhibit A attached hereto (the “Property”). In
connection with the Loan, Borrower and Lender have executed a Loan Agreement
(“Loan Agreement”), and Borrower has executed the other documents and
instruments which, together with the Loan Agreement, are described in the Loan
Agreement as the “Loan Documents.”
C. Pursuant to that certain Lease, dated May 24, 2006, Tenant leases the portion
of the Property known as 130 Baytech Drive, San Jose, California (“Premises”).
D. As a condition to making the Loan, Lender requires that Tenant subordinate
the Lease to the Deed of Trust and the lien thereof, subject to the terms and
conditions of this Agreement, and agree to attorn to Lender as provided below.
Tenant is willing to provide such subordination and attornment on the terms and
conditions contained in this Agreement. Unless otherwise defined herein,
capitalized terms used in this Agreement shall have the same meanings as in the
Lease.
NOW, THEREFORE, for valuable consideration, Tenant and Lender agree as follows:
1. SUBORDINATION. Tenant hereby agrees in favor of Lender:
     (a) The rights, interests, lien and charge of Lender under the Deed of
Trust and the other Loan Documents, and all modifications, extensions, renewals
or replacements thereof, as to the Note and all other obligations now or
hereafter secured thereby, including any additional advances thereunder, and all
modifications, extensions, renewals or replacements thereof, shall
unconditionally and at all times be and remain prior and superior with respect
to the Property to the rights, interests, lien and charge of Tenant under the
Lease, and all modifications, extensions, renewals or replacements thereof.
Notwithstanding the foregoing subordination as to any subsequent modifications,
renewals, extensions or replacements of the Deed of Trust, the Note, the other
Loan Documents or the other obligations secured thereby, including any
additional advances thereunder, Tenant agrees to execute, acknowledge and
deliver to Lender from time to time such further subordination and/or other
agreements as Lender may request in order to confirm the continuing priority and
superiority of the Deed of Trust and the other Loan Documents over the Lease;
     (b) Lender would not make the Loan without this agreement to subordinate;
     (c) This Agreement shall be the whole agreement and only agreement with
regard to the subordination of the Lease to the lien of the Deed of Trust and
shall supersede and cancel, but only insofar as would affect the priority
between the Deed of Trust and the Lease, any prior agreements as to such
subordination, including, without limitation, those provisions, if any,
contained in the Lease which provide for the subordination of the Lease to a
deed or deeds of trust or to a mortgage or mortgages;
     (d) Lender, in making disbursements pursuant to the Note, the Deed of Trust
or the Loan Agreements, is under no obligation or duty to, nor has Lender
represented that it will, see to the application of such proceeds by the person
or persons to whom Lender disburses such proceeds, and any application or use of
such proceeds for purposes other than those provided for in such agreement or
agreements shall not defeat this agreement to subordinate in whole or in part;
and
     (e) Tenant intentionally and unconditionally waives, relinquishes and
subordinates all of Tenant’s right, title and interest in and to the Property to
the lien of the Deed of Trust and understands that in reliance upon, and in
consideration of, this waiver, relinquishment and subordination, specific loans
and advances are being and will be made by Lender and, as part and parcel
thereof, specific monetary and other obligations are being and will be entered
into which would not be made or entered into but for such reliance upon this
waiver, relinquishment and subordination.
2. NONDISTURBANCE. Lender will not join Tenant as a party in any Foreclosure
(defined below) unless the joinder is necessary or desirable to pursue Lender’s
remedies under the Deed of Trust, and provided that such joinder shall not
result in the termination of the Lease or disturb Tenant’s possession of the
Premises. In the event of a Foreclosure, Lender agrees that the leasehold
interest of Tenant under the Lease shall not be terminated by reason of the
Foreclosure, but rather the Lease shall continue in full force and effect, and
Lender shall recognize and accept Tenant as tenant under the Lease subject to
the provisions of the Lease except as otherwise provided below; provided that,
if Tenant shall then be in default under the Lease beyond any notice, grace or
cure period, at

Exhibit H, Page 1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



Lender’s option, the Lease shall be terminated by reason of the Foreclosure and
Lender shall have no obligation to Tenant under the Lease. As used in this
Agreement, “Foreclosure” means any nonjudicial or judicial foreclosure of the
Deed of Trust, or any deed or other transfer in lieu thereof.
3. ATTORNMENT. In the event of a transfer of Borrower’s interest in the Property
to a Purchaser (as defined below), the Lease shall continue in full force and
effect and Tenant agrees to attorn to the Purchaser as its landlord under the
Lease and to be bound by all of the provisions of the Lease for the balance of
the term thereof; provided that the Purchaser shall not be:
     (a) Liable for any act or omission of any Prior Landlord (as defined below)
or subject to any offsets or defenses which Tenant might have against any Prior
Landlord;
     (b) Liable for the return of any rental security deposit, or bound by any
payment of rents, additional rents or other sums which Tenant may have paid more
than one month in advance to any Prior Landlord, except to the extent such sums
are actually received by Purchaser;
     (c) Bound by any amendment to the Lease made without the prior written
consent of Lender;
     (d) Liable for obligations under the Lease, the cost of which exceed the
value of its interest in the Property, or for obligations which first accrue
after Purchaser has sold or otherwise transferred its interest in the Property;
     (e) Obligated to install, construct or pay for any tenant or other
improvements or alterations to or on the Premises or Property; bound to restore
the Premises or Property after a casualty for a cost in excess of any insurance
proceeds received by Lender with respect to such casualty; or bound to restore
the Premises or Property after a taking in condemnation for a cost in excess of
the portion of any condemnation award made specifically for that purpose; bound
by any restriction on competition beyond the Property;
     (f) Bound by any notice of termination, cancellation or surrender of the
Lease made without the prior written consent of Lender;
     (g) Bound by any option to purchase, right of first offer to purchase or
right of first refusal to purchase with respect to the Property or any portion
thereof;
     (h) Liable for the breach of any representation or warranty made by Prior
Landlord in the Lease; or
     (i) Liable for any indemnity obligation of Prior Landlord contained in the
Lease, except with respect to the Purchaser’s acts or omissions.
This attornment shall be immediately effective and self-operative, without the
execution of any further instrument, upon Purchaser’s acquisition of Borrower’s
interest in the Property. As used in this Agreement, “Purchaser” means any
transferee, including Lender, of Borrower’s interest in the Property pursuant to
a Foreclosure and the successors and assigns of such transferee, and “Prior
Landlord” means any landlord, including Borrower, under the Lease prior in time
to Purchaser.
4. NOTICE TO TENANT. After written notice is given to Tenant by Lender, that
Borrower is in default under the Loan and that the rentals under the Lease are
required to be paid to Lender pursuant to the terms of the Deed of Trust, Tenant
shall thereafter pay to Lender all rent and all other sums due Borrower under
the Lease.
5. NOTICE TO LENDER AND RIGHT TO CURE. Tenant shall provide written notice to
Lender of any default by Borrower under the Lease or any other act or omission
by Borrower under the Lease which could give Tenant the right to terminate the
Lease and/or abate or make a deduction from amounts payable by Tenant under the
Lease, and Tenant agrees that no notice of termination of the Lease and no
notice of abatement of or deduction from rent shall be effective unless Lender
shall have received written notice of the default, act or omission giving rise
to such termination, abatement or rent deduction and shall have failed to cure
such default, act or omission within thirty (30) days after receipt of such
notice to cure such default, act or omission or if such default, act or omission
cannot be cured within thirty (30) days, shall have failed within thirty
(30) days after receipt of such notice to commence and thereafter diligently
pursue any action necessary to cure such default, act or omission to completion,
including, without limitation, any action to obtain possession of the Property.
Notwithstanding the foregoing, Lender shall have no obligation to cure any such
default, act or omission. Tenant shall give such notice to Lender at its address
set forth below or at such other address as Lender shall specify from time to
time.
6. NOTICES. Any notice or other communication required or permitted to be given
pursuant to the provisions of this Agreement shall either be personally
delivered, sent by registered or certified U.S. mail, return receipt requested,
postage prepaid, or sent by a nationally recognized private courier service, and
shall be addressed to the parties as follows:

         
TENANT:
   
 
   
 
   
 
   
 
   
 
   
 
       
LENDER:
  REDWOOD CAPITAL FINANCE COMPANY, LLC
1960 East Grand Avenue, Suite 400
El Segundo, California 90245
Attention: William R. Lindsay    

Any such notice shall be effective upon delivery or attempted delivery.
7. MISCELLANEOUS. This Agreement shall be binding upon and inure to the benefit
of Lender and Tenant and their respective successors and assigns. This Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of California. This Agreement is the entire agreement of the parties
and supersedes any prior agreement with respect to its subject matter, and no
provision of this Agreement may be waived or modified except in a writing signed
by all parties. If any lawsuit, arbitration or other proceeding is brought under
this Agreement, the prevailing party shall be entitled to recover the reasonable
fees and costs of its attorneys in such proceeding. If any provision of this
Agreement is held to be invalid or unenforceable in any respect, this Agreement
shall be construed without such provision. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
taken together shall constitute one and the same document. Each party represents
and warrants to the other party that this Agreement is a valid and binding
agreement of such party and the person(s) executing this Agreement on their
behalf have the authority to do so.

Exhibit H, Page 2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

          LENDER:    
 
        REDWOOD CAPITAL FINANCE COMPANY, LLC,
a Delaware limited liability company    
 
       
By:
   
 
   
Name:
   
 
   
Title:
   
 
   

     
STATE OF                    
   )
 
   ) ss.
COUNTY OF                                         
   )

The foregoing instrument was acknowledged before me this ___day of ___, 200___,
by                                         .
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
Notary Public
My commission expires:
                                        
TENANT:
ENDWAVE CORPORATION,

a Delaware corporation

         
By:
   
 
   
Name:
   
 
   
Title:
   
 
   

[ NOTARY ]

Exhibit H, Page 3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LEGAL DESCRIPTION OF PROPERTY

Exhibit H, Page 4

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



Addendum One
Option to Extend the Lease Term
This Addendum One (the “Addendum”) is incorporated as a part of that certain
Lease Agreement dated May 24, 2006 (the “Lease”), by and between LEGACY PARTNERS
I SAN JOSE, LLC, a Delaware limited liability company (“Landlord”), and Endwave
Corporation, a Delaware corporation (“Tenant”), for the leasing of certain
premises located in Legacy Baytech Park, 130 Baytech Drive, San Jose, California
95134-2302 (the “Premises”), as more particularly described in Exhibit A to the
Lease (the “Premises”). Any capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms as set forth in the
Lease.
1. Grant of Extension Option. Subject to the provisions, limitations and
conditions set forth in Paragraph 5 below, Tenant shall have an Option
(“Option”) to extend the initial term of the Lease for one (1) year (the
“Extended Term”).
2. Tenant’s Option Notice. Tenant shall have the right to deliver written notice
to Landlord of its intent to exercise this Option (the “Option Notice”). If
Landlord does not receive the Option Notice from Tenant on a date which is
neither more than three hundred sixty (360) days nor less than two hundred forty
(240) days prior to the end of the initial term of the Lease, all rights under
this Option shall automatically terminate and shall be of no further force or
effect. Upon the proper exercise of this Option, subject to the provisions,
limitations and conditions set forth in Paragraph 5 below, the initial term of
the Lease shall be extended for the Extended Term.
3. Establishing the Initial Monthly Base Rent for the Extended Term. The initial
monthly Base Rent for the Extended Term shall be equal to the then Fair Market
Rental Rate, as hereinafter defined. As used herein, the “Fair Market Rental
Rate” payable by Tenant for the Extended Term shall mean the Base Rent for the
highest and best use for comparable space at which non-equity tenants, as of the
commencement of the lease term for the Extended Term, will be leasing
non-sublease, non-equity, unencumbered space comparable in size, location and
quality to the Premises for a comparable term, which comparable space is located
in the Building and in other comparable buildings in the vicinity of the
Building, taking into consideration all out-of-pocket concessions generally
being granted at such time for such comparable space, including the condition
and value of existing tenant improvements in the Premises, but excluding the
value of any alterations in the Building paid for by Tenant. The Fair Market
Rental Rate shall include the periodic rental increases that would be included
for space leased for the period of the Extended Term.
If Landlord and Tenant are unable to agree on the Fair Market Rental Rate for
the Extended Term within ten (10) days of receipt by Landlord of the Option
Notice for the Extended Term, Landlord and Tenant each, at its cost and by
giving notice to the other party, shall appoint a competent and impartial
commercial real estate broker (hereinafter “broker”) with at least five
(5) years’ full-time commercial real estate brokerage experience in the
geographical area of the Premises to set the Fair Market Rental Rate for the
Extended Term. If either Landlord or Tenant does not appoint a broker within ten
(10) days after the other party has given notice of the name of its broker, the
single broker appointed shall be the sole broker and shall set the Fair Market
Rental Rate for the Extended Term. If two (2) brokers are appointed by Landlord
and Tenant as stated in this paragraph, they shall meet promptly and attempt to
set the Fair Market Rental Rate. In addition, if either of the first two
(2) brokers fails to submit their opinion of the Fair Market Rental Rate within
the time frames set forth below, then the single Fair Market Rental Rate
submitted shall automatically be the initial monthly Base Rent for the Extended
Term and shall be binding upon Landlord and Tenant. If the two (2) brokers are
unable to agree within ten (10) days after the second broker has been appointed,
they shall attempt to select a third broker, meeting the qualifications stated
in this paragraph within ten (10) days after the last day the two (2) brokers
are given to set the Fair Market Rental Rate. If the two (2) brokers are unable
to agree on the third broker, either Landlord or Tenant by giving ten (10) days’
written notice to the other party, can apply to the Presiding Judge of the
Superior Court of the county in which the Premises is located for the selection
of a third broker who meets the qualifications stated in this paragraph.
Landlord and Tenant each shall bear one-half (1/2) of the cost of appointing the
third broker and of paying the third broker’s fee. The third broker, however
selected, shall be a person who has not previously acted in any capacity for
either Landlord or Tenant. Within fifteen (15) days after the selection of the
third broker, the third broker shall select one of the two Fair Market Rental
Rates submitted by the first two brokers as the Fair Market Rental Rate for the
Extended Term. The determination of the Fair Market Rental Rate by the third
broker shall be binding upon Landlord and Tenant.
In no event shall the monthly Base Rent for any period of the Extended Term be
less than the highest monthly Base Rent charged during the initial term of the
Lease. Upon determination of the initial monthly Base Rent for the Extended Term
in accordance with the terms outlined above, Landlord and Tenant shall
immediately execute an amendment to this Lease. Such amendment shall set forth
the initial monthly Base Rent for the Extended Term and the actual commencement
date and expiration date of the Extended Term. Tenant shall have no other right
to extend the term of the Lease under this Addendum unless Landlord and Tenant
otherwise agree in writing.
4. Condition of Premises and Brokerage Commissions for the Extended Term. If
Tenant timely and properly exercises this Option, in strict accordance with the
terms contained herein: (1) Tenant shall accept the Premises in its then “As-Is”
condition and, accordingly, Landlord shall not be required to perform any
additional improvements to the Premises; and (2) Tenant hereby agrees that it
will be solely responsible for any and all brokerage commissions and finder’s
fees payable to any broker now or hereafter procured or hired by Tenant or who
otherwise claims a commission based on any act or statement of Tenant (“Tenant’s
Broker”) in connection with the Option. Tenant hereby further agrees that
Landlord shall in no event or circumstance be responsible for the payment of any
such commissions and fees to Tenant’s Broker, and Tenant shall indemnify, defend
and hold Landlord free and harmless against any liability, claim, judgment, or
damages with respect thereto, including attorneys’ fees and costs.
5. Limitations On, and Conditions To, Extension Option. This Option is personal
to Tenant and any Affiliate of Tenant and may not be assigned, voluntarily or
involuntarily, separate from or as part of the Lease. At Landlord’s option, all
rights of Tenant under this Option shall terminate and be of no force or effect
if any of the following individual events occur or any combination thereof
occur: (1) Tenant has been in default beyond any applicable cure period at any
time during the initial term of the Lease, or is in default of any provision of
the Lease beyond any applicable cure period on the date Landlord receives the
Option Notice; and/or (2) Tenant has assigned its rights and obligations under
all or part of the Lease or Tenant has subleased all or part of the Premises in
a Transfer other than to an Affiliate of Tenant; and/or (3) there has occurred a
material and adverse change in Tenant’s financial condition which would
materially impair Tenant’s ability to satisfy its obligations under this Lease
at the time the Option Notice is delivered to Landlord; and/or (4) Tenant has
failed to exercise properly this Option in a timely manner in strict accordance
with the provisions of this Addendum; and/or (5) Tenant or an Affiliate of
Tenant no longer has possession of all or any part of the Premises under the
Lease, or if the Lease has been terminated earlier, pursuant to the terms and
provisions of the Lease.
6. Time is of the Essence. Time is of the essence with respect to each and every
time period described in this Addendum.

Addendum One, Page 1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



Addendum Two
Letter of Credit
This LETTER OF CREDIT Addendum (“LC Addendum”) is made and entered into by and
between Legacy Partners I San Jose, LLC, a Delaware limited liability company
(“Landlord”), and Endwave Corporation, a Delaware corporation (“Tenant”), and is
dated as of the date of the Lease Agreement (“Lease”) by and between Landlord
and Tenant to which this LC Addendum is attached. The agreements set forth in
this LC Addendum shall have the same force and effect as if set forth in the
Lease. To the extent the terms of this LC Addendum are inconsistent with the
terms of the Lease, the terms of this LC Addendum shall control.
1. Concurrently with Tenant’s execution of the Lease, Tenant shall deliver to
Landlord, as collateral for the full and faithful performance by Tenant of all
of its obligations under the Lease and to compensate Landlord for all losses and
damages Landlord may suffer as a result of any default by Tenant under the
Lease, an irrevocable and unconditional negotiable standby letter of credit (the
“Letter of Credit”), in the form attached hereto as Exhibit 1 and containing the
terms required herein, payable in the County of Santa Clara, California, running
in favor of Landlord issued by a solvent, nationally recognized bank with a long
term rating of BBB or higher as rated by Moody’s Investors Service or Standard &
Poor’s, under the supervision of the Superintendent of Banks of the State of
California, or a national banking association, in the amount of Two Hundred
Thirty Five Thousand Six Hundred Seventy One and 12/100 Dollars ($235,671.12)
(the “Letter of Credit Amount”). The Letter of Credit shall be (i) at sight,
irrevocable and unconditional, (ii) maintained in effect, whether through
replacement, renewal or extension, for the period from the Lease Commencement
Date and continuing until the date (the “LC Expiration Date”) which is one
hundred twenty (120) days after the Lease Expiration Date, and Tenant shall
deliver a new Letter of Credit or certificate of renewal or extension to
Landlord at least thirty (30) days prior to the expiration of the Letter of
Credit then held by Landlord, without any action whatsoever on the part of
Landlord, (iii) subject to the International Standby Practice (1998 Revision)
International Chamber of Commerce Publication #590, (iv) fully assignable by
Landlord, and (v) permit partial draws. In addition to the foregoing, the form
and terms of the Letter of Credit (and the bank issuing the same (the “Bank”))
shall be acceptable to Landlord, in Landlord’s discretion, and shall provide,
among other things, in effect that: (A) Landlord, or its then managing agent,
shall have the right to draw down an amount up to the face amount of the Letter
of Credit (1) upon the presentation to the Bank of Landlord’s (or Landlord’s
then managing agent’s) written statement that such amount is due to Landlord
under the terms and conditions of the Lease, or (2) in the event Tenant, as
applicant, shall have failed to provide to Landlord a new or renewal Letter of
Credit satisfying the terms of this LC Addendum at least thirty (30) days prior
to the expiration of the Letter of Credit then held by Landlord, it being
understood that if Landlord or its managing agent be a limited liability
company, corporation, partnership or other entity, then such statement shall be
signed by a managing member (if a limited liability company), an officer (if a
corporation), a general partner (if a partnership), or any authorized party (if
another entity) and (B) the Letter of Credit will be honored by the Bank without
inquiry as to the accuracy thereof and regardless of whether Tenant disputes the
content of such statement.
2. The Letter of Credit shall also provide that Landlord may, at any time and
without notice to Tenant and without first obtaining Tenant’s consent thereto,
transfer all or any portion of its interest in and to the Letter of Credit to
another party, person or entity, regardless of whether or not such transfer is
separate from or as a part of the assignment by Landlord of its rights and
interests in and to the Lease. In the event of a transfer of Landlord’s interest
in the Building, Landlord shall transfer the Letter of Credit, in whole or in
part (or cause a substitute letter of credit to be delivered, as applicable) to
the transferee and thereupon Landlord shall, without any further agreement
between the parties, be released by Tenant from all liability therefor, and it
is agreed that the provisions hereof shall apply to every transfer or assignment
of the whole or any portion of said Letter of Credit to a new landlord. In
connection with any such transfer of the Letter of Credit by Landlord, Tenant
shall, at Tenant’s sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer and, Tenant shall be responsible for paying the Bank’s transfer and
processing fees in connection therewith.
3. If, as result of any application or use by Landlord of all or any part of the
Letter of Credit, the amount of the Letter of Credit shall be less than the
Letter of Credit Amount, Tenant shall, within five (5) business days of
receiving Landlord’s demand therefor, provide Landlord with additional letter(s)
of credit in an amount equal to the deficiency (or a replacement letter of
credit in the total Letter of Credit Amount), and any such additional (or
replacement) letter of credit shall comply with all of the provisions of this LC
Addendum, and if Tenant fails to comply with the foregoing, notwithstanding
anything to the contrary contained in Section 18 of the Lease, the same shall
constitute an incurable default by Tenant. Tenant further covenants and warrants
that it will neither assign nor encumber the Letter of Credit or any part
thereof and that neither Landlord nor its successors or assigns will be bound by
any such assignment, encumbrance, attempted assignment or attempted encumbrance.
Without limiting the generality of the foregoing, if the Letter of Credit
expires earlier than the LC Expiration Date, a renewal thereof or substitute
letter of credit, as applicable, shall be delivered to Landlord not later than
thirty (30) days prior to the expiration of the Letter of Credit, which shall be
irrevocable and automatically renewable as above provided through the LC
Expiration Date upon the same terms as the expiring Letter of Credit or such
other terms as may be acceptable to Landlord in its sole discretion. However, if
the Letter of Credit is not timely renewed or a substitute letter of credit is
not timely received, or if Tenant fails to maintain the Letter of Credit in the
amount and in accordance with the terms set forth in this LC Addendum, Landlord
shall have the right to present the Letter of Credit to the Bank in accordance
with the terms of this LC Addendum, and the proceeds of the Letter of Credit may
be applied by Landlord for Tenant’s failure to fully and faithfully perform all
of Tenant’s obligations under this Lease and against any Rent payable by Tenant
under this Lease that is not paid when due and/or to pay for all losses and
damages that Landlord has suffered or that Landlord reasonably estimates that it
will suffer as a result of any default by Tenant under this Lease. Any unused
proceeds shall constitute the property of Landlord and need not be segregated
from Landlord’s other assets.
4. Tenant hereby acknowledges and agrees that Landlord is entering into the
Lease in material reliance upon the ability of Landlord to draw upon the Letter
of Credit in the event Tenant fails to fully and faithfully perform all of
Tenant’s obligations under this Lease and to compensate Landlord for all losses
and damages Landlord may suffer as a result of the occurrence of any default on
the part of Tenant under the Lease and Landlord may, at any time, but without
obligation to do so, and without notice, draw upon the Letter of Credit, in part
or in whole, for such purposes. Tenant agrees not to interfere in any way with
payment to Landlord of the proceeds of the Letter of Credit, either prior to or
following a “draw” by Landlord of any portion of the Letter of Credit,
regardless of whether any dispute exists between Tenant and Landlord as to
Landlord’s right to draw from the Letter of Credit. No condition or term of the
Lease shall be deemed to render the Letter of Credit conditional to justify the
issuer of the Letter of Credit in failing to honor a drawing upon such Letter of
Credit in a timely manner. Tenant agrees and acknowledges that Tenant has no
property interest whatsoever in the Letter of Credit or the proceeds thereof and
that, in the event Tenant becomes a debtor under any chapter of the Federal
Bankruptcy Code, neither Tenant, any trustee, nor Tenant’s bankruptcy estate
shall have any right to restrict or limit Landlord’s claim and/or rights to the
Letter of Credit and/or the proceeds thereof by application of Section 502(b)(6)
of the Federal Bankruptcy Code.
5. Landlord and Tenant acknowledge and agree that in no event or circumstance
shall the Letter of Credit or any renewal thereof or substitute therefor be
(i) deemed to be or treated as a “security deposit” within the meaning of
California Civil Code Section 1950.7, (ii) subject to the terms of such
Section 1950.7, or (iii) intended to serve as a “security deposit” within the
meaning of such Section 1950.7. The parties hereto (A) recite that the Letter of
Credit is not intended to serve as a security deposit and such Section

Addendum Two, Page 1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



1950.7 and any and all other laws, rules and regulations applicable to security
deposits in the commercial context (“Security Deposit Laws”) shall have no
applicability or relevancy thereto and (B) waive any and all rights, duties and
obligations either party may now or, in the future, will have relating to or
arising from the Security Deposit Laws.
6. Notwithstanding anything to the contrary contained in this LC Addendum,
Tenant shall have the right to reduce the Letter of Credit Amount (“LC
Reduction”) to One Hundred Seventeen Thousand Eight Hundred Thirty-Five and
56/100 Dollars ($117,835.56) (“Reduced LC Amount”), provided Tenant provides
Landlord with documentation reasonably acceptable to Landlord that [ * ] for the
[ * ]. At any time after the occurrence of the LC Reduction, Tenant shall have
the right, to be exercised by written notice to Landlord, to exchange the Letter
of Credit in the Reduced LC Amount for cash in the amount of the Reduced LC
Amount (“Exchange Portion”). Such Exchange Portion shall be added by Landlord to
and become part of the Security Deposit except that such Exchange Portion shall
be returned to Tenant in equal installments every six (6) months thereafter
remaining in the Term following the date such Exchange Portion was added to the
Security Deposit (for example, in the event the Exchange Portion was added to
the Security Deposit] on the last day of the twenty-fourth (24th) month of the
Term, then Landlord shall return the Exchange Portion to Tenant in six (6) equal
monthly installments of Nineteen Thousand Six Hundred Thirty-Nine and 26/100
Dollars ($19,639.26) on the last day of each of the thirtieth (30th),
thirty-sixth (36th), forty-second (42nd), forty-eighth (48th), fifty-fourth
(54th) and sixtieth (60th) months of the Term). Tenant acknowledges and agrees
that, in the event Tenant shall then be in default which shall not have been
cured by Tenant or Tenant shall have been in material default at any time during
the Term beyond any applicable notice and cure periods, Tenant shall have no
right to (i) reduce the Letter of Credit to the Reduced LC Amount, (ii) exchange
the Letter of Credit in the Reduced LC Amount for cash to be added to and become
part of the Security Deposit, and/or (iii) a return of any of the Exchange
Portion at any time. In the event Tenant does not elect to exchange the Letter
of Credit as described above, Landlord shall continue to hold the Letter of
Credit in the Reduced LC Amount pursuant to the terms of this LC Addendum.

                          Landlord:   Tenant:    
 
                        LEGACY PARTNERS I SAN JOSE, LLC,   Endwave Corporation,
    a Delaware limited liability company, Owner   a Delaware corporation    
 
                        By:   LEGACY PARTNERS COMMERCIAL, L.P.,   By:          
  a California limited partnership,       (Name)         as Property Manager and
Agent for Owner   Its:        
 
                  (Title)    
 
                            By:   LEGACY PARTNERS COMMERCIAL, INC.,            
        General Partner            
 
                       
 
      By:       By:        
 
          Debra Smith       (Name)    
 
      Its:   Executive Vice President   Its:        
 
                  (Title)    

Addendum Two, Page 2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



EXHIBIT 1 TO LC ADDENDUM

         
 
   
 
   
 
   
 
   
 
   
 
   
 
  Contact Phones:
 
   

IRREVOCABLE STANDBY LETTER OF CREDIT

     
                    , 20___
  Our irrevocable standby Letter of Credit:
Beneficiary:
  No.                                                             
 
  Applicant:
LEGACY PARTNERS I SAN JOSE, LLC,
                                                              
c/o Legacy Partners Commercial, Inc.
                                                              
4000 East Third Avenue, Suite 600
  Amount: Exactly USD $235,671.12
Foster City, California 94404-4805
  (Two hundred Thirty Five Thousand Six
Hundred Seventy One and 12/100 Dollars)
 
  Final Date of Expiration:                      [INSERT
 
  DATE WHICH IS 120 DAYS AFTER LEASE
 
  EXPIRATION DATE]

We (the “Bank”) hereby issue our irrevocable standby Letter of Credit No. ___in
Beneficiary’s favor for the account of the above-referenced Applicant, in the
aggregate amount of exactly USD $___.
This Letter of Credit is available with us at our above office by presentation
of your draft drawn on us at sight bearing the clause: “Drawn under ___[INSERT
NAME OF BANK] Letter of Credit No. ___” and accompanied by the following:
     1. Beneficiary’s signed certification purportedly signed by an authorized
officer or agent stating:
          (A) “ Beneficiary, as landlord, is now entitled to draw upon this
Letter of Credit pursuant to the terms and conditions of that certain lease
agreement dated May 24, 2006 for premises located at 130 Baytech Drive, San
Jose, California 95134-2302”; or
          (B) “The Bank has notified us that this Letter of Credit will not be
extended beyond the current expiration date of this Letter of Credit and
Applicant has not delivered to Beneficiary at least thirty (30) days prior to
the current expiration of this Letter of Credit a replacement Letter of Credit
satisfactory to Beneficiary.”
     2. The original of this Letter of Credit.
     Special conditions:
     Partial draws under this Letter of Credit are permitted. Notwithstanding
anything to the contrary contained herein, this Letter of Credit shall expire
permanently without renewal on ___[INSERT DATE WHICH IS 120 DAYS AFTER LEASE
EXPIRATION DATE].
     This Letter of Credit shall be automatically extended for an additional
period of one (1) year, without amendment, from the present or each future
expiration date but in any event not beyond ___[INSERT DATE WHICH IS 120 DAYS
AFTER LEASE EXPIRATION DATE] which shall be the final expiration date of this
Letter of Credit, unless, at least thirty (30) days prior to the then current
expiration date we notify you by registered mail/overnight courier service at
the above address that this Letter of Credit will not be extended beyond the
current expiration date.
     We hereby agree with you that all drafts drawn under and in compliance with
the terms of this Letter of Credit will be duly honored upon presentation to us
of the documents described in Paragraph 1 above on or before the expiration date
of this Letter of Credit, without inquiry as to the accuracy thereof and
regardless of whether Applicant disputes the content of any such documents or
certifications.
     This Letter of Credit is transferable and any such transfer may be effected
by us, provided that you deliver to us your written request for transfer in form
and substance reasonably satisfactory to us. Beneficiary may, at any time and
without notice to Applicant and without first obtaining Applicant’s consent
thereto, transfer all or any portion of Beneficiary’s interest in and to the
Letter of Credit to another party, person or entity, regardless of whether or
not such transfer is separate from or as a part of the assignment by Beneficiary
of Beneficiary’s rights and interests in and to the Lease. The original of this
Letter of Credit together with any amendments thereto must accompany any such
transfer request.
     Except so far as otherwise expressly stated, this documentary credit is
subject to the International Standby Practice (1998 Revision), International
Chamber Of Commerce Publication No. 590.

By:                                                               
Authorized signature

     Please direct any correspondence including drawing or inquiry quoting our
reference number to the above referenced address.

Addendum Two, Page 3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.